Exhibit 10.3

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of April 4, 2019

among

COMMSCOPE, INC.,

as the Borrower,

COMMSCOPE HOLDING COMPANY, INC.,

as Holdings,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

The Other Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

MIZUHO SECURITIES USA LLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA, and

BNP PARIBAS SECURITIES CORP.

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

TCG CAPITAL MARKETS L.L.C. and SUMITOMO MITSUI BANKING CORPORATION,

as Senior Co-Managers,

and

REGIONS BANK,

as Documentation Agent and Co-Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page    

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

1.01

  Defined Terms      1  

1.00

  – Eurodollar Reserve Percentage      27  

1.02

  Other Interpretive Provisions      74  

1.03

  Accounting Terms      76  

1.04

  Rounding      77  

1.05

  References to Agreements and Laws      77  

1.06

  Times of Day      77  

1.07

  Timing of Payment or Performance      77  

1.08

  Currency Equivalents Generally      77  

1.09

  Pro Forma Calculations      77  

1.10

  Calculation of Baskets      78  

1.11

  LIBOR Notification      78  

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01

  The Loans      78  

2.02

  Borrowings, Conversions and Continuations of Loans      79  

2.03

  [Reserved]      80  

2.04

  [Reserved]      80  

2.05

  Prepayments      80  

2.06

  Termination of Commitments      85  

2.07

  Repayment of Term Loans      85  

2.08

  Interest      86  

2.09

  [Reserved]      86  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     86  

2.11

  Evidence of Indebtedness      87  

2.12

  Payments Generally; Administrative Agent’s Clawback      87  

2.13

  Sharing of Payments      88  

2.14

  [Reserved]      89  

2.15

  Extension Offers      89  

2.16

  Incremental Facilities      91  

2.17

  Incremental Equivalent Debt      95  

2.18

  Defaulting Lenders      97  

2.19

  Specified Refinancing Debt      98  

 

 

-i-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01

  Taxes      100  

3.02

  Illegality      103  

3.03

  Market Disruption; Inability to Determine Rates      103  

3.04

  Increased Cost and Reduced Return; Capital Adequacy      104  

3.05

  Funding Losses      105  

3.06

  Matters Applicable to All Requests for Compensation      106  

3.07

  Replacement of Lenders Under Certain Circumstances      107  

3.08

  Survival      108  

ARTICLE IV

CONDITIONS PRECEDENT

 

 

4.01

  Conditions to the Initial Credit Extension on the Closing Date      108  

4.02

  Conditions to All Credit Extensions      111  

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

 

5.01

  Existence, Qualification and Power; Compliance with Laws      112  

5.02

  Authorization; No Contravention      112  

5.03

  Governmental Authorization; Other Consents      112  

5.04

  Binding Effect      113  

5.05

  Financial Statements; No Material Adverse Effect      113  

5.06

  Litigation      113  

5.07

  Use of Proceeds      113  

5.08

  Ownership of Property; Liens      114  

5.09

  Environmental Compliance      114  

5.10

  Taxes      115  

5.11

  ERISA Compliance      115  

5.12

  Subsidiaries; Capital Stock      116  

5.13

  Margin Regulations; Investment Company Act      116  

5.14

  Disclosure      117  

5.15

  Compliance with Laws      117  

5.16

  Intellectual Property; Licenses, Etc.      117  

5.17

  Solvency      117  

5.18

  EEA Financial Institutions      117  

5.19

  Labor Matters      117  

5.20

  Perfection, Etc.      117  

5.21

  PATRIOT Act      118  

5.22

  Anti-Corruption Laws and Sanctions      118  

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

6.01

  Financial Statements      119  

6.02

  Certificates; Other Information      120  

6.03

  Notices      122  

6.04

  Payment of Taxes      122  

6.05

  Preservation of Existence, Etc.      122  

6.06

  Maintenance of Properties      122  

6.07

  Maintenance of Insurance      123  

6.08

  Compliance with Laws      123  

6.09

  Books and Records      123  

6.10

  Inspection Rights      123  

 

-ii-



--------------------------------------------------------------------------------

6.11

  Use of Proceeds      124  

6.12

  Covenant to Guarantee Obligations and Give Security      124  

6.13

  Compliance with Environmental Laws      126  

6.14

  Further Assurances      126  

6.15

  Information Regarding Collateral and Loan Documents      126  

6.16

  Maintenance of Ratings      127  

6.17

  Post-Closing Undertakings      127  

6.18

  No Change in Line of Business      127  

6.19

  Transactions with Affiliates      127  

6.20

  Lender Conference Calls      130  

ARTICLE VII NEGATIVE COVENANTS

7.01

  Liens      131  

7.02

  [Reserved]      131  

7.03

  Indebtedness      131  

7.04

  Fundamental Changes      139  

7.05

  Asset Sales      141  

7.06

  Restricted Payments      144  

7.07

  [Reserved]      152  

7.08

  [Reserved]      152  

7.09

  Dividend and Other Payment Restrictions Affecting Subsidiaries      152  

7.10

  Accounting Changes      154  

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01

 

Events of Default

     154  

8.02

 

Remedies Upon Event of Default

     156  

8.03

 

Application of Funds

     157  

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

 

9.01

  Appointment and Authorization of Agents      157  

9.02

  Delegation of Duties      158  

9.03

  Liability of Agents      158  

9.04

  Reliance by Agents      159  

9.05

  Notice of Default      159  

9.06

  Credit Decision; Disclosure of Information by Agents      159  

9.07

  Indemnification of Agent      160  

9.08

  Agents in their Individual Capacities      160  

9.09

  Successor Agents      160  

9.10

  Administrative Agent May File Proofs of Claim      161  

9.11

  Collateral and Guaranty Matters      162  

9.12

  Secured Cash Management Agreements and Secured Hedge Agreements      162  

9.13

  Other Agents; Arranger and Managers      163  

9.14

  Appointment of Supplemental Agents, Incremental Arrangers, Incremental
Equivalent Debt Arrangers and Specified Refinancing Agents      163  

9.15

  Withholding Taxes      165  

9.16

  Certain ERISA Matters      165  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01

  Amendments, Etc.      166  

10.02

  Notices; Effectiveness; Electronic Communications      168  

10.03

  No Waiver; Cumulative Remedies; Enforcement      170  

10.04

  Expenses and Taxes      171  

10.05

  Indemnification by the Borrower      171  

10.06

  Payments Set Aside      172  

10.07

  Successors and Assigns      172  

10.08

  Confidentiality      178  

10.09

  Setoff      179  

10.10

  Interest Rate Limitation      180  

10.11

  Counterparts      180  

10.12

  Integration; Effectiveness      180  

10.13

  Survival of Representations and Warranties      180  

10.14

  Severability      180  

10.15

  [Reserved]      181  

10.16

  Governing Law; Jurisdiction; Etc.      181  

10.17

  WAIVER OF RIGHT TO TRIAL BY JURY      181  

10.18

  Binding Effect      182  

10.19

  No Advisory or Fiduciary Responsibility      182  

10.20

  Affiliate Activities      182  

10.21

  Electronic Execution of Assignments and Certain Other Documents      183  

10.22

  USA PATRIOT ACT      183  

10.23

  Intercreditor Agreements      183  

10.24

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      183
 

SIGNATURES

     S-1  

SCHEDULES

 

I    Subsidiary Guarantors 2.01    Commitments and Pro Rata Shares 5.08(b)   
Material Real Property 5.09    Environmental Matters 5.12    Subsidiaries and
Other Equity Investments 5.16    Intellectual Property Matters 5.19    Labor
Matters 5.20    Filing Offices 6.17    Post-Closing Matters 7.01    Existing
Liens 7.03    Existing Indebtedness 7.06    Existing Investments 10.02   
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

-iv-



--------------------------------------------------------------------------------

Form of

 

A    Committed Loan Notice B    Term Note C-1    Assignment and Assumption C-2
   Affiliate Lender Assignment and Assumption C-3    Administrative
Questionnaire D-1    Holdings Guaranty D-2    Subsidiary Guaranty E    Security
Agreement F    Solvency Certificate G    Intercompany Subordination Agreement
H-1    ABL Intercreditor Agreement H-2    Pari Passu Intercreditor Agreement I
   Form of Compliance Certificate J    United States Tax Compliance Certificates

 

 

-v-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT

This TERM LOAN CREDIT AGREEMENT dated as of April 4, 2019 (as further amended,
restated, supplemented, waived, replaced (whether or not upon termination, and
whether with the original lenders or otherwise) this “Agreement”) among
COMMSCOPE, INC., a Delaware corporation (the “Borrower”), COMMSCOPE HOLDING
COMPANY, INC., a Delaware corporation (“Holdings”), each lender from time to
time party hereto (collectively, the “Lenders” and each, individually, a
“Lender”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as Administrative Agent and
Collateral Agent and the lead arrangers, bookrunners and other agents from time
to time party hereto.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, Holdings, the Subsidiary Guarantors listed on the
signature pages thereto, the several lenders from time to time party thereto,
J.P. Morgan Securities LLC, as arranger and bookrunner, JPMCB, as Administrative
Agent for the lenders party thereto originally entered into a credit agreement
on January 11, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Existing Term Loan Credit Agreement”);

WHEREAS, pursuant to the Bid Conduct Agreement, dated November 8, 2018 (together
with all exhibits and schedules and other attachments thereto, collectively, as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof and in accordance with Section 4.01(c) of this Agreement, the
“Acquisition Agreement”), by and between Holdings and Arris International plc
(“Arris”), Holdings and/or its Subsidiaries will acquire (the “Arris
Acquisition”), directly or indirectly and through one or more separate
acquisitions, all of the equity interests of Arris (a minimum of 90% of which
must have been accepted in respect of any acquisition effected through a
Takeover Offer (as defined below)); and

WHEREAS, in connection with the transactions contemplated by the Acquisition
Agreement, the Borrower has requested that, upon the satisfaction (or waiver by
the Arrangers) in full of the conditions precedent set forth in the applicable
provisions of Article IV below, the applicable Lenders make term loans to the
Borrower in an aggregate principal amount of $3,200,000,000 under the Initial
Term Commitment on the terms and subject to the conditions set forth in this
Agreement. In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“ABL Collateral” has the meaning specified in the ABL Intercreditor Agreement.

“ABL Collateral Agent” means JPMorgan Chase Bank, N.A. and any successor under
the ABL Credit Agreement.

“ABL Credit Agreement” means (i) the credit agreement with respect to the
asset-based revolving credit facility entered into on the Closing Date among the
Borrower, Holdings, certain Subsidiaries of the Borrower, the financial
institutions named therein and JPMorgan Chase Bank, N.A., as administrative
agent, as amended, restated, supplemented, waived or otherwise modified from
time to time and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial



--------------------------------------------------------------------------------

accommodation that has been incurred to refinance (subject to the limitations
set forth herein (including by reference to the ABL Intercreditor Agreement)) in
whole or in part the Indebtedness and other obligations outstanding under
(x) the credit agreement referred to in clause (i) or (y) any subsequent ABL
Credit Agreement, unless such agreement or instrument expressly provides that it
is not intended to be and is not an ABL Credit Agreement hereunder. Any
reference to the ABL Credit Agreement hereunder shall be deemed a reference to
any ABL Credit Agreement then in existence.

“ABL Debt” means any (1) Indebtedness outstanding from time to time under any
ABL Credit Agreement, (2) all obligations with respect to such Indebtedness and
any Swap Contracts Incurred with any ABL Lender (or its Affiliates) and secured
by the ABL Collateral and (3) all Cash Management Services Incurred with any ABL
Lender (or its Affiliates) and secured by the ABL Collateral.

“ABL Intercreditor Agreement” means the intercreditor agreement dated as of the
Closing Date, substantially in the form attached as Exhibit H-1 hereto, among
the ABL Collateral Agent, the Collateral Agent, the Notes Collateral Agent, and
acknowledged by the Borrower and each Guarantor, as it may be amended,
supplemented, modified, replaced or restated from time to time in accordance
with this Agreement.

“ABL Lender” means any lender or holder or agent or arranger of Indebtedness
under the ABL Credit Agreement.

“Acceleration” has the meaning specified in Section 8.01(e).

“Accepting Lenders” has the meaning specified in Section 2.05(d).

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or becomes a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is Incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition Agreement” has the meaning specified in the Preliminary Statements
of this Agreement.

“Acquisition Costs” has the meaning specified in the definition of
“Transactions.”

“Administrative Agency Fee Letter” means that certain letter agreement, dated as
of the Closing Date, by and between the Borrower and the Administrative Agent.

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent permitted by
the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

-2-



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit C-3 or any other form approved by the
Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Borrower or any of its Restricted Subsidiaries)
at law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims) pending against or affecting the
Borrower or any of its Restricted Subsidiaries or any property of the Borrower
or any of its Restricted Subsidiaries.

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person. For purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled by”
and “under direct or indirect common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise.

“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(ii).

“Affiliate Lenders” means, collectively, any Affiliate of Holdings other than
(i) any Subsidiary of Holdings and (ii) any natural person.

“Affiliate Transaction” has the meaning specified in Section 6.19(a).

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent,
any Arranger, any Incremental Arranger and any Supplemental Administrative Agent
and Supplemental Collateral Agent (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Term Loan Credit Agreement.

“All-in Yield” means, with respect to any Indebtedness, the yield of such
Indebtedness, whether in the form of interest rate, margin, OID, upfront fees,
index floors or otherwise, in each case payable by the Borrower generally to
lenders, provided that OID and upfront fees shall be equated to interest rate
assuming a three-year (for Indebtedness denominated in a currency other than
U.S. Dollars) or a four-year (for Indebtedness denominated in U.S. Dollars) life
to maturity, as the context requires, and shall not include arrangement fees,
structuring fees, ticking fees, commitment fees, unused line fees, underwriting
fees and any amendment and similar fees (regardless of whether paid in whole or
in part to the relevant lenders); provided that if the Eurodollar Rate in
respect of any Indebtedness in the form of syndicated term loans of a like
currency includes an index floor greater than the one applicable to the
applicable Initial Term Loans, such increased amount shall be equated to All-in
Yield for purposes of determining the All-in Yield of such Indebtedness.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and all other laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

 

-3-



--------------------------------------------------------------------------------

“Applicable Intercreditor Arrangements” means customary intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent.

“Applicable Rate” means a percentage per annum equal to 3.25% per annum for
Eurodollar Rate Loans and 2.25% per annum for Base Rate Loans.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means, collectively, JPMCB, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Deutsche Bank Securities Inc., Mizuho Securities USA LLC,
Citigroup Global Markets Inc., Goldman Sachs Bank USA and BNP Paribas Securities
Corp.

“Arris” has the meaning specified in the Preliminary Statements of this
Agreement.

“Arris Acquisition” has the meaning specified in the Preliminary Statements of
this Agreement.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower; or

(2) the issuance or sale of Equity Interests (other than (i) directors’
qualifying shares or shares or interests required to be held by foreign
nationals or other third parties to the extent required by applicable law and
(ii) Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 7.03) of any Restricted Subsidiary (other than to the Borrower or
another Restricted Subsidiary of the Borrower) (whether in a single transaction
or a series of related transactions and whether effected pursuant to a Division
or otherwise) (each of the foregoing referred to in this definition as a
“disposition”);

in each case other than:

(a) a sale, exchange or other disposition of cash, Cash Equivalents or
Investment Grade Securities, or of obsolete, damaged, unnecessary, unsuitable or
worn out equipment or other assets in the ordinary course of business, or
dispositions of property no longer used, useful or economically practicable to
maintain in the conduct of the business of the Borrower and the Restricted
Subsidiaries (including allowing any registrations or any applications for
registration of any immaterial intellectual property or other immaterial
intellectual property rights to lapse or become abandoned);

(b) the sale, conveyance, lease or other disposition of all or substantially all
of the assets of the Borrower in a manner pursuant to Section 7.04 or 7.05;

(c) any Restricted Payment that is permitted to be made, and is made, under
Section 7.06 (including pursuant to any exceptions provided for in the
definition of “Restricted Payment”) or any Permitted Investment;

 

-4-



--------------------------------------------------------------------------------

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than $40,000,000;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
of the Borrower to the Borrower or by the Borrower or a Restricted Subsidiary of
the Borrower to a Restricted Subsidiary of the Borrower;

(f) the creation of any Lien permitted under the terms hereof to the extent
constituting a disposition of property or assets;

(g) any issuance, sale or other disposition of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

(h) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, notes receivable or other current assets held for sale in
the ordinary course of business or the conversion of accounts receivable to
notes receivable or dispositions of accounts receivable in connection with the
collection or compromise thereof;

(i) the lease, assignment, license, sublicense or sublease of any real or
personal property in the ordinary course of business;

(j) a sale, assignment or other transfer of (x) equipment receivables, or
participations therein or (y) Receivables Assets, or participations therein, and
related assets (i) to a Receivables Subsidiary in a Qualified Receivables
Financing or (ii) to any other Person in a Qualified Receivables Factoring;

(k) a sale, assignment or other transfer of Receivables Assets, or
participations therein, and related assets by a Receivables Subsidiary in a
Qualified Receivables Financing;

(l) any exchange of assets for Related Business Assets (including a combination
of Related Business Assets and a de minimis amount of cash or Cash Equivalents
and any exchange allowable under Section 1031 of the Code) of comparable or
greater market value than the assets exchanged, as determined in good faith by
the Borrower;

(m) (i) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property, other intellectual property rights or other general intangibles and
(ii) exclusive licenses, sublicenses or cross-licenses of intellectual property,
other intellectual property rights or other general intangibles in the ordinary
course of business of the Borrower and the Restricted Subsidiaries of the
Borrower;

(n) the sale in a Sale/Leaseback Transaction of any property acquired or built
after the Closing Date; provided that such sale is for at least Fair Market
Value (as determined on the date on which a definitive agreement for such
Sale/Leaseback Transaction was entered into);

(o) the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
the Borrower or any Restricted Subsidiary, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer or compromise, settlement, release or surrender of a
contract, tort or other litigation claim, arbitration or other disputes;

 

-5-



--------------------------------------------------------------------------------

(p) dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets,
dispositions of property subject to Casualty Events;

(q) dispositions of Investments (including Equity Interests) in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
or rights of first refusal between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(r) the issuance of directors’ qualifying shares and shares issued to foreign
nationals to the extent required by applicable law;

(s) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
purchased within 90 days of such disposition or (ii) the proceeds of such
disposition are applied within 90 days of such disposition to the purchase price
of such replacement property (which replacement property is purchased within 90
days of such disposition); and

(t) any sale, assignment or other disposition in the ordinary course of business
in connection with supply-chain financing programs or similar arrangements.

For the avoidance of doubt, the unwinding of non-speculative Swap Contracts
shall not be deemed to constitute an Asset Sale.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit C-1, or otherwise in form and substance reasonably
acceptable to the Administrative Agent.

“Audited Financial Statements” has the meaning specified in Section 4.01(e).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the NYFRB Rate on such day plus 1/2 of 1%, (b) the Prime Lending
Rate on such day, (c) the Eurodollar Rate published on such day (or if such day
is not a Business Day the next previous Business Day) for an Interest Period of
one month plus 1%; provided that for the purpose of clause (c), the Eurodollar
Rate for any day shall be based on the rate determined on such day at
approximately 11:00 a.m. (London time) by reference to the Screen Rate, as if
the relevant Borrowing of Base Rate Loans were a Eurodollar Rate Borrowing, and
(d) 1.00% per annum. For the avoidance of doubt, if the Base Rate as determined
pursuant to the foregoing would be less than 1.00%, such rate shall be deemed to
be 1.00% for purposes of this Agreement.

“Base Rate Borrowing” means a Borrowing of Base Rate Loans.

 

-6-



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“beneficial owner” has the meaning given to that term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, in each case as in effect on the date hereof,
except that in calculating the beneficial ownership of any particular “person”
(as that term is used in Section 13(d)(3) of the Exchange Act, as in effect on
the date hereof), such “person” will not be deemed to have beneficial ownership
of any securities that such “person” has the right to acquire or vote only upon
the happening of any future event or contingency (including the passage of time)
that has not yet occurred. The terms “beneficial ownership,” “beneficially owns”
and “beneficially owned” have a corresponding meaning.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Directors” means as to any Person, the board of directors or managers,
sole member or managing member, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by the Lenders in accordance with the terms of this Agreement.

“Borrowing Base” means, as of any date, an amount equal to: (1) 85% of the value
of all accounts receivable owned by the Borrower and its Restricted Subsidiaries
as of the end of the most recent fiscal quarter preceding such date; plus (2)
70% of the value of all inventory owned by the Borrower and its Restricted
Subsidiaries as of the end of the most recent fiscal quarter preceding such
date, all calculated on a consolidated basis and in accordance with GAAP.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City and, if such day relates to any Eurodollar Rate Loan,
means any such day that is also a London Banking Day.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

-7-



--------------------------------------------------------------------------------

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that (x) no capital lease will be deemed a “Capitalized Lease
Obligation” for any purpose under this Agreement if such capital lease would
not, as of December 31, 2018, have been required to be capitalized and reflected
as a liability on a balance sheet in accordance with GAAP and (y) Arris’
financing lease obligation with respect to Building 1 from its former San Diego
office complex will not be deemed a “Capitalized Lease Obligation” for any
purpose under this Agreement.

“Cash-Capped Incremental Facility” has the meaning specified in Section 2.16(a).

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
at the Administrative Agent (or another commercial bank reasonably acceptable to
the Administrative Agent) in the name of the Administrative Agent and under the
sole dominion and control of the Administrative Agent, and otherwise established
in a manner reasonably satisfactory to the Administrative Agent.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Restricted Subsidiary described in the
definition of “Contribution Indebtedness.”

“Cash Equivalents” means:

(1) U.S. Dollars, Canadian dollars, pounds sterling, euros or the national
currency of any participating member state of the European Union (as it is
constituted on the Closing Date), Japanese yen, and, with respect to any Foreign
Subsidiaries, other currencies held by such Foreign Subsidiary in the ordinary
course of business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada, the United Kingdom or any country that
is a member of the European Union (as it is constituted on the Closing Date) or
any agency or instrumentality thereof in each case with maturities not exceeding
two years from the date of acquisition;

(3) money market deposits, certificates of deposit, time deposits and eurodollar
time deposits with maturities of two years or less from the date of acquisition,
bankers’ acceptances, in each case with maturities not exceeding two years, and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250,000,000 in the case of domestic banks or
$100,000,000 (or the equivalent Dollar amount) in the case of foreign banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above and clause (6) below entered into with any financial
institution meeting the qualifications specified in clause (3) above;

 

-8-



--------------------------------------------------------------------------------

(5) commercial paper or variable or fixed rate notes issued by a corporation or
other Person (other than an Affiliate of the Borrower) rated at least “A-2” or
“P-2” or the equivalent thereof by Moody’s or S&P (or reasonably equivalent
ratings of another internationally recognized ratings agency) and in each case
maturing within two years after the date of acquisition;

(6) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition, and marketable short-term
money market and similar securities having a rating of at least “A-2” or “P-2”
from either S&P or Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency);

(8) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (7) above and (9) and (10) below;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized ratings
agency); and

(10) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (1) through (9) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above;
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within ten Business Days
following the receipt of such amounts.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services to Holdings, the Borrower or any Restricted Subsidiary.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent, (b) in the case of any Cash Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within 45 days
thereafter, a Lender or an Agent or an Affiliate of a Lender or an Agent and a
party to a Cash Management Agreement or (c) within 45 days after the time it
enters into the applicable Cash Management Agreement, becomes a Lender or an
Affiliate of a Lender or an Agent, in each case, in its capacity as a party to
such Cash Management Agreement.

 

-9-



--------------------------------------------------------------------------------

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default); automated clearing house transactions, treasury and/or cash
management services, including, without limitation, treasury, depository,
overdraft, credit, purchasing or debit card, non-card e-payable services,
electronic funds transfer, treasury management services (including controlled
disbursement services, overdraft automatic clearing house fund transfer
services, return items and interstate depository network services), other demand
deposit or operating account relationships, foreign exchange facilities, and
merchant services.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any casualty insurance proceeds or condemnation
awards or that gives rise to a taking by a Governmental Authority in respect of
any equipment, fixed assets or real property (including any improvements
thereon) to replace, restore or repair, or compensate for the loss of, such
equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

“CFC Holdco” means (A) any Subsidiary of the Borrower, substantially all of the
assets of which consist of Equity Interests and/or Indebtedness in one or more
Subsidiaries of the Borrower that are CFCs and/or (B) any Subsidiary,
substantially all of the assets of which consist of Equity Interests and/or
Indebtedness in one or more other Subsidiaries described in clause (A).

“Change of Control” means (a) any “person” or “group” (within the meaning of
Rule 13d-5 of the Exchange Act), other than the Permitted Holders, shall
“beneficially own” (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding equity interests
of Holdings, (b) any change in control (or similar event, however denominated)
with respect to Holdings or the Borrower shall occur under and as defined in any
Senior Notes Indenture (or any document governing any refinancing or replacement
thereof), or (c) Holdings shall cease to beneficially own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of the Borrower.

“Closing Date” means April 4, 2019.

“Closing Date Preferred Equity” has the meaning specified in the definition of
“Transactions”.

“Closing Date Preferred Equity Purchaser” means Carlyle Partners VII S1
Holdings, L.P. and its Affiliates.

“Closing Date Senior Notes” means, collectively, the Closing Date Senior Secured
Notes and the Closing Date Senior Unsecured Notes.

“Closing Date Senior Secured Notes” means the Borrower’s (i) $1,250,000,000 in
aggregate principal amount outstanding of 5.50% Senior Secured Notes due 2024
and (ii) $1,500,000,000 in aggregate principal amount outstanding of 6.00%
Senior Secured Notes due 2026.

 

-10-



--------------------------------------------------------------------------------

“Closing Date Senior Secured Notes Indenture” means the indenture, dated
February 19, 2019, between the Borrower (as successor to CommScope Finance LLC
by merger), Wilmington Trust, National Association, as trustee and as Notes
Collateral Agent, governing the Closing Date Senior Secured Notes as amended,
restated, supplemented, waived, renewed or otherwise modified from time to time,
and as replaced (whether or not upon termination, and whether with the original
holders or otherwise), restructured, repaid, refunded, refinanced or otherwise
modified from time to time.

“Closing Date Senior Unsecured Notes” means the Borrower’s $1,000,000,000 in
aggregate principal amount outstanding of 8.25% Senior Notes due 2027.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all the assets and properties (whether real, personal or
otherwise) with respect to which any security interests or Lien have been
granted (or purported to be granted) pursuant to any Collateral Document,
including all Security Agreement Collateral and all Mortgaged Properties.

“Collateral Agent” means JPMCB in its capacity as collateral agent under any of
the Loan Documents, or any successor collateral agent permitted by the terms
hereof.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, IP Security Agreement
Supplements, security agreements, pledge agreements or other similar agreements
delivered to the Collateral Agent pursuant to Sections 6.12, 6.14 or 6.17 and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Co-Manager” means each entity listed as Co-Manager on the cover page hereto.

“Commitment” means, as to any Lender at any time, (i) its Initial Term
Commitment, (ii) its Term Commitment Increase, (iii) its New Term Commitment or
(iv) its Specified Refinancing Term Commitment. The amount of each Lender’s
Initial Term Commitment is as set forth in the definition thereof and the amount
of each Lender’s other Commitments shall be as set forth in the Assignment and
Assumption, or in the amendment or agreement relating to the respective Term
Commitment Increase, New Term Commitment or Specified Refinancing Term
Commitment pursuant to which such Lender shall have assumed its Commitment, as
the case may be, as such amounts may be adjusted from time to time in accordance
with this Agreement.

“Committed Loan Notice” means a notice of a Borrowing or a continuation of, or
conversion into, Base Rate Loans or Eurodollar Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.

“Company Competitor” means any Person that competes with the business of
Holdings, the Borrower and their respective direct and indirect Subsidiaries
from time to time.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit I or such other form as may be agreed between the Borrower and the
Administrative Agent.

 

-11-



--------------------------------------------------------------------------------

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, without duplication, the cash interest expense (including that
attributable to any Capitalized Lease Obligation), net of cash interest income,
with respect to Indebtedness of such Person and its Restricted Subsidiaries
(calculated on a consolidated basis in accordance with GAAP) for such period
including commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net cash costs under
hedging agreements (other than in connection with the early termination
thereof), excluding, in each case:

(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting),

(ii) interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Obligations or other derivative instruments,

(iii) costs associated with incurring or terminating Swap Contracts and cash
costs associated with breakage in respect of Swap Contracts,

(iv) commissions, discounts, yield, make-whole premium and other fees and
charges (including any interest expense) incurred in connection with any
Qualified Receivables Factoring or Qualified Receivables Financing,

(v) “additional interest” owing pursuant to a registration rights agreement with
respect to any securities,

(vi) any payments with respect to make-whole premiums or other breakage costs of
any Indebtedness, including any Indebtedness issued in connection with the
Transactions,

(vii) penalties and interest relating to Taxes,

(viii) accretion or accrual of discounted liabilities not constituting
Indebtedness,

(ix) interest expense attributable to Holdings or any parent thereof resulting
from push-down accounting,

(x) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting,

(xi) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with the Transactions, any
acquisition or Investment permitted by this Agreement, and

(xii) annual agency fees paid to any trustees, administrative agents and
collateral agents with respect to any secured or unsecured loans, debt
facilities, debentures, bonds, commercial paper facilities or other forms of
Indebtedness (including any security or collateral trust arrangements related
thereto), including any Senior Notes;

provided that (a) when determining Consolidated Cash Interest Expense in respect
of any four-quarter period ending prior to the first anniversary of the Closing
Date, Consolidated Cash Interest Expense will be calculated by multiplying the
aggregate Consolidated Cash Interest Expense accrued since the Closing Date by
365 and then dividing such product by the number of days from and including the
Closing Date to

 

-12-



--------------------------------------------------------------------------------

and including the last day of such period and (b) in the case of any Person that
became a Restricted Subsidiary of such Person after the commencement of such
four-quarter period, the interest expense of such Person paid in cash prior to
the date on which it became a Restricted Subsidiary of such Person will be
disregarded. For purposes of this definition, interest on Capitalized Lease
Obligations will be deemed to accrue at the interest rate reasonably determined
by such Person to be the rate of interest implicit in such Capitalized Lease
Obligations in accordance with GAAP.

“Consolidated Current Assets” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all assets of such Person and
its Restricted Subsidiaries on a consolidated basis that, in accordance with
GAAP, would be classified as current assets on the balance sheet of a company
conducting a business the same as or similar to that of such Person and its
Restricted Subsidiaries on a consolidated basis, after deducting appropriate and
adequate reserves therefrom in each case in which a reserve is proper in
accordance GAAP, but excluding (i) cash, (ii) Cash Equivalents, (iii) Swap
Contracts to the extent that the mark-to-market Swap Termination Value would be
reflected as an asset on the consolidated balance sheet of such Person,
(iv) deferred financing fees, (v) amounts related to current or deferred taxes
(but excluding assets held for sale, loans (permitted) to third parties, pension
assets, deferred bank fees and derivative financial instruments) (so long as the
items described in clauses (iv) and (v) are non-cash items); (vi) in the event
that a Qualified Receivables Factoring or Qualified Receivables Financing is
accounted for off balance sheet, (x) gross accounts receivable comprising part
of the receivables and other related assets subject to such Qualified
Receivables Factoring or Qualified Receivables Financing, as applicable, minus
(y) collection by such Person against the amounts sold pursuant to clause (x);
and (vii) the effects of adjustments pursuant to GAAP resulting from the
application of recapitalization accounting or purchase accounting, as the case
may be, in relation to the Transactions or any consummated acquisition.

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding (a) the current portion of
Indebtedness (including the Swap Termination Value of any Swap Contracts) to the
extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves or severance, (e) deferred revenue, (f) escrow
account balances, (g) the current portion of pension liabilities,
(h) liabilities in respect of unpaid earn-outs, (i) amounts related to
derivative financial instruments and assets held for sale, (j) any letter of
credit obligations or revolving loans under any revolving credit facility,
(k) the current portion of other long-term liabilities and (l) the effects of
adjustments pursuant to GAAP resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition.

“Consolidated EBITDA” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person for such period:

(1) increased, in each case (other than with respect to clauses (k), (l) and
(n) below) to the extent deducted and not added back or excluded in calculating
such Consolidated Net Income (and in all cases without duplication), by:

(a) provision for taxes based on income, profits or capital, including federal,
state, franchise, excise, property and similar taxes and foreign withholding
taxes paid or accrued, including giving effect to any penalties and interest
with respect thereto, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits and including an amount equal to the amount of tax distributions
actually made to the holders of Equity Interests of such Person or its
Restricted Subsidiaries or any direct or indirect parent of such Person or its
Restricted Subsidiaries in respect of such period (in each case, to the extent
attributable to the operations of such Person and its Subsidiaries), which shall
be included as though such amounts had been paid as income taxes directly by
such Person or its Restricted Subsidiaries; plus

 

-13-



--------------------------------------------------------------------------------

(b) Consolidated Interest Expense; plus

(c) all depreciation and amortization charges and expenses, including
amortization or expense recorded for upfront payments related to any contract
signing and signing bonus and incentive payments; plus

(d) [reserved]; plus

(e) [reserved]; plus

(f) earn-out obligations incurred in connection with any acquisition or other
Investment and paid or accrued during the applicable period, including any mark
to market adjustments; plus

(g) all payments, charges, costs, expenses, accruals or reserves in connection
with the rollover, acceleration or payout of equity interests held by any
future, present or former director, officer, employee, manager, consultant or
independent contractor of the Borrower or any of its Restricted Subsidiaries and
all losses, charges and expenses related to payments made to holders of options,
cash-settled appreciation rights or other derivative equity interests in the
common equity of such Person or any direct or indirect parent of the Borrower in
connection with, or as a result of, any distribution being made to equityholders
of such Person or any of its direct or indirect parents, which payments are
being made to compensate such holders as though they were equityholders at the
time of, and entitled to share in, such distribution; plus

(h) all non-cash losses, charges and expenses, including any write-offs or
write-downs; provided that if any such non-cash loss, charge or expense
represents an accrual or reserve for potential cash items in any future
four-fiscal quarter period, (i) such Person may determine not to add back such
non-cash loss, charge or expense in the period for which Consolidated EBITDA is
being calculated and (ii) to the extent such Person does decide to add back such
non-cash loss, charge or expense, the cash payment in respect thereof in such
future four-fiscal quarter period will be subtracted from Consolidated EBITDA
for such future four-fiscal quarter period; plus

(i) [reserved]; plus

(j) restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with the Transactions and any other acquisitions, start-up costs
(including entry into new market/channels and new service offerings), costs
related to the closure, relocation, reconfiguration and/or consolidation of
facilities and costs to relocate employees, integration and transaction costs,
retention charges, severance, contract termination costs, recruiting and signing
bonuses and expenses, future lease commitments, systems establishment costs,
systems, facilities or equipment conversion costs, excess pension charges and
consulting fees, expenses attributable to the implementation of costs savings
initiatives, costs associated with tax projects/audits, expenses relating to any
decommissioning or reconfiguration of fixed assets for alternative uses and
costs consisting of professional consulting or other fees relating to any of the
foregoing; plus

(k) Pro Forma Cost Savings; plus

 

-14-



--------------------------------------------------------------------------------

(l) all adjustments identified in the confidential information memorandum dated
January 2019 to the extent such adjustments, without duplication, continue to be
applicable to the Reference Period; provided that any such adjustments that
consist of reductions in costs and other operating improvements or synergies
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Basis”; plus

(m) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Financing; plus

(n) with respect to any joint venture of such Person or any Restricted
Subsidiary thereof that is not a Restricted Subsidiary, an amount equal to the
proportion of those items described in clauses (a), (b) and (c) above relating
to such joint venture corresponding to such Person’s and the Restricted
Subsidiaries’ proportionate share of such joint venture’s Consolidated Net
Income (determined as if such joint venture were a Restricted Subsidiary) solely
to the extent Consolidated Net Income was reduced thereby; plus

(o) charges (including interest expense) consisting of income attributable to
minority interests and noncontrolling interests of third parties in any
non-Wholly Owned Restricted Subsidiary, excluding cash distributions in respect
thereof, and the amount of any reductions in arriving at Consolidated Net Income
resulting from the application of GAAP;

(2) decreased (without duplication and to the extent increasing Consolidated Net
Income for such period) by (i) non-cash gains or income, excluding any non-cash
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that were deducted (and not added back) in the
calculation of Consolidated EBITDA for any prior period ending after the Closing
Date and (ii) the amount of any minority interest income consisting of a
Subsidiary loss attributable to minority equity interest of third parties in any
non-Wholly Owned Subsidiary (to the extent not deducted from Consolidated Net
Income for such period);

(3) increased (with respect to losses) or decreased (with respect to gains) by,
without duplication, any net realized gains and losses relating to (i) amounts
denominated in foreign currencies resulting from the application of Financial
Accounting Standards Board’s Accounting Standards Codification 830 (including
net realized gains and losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized gains or losses from related
Swap Contracts (entered into in the ordinary course of business or consistent
with past practice)) or (ii) any other amounts denominated in or otherwise
trued-up to provide similar accounting as if it were denominated in foreign
currencies; and

(4) increased (with respect to losses) or decreased (with respect to gains) by,
without duplication, any gain or loss relating to Swap Contracts (excluding Swap
Contracts entered into in the ordinary course of business or consistent with
past practice);

provided, that the Borrower may, in its sole discretion, elect to not make any
adjustment for any item pursuant to the foregoing clauses (1) through (4) above
if any such item individually is less than $2,000,000 in any fiscal quarter.

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
March 31, 2018, June 30, 2018, September 30, 2018 and December 31, 2018
(excluding Pro Forma Cost Savings) shall be $431,870,000, $491,795,000,
$438,753,000 and $405,388,000, respectively.

 

-15-



--------------------------------------------------------------------------------

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, with respect to the Borrower and its Restricted Subsidiaries on a
consolidated basis, the ratio of (a) Consolidated Funded First Lien Indebtedness
(less the amount of unrestricted cash and unrestricted Cash Equivalents of the
Borrower and its Restricted Subsidiaries as of such date) of the Borrower and
its Restricted Subsidiaries on such date to (b) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for the most recent Test Period, in
each case on a Pro Forma Basis.

“Consolidated Funded First Lien Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on the Collateral on an equivalent
priority basis (but, in each case, without regard to the control of remedies)
with the Liens on the Collateral securing the Obligations and Consolidated
Funded Indebtedness under the ABL Credit Agreement. For the avoidance of doubt,
Consolidated Funded First Lien Indebtedness shall not include Capitalized Lease
Obligations other than those that are secured on an equal priority basis with
the Liens on the Collateral securing the Obligations.

“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (a)(i), (a)(ii) (but excluding surety bonds, performance bonds or
other similar instruments), (a)(iv) (but solely in respect of the amount of
outstanding Indebtedness of the type described in (a)(iv) that in the aggregate
is in excess of $20,000,000) and clause (b) (in respect of Indebtedness of the
type described in clauses (a)(i), (a)(ii) (but excluding Indebtedness
constituting surety bonds, performance bonds or other similar instruments) and
(a)(iv) (but solely in respect of the amount of Indebtedness of the type
described in (a)(iv) that in the aggregate is in excess of $20,000,000)) of the
definition of “Indebtedness”, of a Person and its Restricted Subsidiaries on a
consolidated basis, in an amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP (but
(x) excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
acquisition, and (y) any Indebtedness that is issued at a discount to its
initial principal amount shall be calculated based on the entire stated
principal amount thereof, without giving effect to any discounts or upfront
payments), excluding obligations in respect of letters of credit, bank
guarantees and guarantees on first demand, in each case, except to the extent of
unreimbursed amounts thereunder. For the avoidance of doubt, it is understood
that obligations (i) under Swap Contracts, Cash Management Services, and any
Receivables Financing or Factoring Transaction or (ii) owed by Unrestricted
Subsidiaries, do not constitute Consolidated Funded Indebtedness.

“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on the Collateral; provided that such
Consolidated Funded Indebtedness is not expressly subordinated in right of
payment to the Obligations pursuant to a written agreement.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) the aggregate interest expense of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including pay in kind interest payments,
amortization of original issue discount, the interest component of Capitalized
Lease Obligations and net payments and receipts (if any) pursuant to interest
rate Swap Contracts (other than in connection with the early termination
thereof) but excluding any non-cash interest expense attributable to the
movement in the mark-to-market valuation of Indebtedness, Swap Contracts or
other derivative instruments, all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, discounts, fees and expenses
and expensing of any bridge, commitment or other financing fees, costs of surety
bonds, charges owed with respect to letters of credit, bankers’ acceptances or
similar facilities, all discounts, commissions, fees and other charges
associated with any Receivables Financing or Factoring Transaction, and any
expense resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting); plus

 

-16-



--------------------------------------------------------------------------------

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

interest income of the referent Person and its Restricted Subsidiaries for such
period; provided that (a) when determining Consolidated Interest Expense in
respect of any four-quarter period ending prior to the first anniversary of the
Closing Date, Consolidated Interest Expense will be calculated by multiplying
the aggregate Consolidated Interest Expense accrued since the Closing Date by
365 and then dividing such product by the number of days from and including the
Closing Date to and including the last day of such period and (b) in the case of
any Person that became a Restricted Subsidiary of such Person after the
commencement of such four-quarter period, the interest expense of such Person
paid in cash prior to the date on which it became a Restricted Subsidiary of
such Person will be disregarded. For purposes of this definition, interest on
Capitalized Lease Obligations will be deemed to accrue at the interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligations in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends;
provided that (without duplication):

(a) all net after-tax extraordinary, nonrecurring, exceptional or unusual gains,
losses, income, expenses and charges in each case as determined in good faith by
such Person, and in any event including, without limitation, all restructuring,
severance, relocation, retention and completion bonuses or payments,
consolidation, integration or other similar charges and expenses, contract
termination costs, system establishment charges, conversion costs, start-up or
closure or transition costs, expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses, fees, expenses or charges relating to curtailments,
settlements or modifications to pension and post-retirement employee benefit
plans in connection with the Transactions or any acquisition or Permitted
Investment, expenses associated with strategic initiatives, facilities shutdown
and opening costs, and any fees, expenses, charges or change in control payments
related to the Transactions or any acquisition or Permitted Investment
(including any transition-related expenses (including retention or
transaction-related bonuses or payments) incurred before, on or after the
Closing Date), will be excluded;

(b) all (i) charges and expenses relating to the Transactions, (ii) transaction
fees, costs and expenses incurred in connection with any contemplated equity
issuances, investments, acquisitions, dispositions, recapitalizations, mergers,
amalgamations, Divisions, option buyouts and the Incurrence, modification or
repayment of Indebtedness permitted to be Incurred under this Agreement
(including any Refinancing Indebtedness in respect thereof) and the ABL Credit
Agreement or any amendments, waivers or other modifications under the agreements
relating to such Indebtedness or similar transactions (in each case, whether or
not consummated), and (iii) without duplication of any of the foregoing,
non-operating or non-recurring professional fees, costs and expenses for such
period will be excluded;

(c) all net after-tax income, loss, expense or charge from abandoned, closed or
discontinued operations and any net after-tax gain or loss on the disposal of
abandoned, closed or discontinued operations (and all related expenses) other
than in the ordinary course of business (as determined in good faith by such
Person) will be excluded;

 

-17-



--------------------------------------------------------------------------------

(d) all net after-tax gain, loss, expense or charge attributable to business
dispositions and asset dispositions, including the sale or other disposition of
any Equity Interests of any Person, other than in the ordinary course of
business (as determined in good faith by such Person), will be excluded;

(e) all net after-tax income, loss, expense or charge attributable to the early
extinguishment, conversion or cancellation of Indebtedness, Swap Contracts or
other derivative instruments (including deferred financing costs written off and
premiums paid) will be excluded;

(f) all non-cash gains, losses, expenses or charges attributable to the movement
in the mark-to-market valuation of Indebtedness, Swap Contracts or other
derivative instruments will be excluded;

(g) any non-cash or unrealized currency translation or foreign currency
transaction gains and losses related to changes in currency exchange rates
(including, without limitation, remeasurements of Indebtedness and any net loss
or gain resulting from (i) Swap Contracts for currency exchange risk and
(ii) intercompany Indebtedness), will be excluded;

(h) (i) the net income for such period of any Person that is not the referent
Person or a Restricted Subsidiary of the referent Person or that is accounted
for by the equity method of accounting, will be included only to the extent of
the amount of dividends or distributions or other payments that are paid in or
converted into cash with respect to such equity ownership to the referent Person
or a Restricted Subsidiary thereof in respect of such period; and (ii) without
duplication, the net income for such period will include any ordinary course
dividends or distributions or other payments paid in cash (or converted into
cash) with respect to such equity ownership received from any such Person during
such period in excess of the amounts included in subclause (i) above;

(i) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies will be excluded;

(j) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to any acquisition consummated before or
after the Closing Date (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items), and the amortization, write-down or
write-off of any amounts thereof, net of taxes, will be excluded;

(k) all non-cash impairment charges and asset write-ups, write-downs and
write-offs, in each case pursuant to GAAP, and the amortization of intangibles
arising from the application of GAAP will be excluded;

(l) all non-cash expenses realized in connection with or resulting from equity
or equity-linked compensation plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred
stock, stock appreciation or other similar rights will be excluded;

(m) any costs or expenses incurred in connection with the payment of dividend
equivalent rights to holders of equity-based incentive awards pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

 

-18-



--------------------------------------------------------------------------------

(n) accruals and reserves for liabilities or expenses that are established or
adjusted as a result of the Transactions within 12 months after the Closing Date
will be excluded;

(o) all amortization and write-offs of deferred financing fees, debt issuance
costs, commissions, fees and expenses, costs of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities, and
expensing of any bridge, commitment or other financing fees (including in
connection with a transaction undertaken but not completed), will be excluded;

(p) all discounts, commissions, fees and other charges (including interest
expense) associated with any Receivables Financing or Factoring Transaction will
be excluded;

(q) (i) the non-cash portion of “straight-line” rent expense will be excluded
and (ii) the cash portion of “straight-line” rent expense that exceeds the
amount expensed in respect of such rent expense will be included;

(r) expenses and lost profits with respect to liability or casualty events or
business interruption will be disregarded to the extent covered by insurance and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer, but only to the extent that such amount (i) has not been denied by
the applicable carrier in writing and (ii) is in fact reimbursed within 365 days
of the date on which such liability was discovered or such casualty event or
business interruption occurred (with a deduction for any amounts so added back
that are not reimbursed within such 365-day period); provided that any proceeds
of such reimbursement when received will be excluded from the calculation of
Consolidated Net Income to the extent the expense or lost profit reimbursed was
previously disregarded pursuant to this clause (r);

(s) losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any asset disposition will be
excluded to the extent actually reimbursed, or, so long as such Person has made
a determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

(t) non-cash charges or income relating to increases or decreases of deferred
tax asset valuation allowances will be excluded;

(u) cash dividends or returns of capital from Investments (such return of
capital not reducing the ownership interest in the underlying Investment), in
each case received during such period, to the extent not otherwise included in
Consolidated Net Income for that period or any prior period subsequent to the
Closing Date will be included;

(v) solely for the purpose of determining the amount available for Restricted
Payments under clause (iii) of the first paragraph of Section 7.06, and without
duplication of provisions under clause (iii) of the first paragraph of
Section 7.06 with respect to cash dividends or returns on Investments, the net
income (or loss) for such period of any Restricted Subsidiary (other than a
Borrower or a Guarantor) will be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that Consolidated Net Income of such Person will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to such Person or any of its Restricted
Subsidiaries in respect of such period, to the extent not already included
therein (subject, in the case of a dividend to another Restricted Subsidiary
(other than a Guarantor), to the limitation contained in this clause (v));

 

-19-



--------------------------------------------------------------------------------

(w) [reserved];

(x) any (i) severance or relocation costs or expenses, (ii) one-time non-cash
compensation charges, (iii) the costs and expenses related to employment of
terminated employees, or (iv) costs or expenses realized in connection with or
resulting from stock appreciation or similar rights, stock options or other
rights of officers, directors and employees, in each case of such Person or any
of its Restricted Subsidiaries, shall be excluded; and

(y) any non-cash interest expense and non-cash interest income, in each case to
the extent there is no associated cash disbursement or receipt, as the case may
be, before the Latest Maturity Date of any then outstanding Term Loan Tranche,
shall be excluded;

provided that the Borrower may, in its sole discretion, elect to not make any
adjustment for any item pursuant to clauses (a) through (y) above if any such
item individually is less than $2,000,000 in any fiscal quarter.

For the purpose of Section 7.06 only, there shall be excluded from Consolidated
Net Income any income arising from the sale or other disposition of Restricted
Investments, from repurchases or redemptions of Restricted Investments, from
repayments of loans or advances which constituted Restricted Investments or from
any dividends, repayments of loans or advances or other transfers of assets from
Unrestricted Subsidiaries, in each case to the extent such amounts increase the
amount of Restricted Payments permitted under such covenant pursuant to clauses
(iii)(F) or (iii)(G) of the first paragraph thereof.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Senior Secured Indebtedness
(less the amount of unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries), and in each case, calculated on a Pro Forma Basis
to (b) Consolidated EBITDA of the Borrower for the most recent Test Period,
calculated on a Pro Forma Basis.

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and its Restricted Subsidiaries as set forth on the consolidated balance sheet
of the Borrower as of the most recent Test Period.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Borrower as of such date,
calculated on a Pro Forma Basis to (b) Consolidated EBITDA of the Borrower for
the Test Period, calculated on a Pro Forma Basis.

“Consolidated Total Net Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness of the Borrower as of such
date (less the amount of unrestricted and Cash Equivalents of the Borrower and
its Restricted Subsidiaries) and in each case, calculated on a Pro Forma Basis
to (b) Consolidated EBITDA of the Borrower for the most recent Test Period,
calculated on a Pro Forma Basis.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

 

-20-



--------------------------------------------------------------------------------

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount not greater than the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the Borrower or any Restricted Subsidiary (other than, in the case of
such Restricted Subsidiary, contributions by the Borrower or any other
Restricted Subsidiary to its capital) after the Closing Date and designated as a
Cash Contribution Amount; provided that such Contribution Indebtedness (a) is
Incurred within 210 days after the making of such cash contributions and (b) is
so designated as Contribution Indebtedness pursuant to an Officer’s Certificate
on the Incurrence date thereof.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Extension” means a Borrowing.

“Debt Fund Affiliate” means any Affiliate of Holdings (other than its
Subsidiaries) that is a bona fide diversified debt fund primarily engaged in, or
that advises funds or other investment vehicles that are engaged in, marking,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit or securities in the ordinary course.
Notwithstanding the foregoing, in no event shall a natural person be a Debt Fund
Affiliate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” has the meaning specified in Section 2.05(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

-21-



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans under the applicable
Facility plus (c) 2.0% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Borrower or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder,
(c) has failed, within three Business Days after reasonable request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such confirmation by the Administrative Agent) or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that no Lender shall be a Defaulting Lender solely by
virtue of (x) the ownership or acquisition by a Governmental Authority of any
Equity Interest in that Lender or any direct or indirect parent company thereof
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (y) the
occurrence of any of the events described in clause (d)(i), (d)(ii) or (d)(iii)
of this definition which in each case has been dismissed or terminated prior to
the date of this Agreement. Any determination by the Administrative Agent (or
the Required Lenders to the extent that the Administrative Agent is a Defaulting
Lender) that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Administrative Agent, the Borrower and each Lender, as applicable.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to an Officer’s Certificate, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of or collection on such Designated Non-cash
Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or Holdings
or any other direct or indirect parent of the Borrower, as applicable (other
than Excluded Equity), that is issued after the Closing Date for cash and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate,
on the issuance date thereof, the cash proceeds of which are contributed to the
capital of the Borrower (if issued by Holdings or any direct or indirect parent
of the Borrower) and excluded from the calculation set forth in clause (iii) of
the first paragraph of Section 7.06.

“Discounted Voluntary Prepayment” has the meaning specified in Section 2.05(c).

 

-22-



--------------------------------------------------------------------------------

“Disqualified Institution” means (a) each Person identified as a “Disqualified
Institution” on a list delivered to the Administrative Agent by Holdings on or
prior to November 8, 2018 (and, on and after the Closing Date, as such list may
be updated by e-mail to JPMDQ_Contact@jpmorgan.com with the Administrative
Agent’s consent (such consent not to be unreasonably withheld, conditioned or
delayed)), (b) any Company Competitor identified on a list delivered to the
Administrative Agent by the Borrower from time to time by e-mail to
JPMDQ_Contact@jpmorgan.com and (c) as to any entity referenced in each of
clauses (a) and (b) above (the “Primary Disqualified Institution”), any of such
Primary Disqualified Institution’s Affiliates identified in writing to the
Administrative Agent from time to time by e-mail to JPMDQ_Contact@jpmorgan.com
or otherwise readily identifiable as such by name, but excluding any Affiliate
that is primarily engaged in, or that advises funds or other investment vehicles
that are engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Primary Disqualified Institution
does not, directly or indirectly, possess the power to direct or cause the
direction of the investment policies of such entity; provided that any
additional designation permitted by the foregoing shall not apply retroactively
to any prior assignment or participation interest or to any trade to acquire
such participation interest. Notwithstanding the foregoing, any list of
Disqualified Institutions shall only be required to be available to any Lender
or Participant or prospective Lender or Participant on the Platform or another
similar electronic system upon written request by such Lender or Participant or
prospective Lender or Participant and any Lender may provide the list of
Disqualified Institutions to any prospective assignee or Participant on a
confidential basis (it being understood that the identity of Disqualified
Institutions will not be posted or distributed to any Person, other than a
distribution by the Administrative Agent to a Lender upon written request and by
a Lender to any prospective assignee or Participant on a confidential basis).
For the purpose of clauses (a) and (b) in the previous sentence, such list shall
be made available to the Administrative Agent pursuant to Section 10.02 and any
additions, deletions or other modifications to the list of Disqualified
Institutions shall become effective within three Business Days after delivery to
the Administrative Agent. The Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Institution or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to, or the restrictions on any
exercise of rights or remedies of, any Disqualified Institution.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such Equity
Interests than the asset sale and change of control provisions applicable to any
Senior Notes and any purchase requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to any Senior Notes (including the purchase of any Senior Notes
tendered pursuant thereto)),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Latest Maturity Date hereunder;
provided, however, that only the portion of Equity Interests that so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests
are issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or a direct or indirect parent of the Borrower by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely

 

-23-



--------------------------------------------------------------------------------

because it may be required to be repurchased by the Borrower or its Subsidiaries
or a direct or indirect parent of the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability; provided, further, that any class of Equity
Interests of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of Equity Interests that are not Disqualified
Stock shall not be deemed to be Disqualified Stock.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documentation Agent” means each entity listed as Documentation Agent on the
cover page hereto.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“Dutch Auction” means an auction (an “Auction”) conducted by a Purchasing
Borrower Party in order to purchase Term Loans, New Term Loans and Specified
Refinancing Term Loans in accordance with the following procedures or such other
procedures as may be agreed to between the Administrative Agent and the
Borrower:

(A) Notice Procedures. In connection with an Auction, the Borrower will provide
notification to the Administrative Agent (for distribution to the applicable
Lenders) of the Term Loans, New Term Loans or Specified Refinancing Term Loans
that will be the subject of the Auction (an “Auction Notice”). Each Auction
Notice shall be in a form reasonably acceptable to the Administrative Agent and
shall contain (i) the total cash value of the bid, in a minimum amount of
$10,000,000 with minimum increments of $1,000,000 (the “Auction Amount”), (ii)
the discount to par, which shall be a range (the “Discount Range”) of
percentages of the par principal amount of the Term Loans, New Term Loans or
Specified Refinancing Term Loans at issue that represents the range of purchase
prices that could be paid in the Auction and (iii) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment.

(B) Reply Procedures. In connection with any Auction, each applicable Lender
may, in its sole discretion, participate in such Auction and may provide the
Administrative Agent with a notice of participation (the “Return Bid”) which
shall be in a form reasonably acceptable to the Administrative Agent and shall
specify (i) a discount to par that must be expressed as a price (the “Reply
Discount”), which must be within the Discount Range, and (ii) a principal amount
of the applicable Loans which must be in increments of $1,000,000 (the “Reply
Amount”). A Lender may avoid the minimum increment amount condition solely when
submitting a Reply Amount equal to the Lender’s entire remaining amount of the
applicable Loans. Lenders may only submit one Return Bid per Auction. In
addition to the Return Bid, the participating Lender must execute and deliver,
to be held in escrow by the Administrative Agent, a form of assignment and
acceptance in a form reasonably acceptable to the Administrative Agent.

 

-24-



--------------------------------------------------------------------------------

(C) Acceptance Procedures. Based on the Reply Discounts and Reply Amounts
received by the Administrative Agent, the Administrative Agent, in consultation
with the Borrower, will determine the applicable discount (the “Applicable
Discount”) for the Auction, which will be the lowest Reply Discount for which
Holdings or its Subsidiary, as applicable, can complete the Auction at the
Auction Amount; provided that, in the event that the Reply Amounts are
insufficient to allow Holdings or its Subsidiary, as applicable, to complete a
purchase of the entire Auction Amount, Holdings or its Subsidiary shall either,
at its election, (i) withdraw the Auction or (ii) complete the Auction at an
Applicable Discount equal to the highest Reply Discount. Holdings or its
Subsidiary, as applicable, shall purchase the applicable Loans (or the
respective portions thereof) from each applicable Lender with a Reply Discount
that is equal to or greater than the Applicable Discount (“Qualifying Bids”) at
the Applicable Discount; provided that if the aggregate proceeds required to
purchase all applicable Loans subject to Qualifying Bids would exceed the
Auction Amount for such Auction, Holdings or its Subsidiary, as applicable,
shall purchase such Loans at the Applicable Discount ratably based on the
principal amounts of such Qualifying Bids (subject to rounding requirements
specified by the Administrative Agent). Each participating Lender will receive
notice of a Qualifying Bid as soon as reasonably practicable but in no case
later than five Business Days from the date the Return Bid was due.

(D) Subject to clause (C) above (including the right of the Borrower to withdraw
any Auction), each Discounted Voluntary Prepayment shall be made without premium
or penalty (but subject to Section 3.05), upon irrevocable notice as described
above. Upon receipt of any notice of Discounted Voluntary Prepayment, the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
notice of Discounted Voluntary Prepayment is given, the amount specified in such
notice shall be due and payable to the applicable Lenders, subject to the
Applicable Discount on the applicable Loans, on the date specified therein
together with accrued interest (on the par principal amount) to but not
including such date on the amount prepaid.

(E) Additional Procedures. Once initiated by an Auction Notice, Holdings or its
Subsidiary, as applicable, may withdraw an Auction in their sole and absolute
discretion at any time. Furthermore, in connection with any Auction, upon
submission by a Lender of a Qualifying Bid, such Lender will be obligated to
sell the entirety or its allocable portion of the Reply Amount, as the case may
be, at the Applicable Discount.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

-25-



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, safety or the
Environment.

“Environmental Laws” means any and all current or future federal, state, local
and foreign statutes, laws, including common law, regulations or ordinances,
rules, judgments, orders, decrees, permits licenses or restrictions imposed by a
Governmental Authority relating to pollution or protection of the Environment
and protection of human health (to the extent relating to exposure to Hazardous
Materials), including those relating to the generation, use, handling, storage,
transportation, treatment or Release or threat of Release of Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other binding consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Capital Stock that arises only by
reason of the happening of a contingency that is outside the control of the
holder of such Capital Stock or any debt security that is convertible into, or
exchangeable for, Capital Stock).

“Equity Issuance” means any issuance by any Person to any other Person of
(a) its Equity Interests for cash, (b) any of its Equity Interests pursuant to
the exercise of options or warrants, (c) any of its Equity Interests pursuant to
the conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

 

-26-



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower, any Subsidiary or
any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Internal Revenue Code or Section 305 of ERISA); (d) the
filing of a notice of intent to terminate, or the commencement of proceedings by
the PBGC to terminate, a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) with respect to a Pension Plan, the failure to
satisfy the minimum funding standard of Section 412 of the Code and Section 302
of ERISA, whether or not waived; (g) the failure to make by its due date a
required contribution under Section 412(m) of the Code (or Section 430(j) of the
Code, as amended by the Pension Protection Act of 2006) with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums, upon the Borrower, any Subsidiary or any ERISA Affiliate or
(i) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could result in
liability to the Borrower or any Subsidiary.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =      Eurodollar Base Rate         1.00    – Eurodollar Reserve
Percentage

“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Borrowing, the
London interbank offered rate as administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case, the “Screen Rate”) at approximately 11:00 A.M., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. In the absence of a period comparable to the
Interest Period being available as a Screen Rate, (an “Impacted Interest
Period”), then (provided there are Screen Rates for other Interest Periods for
the applicable currency) the Eurodollar Base Rate shall mean the Interpolated
Screen Rate as of approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the Interpolated
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Eurodollar Rate Borrowing” means a Borrowing of Eurodollar Rate Loans.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
definition of “Eurodollar Rate.”

 

-27-



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to:

(a) Consolidated Net Income of the Borrower and the Restricted Subsidiaries on a
consolidated basis for such Excess Cash Flow Period, minus

(b) the sum, without duplication (in each case, the Borrower and the Restricted
Subsidiaries on a consolidated basis), of:

(i) repayments, prepayments, repurchases, redemptions and other cash payments
made with respect to the principal of any Indebtedness (including principal
representing capitalized interest) or the principal component of any Capitalized
Lease Obligations of such Person or any of its Restricted Subsidiaries during
such period (excluding (A) repayments and prepayments of Indebtedness deducted
from the amount of Term Loans required to be prepaid pursuant to Sections
2.05(b)(i)(1) and 2.05(b)(i)(3) and (B) voluntary and mandatory prepayments of
Term Loans), but including all premium, make-whole or penalty payments paid in
cash (to the extent such payments are not expensed during such period or are not
deducted in calculating Consolidated Net Income and such payments are not
otherwise prohibited under this Agreement) and all repayments with respect to
revolving Indebtedness to the extent accompanied by a corresponding reduction in
commitments; provided that, with respect to any mandatory prepayment of
Indebtedness (other than, for the avoidance of doubt, Term Loans), such
prepayments shall only be deducted pursuant to this clause (i) to the extent not
deducted in the computation of net proceeds in respect of the asset disposition
or condemnation giving rise thereto; minus

(ii) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of Restricted Payments (excluding Restricted
Payments made pursuant to clause (iii)(B) of the first paragraph of Section 7.06
and pursuant to clauses (2), (3), (18), (21) and (22) of Section 7.06(b) (other
than such Restricted Payments made to pay interest expense for any Indebtedness
of Holdings or any direct or indirect parent thereof); provided that cash
payments in respect of clause (22) will be included under this clause (ii) to
the extent the applicable cash payments utilized for any Restricted Payment
thereunder resulted in an increase to Consolidated Net Income during such Excess
Cash Flow Period (and only to the extent of such increase)); minus

(iii) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of Taxes (including distributions to any direct or
indirect parent in respect of Taxes), to the extent such payments exceed the
amount of tax expense deducted in calculating such Consolidated Net Income;
minus

(iv) (A) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of Investments (including, without limitation, any
acquisitions and acquisitions of intellectual property but excluding Permitted
Investments pursuant to clauses (1) and (2) of the definition thereof) made
pursuant to Section 7.06 (other than any of

 

-28-



--------------------------------------------------------------------------------

the foregoing reducing mandatory prepayments of the Term Loans pursuant to
Section 2.05(b)(i)(B)(5)) or capital expenditures and (B) cash payments that
such Person or any Restricted Subsidiaries has committed to make or is required
to make in respect of Investments (including, without limitation, any
acquisitions and acquisitions of intellectual property but excluding Permitted
Investments pursuant to clauses (1) and (2) of the definition thereof) made
pursuant to Section 7.06 or capital expenditures to be consummated (other than
committed Investments or capital expenditures reducing mandatory prepayments of
the Term Loans pursuant to Section 2.05(b)(i)(B)(6)) within 180 days after the
end of such period pursuant to binding obligations entered into prior to or
during such period; provided that amounts described in clause (B) will not
reduce Excess Cash Flow in subsequent periods, and, to the extent not paid, will
increase Excess Cash Flow in the subsequent period;

(v) all cash payments and other cash expenditures made by such Person or any of
its Restricted Subsidiaries during such period (other than capital expenditures
reducing mandatory prepayments of the Term Loans pursuant to
Section 2.05(b)(i)(B)(4)) (A) with respect to items that were excluded in the
calculation of such Consolidated Net Income pursuant to clauses (a) through (y)
of the definition of “Consolidated Net Income” or (B) that were not expensed
during such period in accordance with GAAP; minus

(vi) all non-cash credits or gains included in calculating such Consolidated Net
Income (including insured or indemnified losses referred to in clauses (r) and
(s) of the definition of “Consolidated Net Income” to the extent not reimbursed
in cash during such period); minus

(vii) an amount equal to the sum of (A) the increase in the Working Capital of
such Person during such period (measured as the excess, if any, of Working
Capital at the end of such Excess Cash Flow Period minus Working Capital at the
beginning of such Excess Cash Flow Period), if any, plus (B) the increase in
long-term accounts receivable of such Person and its Restricted Subsidiaries, if
any (other than any such increases contemplated by clauses (A) and (B) of this
clause (vii) that are (x) directly attributable to acquisitions and/or
dispositions of a Person or business unit by the Borrower and its Restricted
Subsidiaries during such period or (y) as a result of the reclassification of
items from short-term to long-term or vice versa); minus

(viii) cash payments made in satisfaction of noncurrent liabilities (excluding
payments of Indebtedness for borrowed money) not made directly or indirectly
using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining Consolidated Net Income
during such period; minus

(ix) to the extent not deducted in arriving at Consolidated Net Income, cash
fees, expenses and purchase price adjustments incurred in connection with the
Transactions, any acquisition consummated before or after the Closing Date or
any Permitted Investment, Equity Issuance or debt issuance, dispositions,
repayment of indebtedness, refinancing transactions (including any amendments)
(whether or not consummated) and any Restricted Payment made to pay any of the
foregoing incurred by Holdings; minus

(x) the amount of cash payments made in respect of pensions and other
postemployment benefits in such period to the extent not deducted in arriving at
such Consolidated Net Income; minus

(xi) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of items for which an accrual or reserve was
established in a prior period, in each case to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income; plus

 

-29-



--------------------------------------------------------------------------------

(xii) all non-cash charges, losses and expenses (including, without limitation,
taxes) of such Person or any of its Restricted Subsidiaries that were deducted
in calculating such Consolidated Net Income (provided, in each case, that if any
non-cash charge represents an accrual or reserve for cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Excess Cash Flow in such future period); minus

(xiii) cash expenditures in respect of Swap Obligations during such period to
the extent not deducted in arriving at such Consolidated Net Income; plus

(xiv) an amount equal to the sum of (A) the decrease in Working Capital of such
Person during such period (measured as the excess, if any, of Working Capital at
the beginning of such Excess Cash Flow Period minus Working Capital at the end
of such Excess Cash Flow Period), if any, plus (B) the decrease in long-term
accounts receivable of such Person and its Restricted Subsidiaries, if any
(other than any such decreases contemplated by clauses (A) and (B) of this
clause (xiv) that are (x) directly attributable to acquisitions and/or
dispositions of a Person or business unit by the Borrower and its Restricted
Subsidiaries during such period or (y) as a result of the reclassification of
items from short-term to long-term or vice versa; plus

(xv) all amounts referred to in clauses (b)(i), (b)(ii) and (b)(iv) above to the
extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (other than proceeds of revolving loans) and the sale or issuance
of Equity Interests.

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ended December 31, 2020.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Accounts” means segregated deposit, securities and commodities
accounts that are maintained and used solely (1) for payroll, employee
healthcare and other employee wage and benefit accounts, (2) as withholding tax
accounts, including, without limitation, sales tax accounts, (3) as escrow,
fiduciary or trust accounts, in each case exclusively for the benefit of
unaffiliated third parties held in connection with a transaction permitted by
this Agreement; and (4) as defeasance and redemption accounts that are subject
to a Lien of the type described in and maintained in accordance with clause
(29) of the definition of “Permitted Liens”.

“Excluded Assets” means the collective reference to:

(a) (i) any fee-owned real property with a Fair Market Value of less than
$10,000,000, (ii) any improvements located on Material Real Property, where such
improvements are located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area” and
(iii) all real property in which a Loan Party holds a leasehold interest in such
property as the lessee under a lease;

(b) motor vehicles and other assets subject to certificates of title to the
extent a lien thereon cannot be perfected by filing a UCC financing statement;

 

-30-



--------------------------------------------------------------------------------

(c) pledges and security interests prohibited by applicable law, rule or
regulation after giving effect to the applicable anti-assignment provisions of
the UCC;

(d) assets to the extent a security interest in such assets would result in
material adverse tax consequences (including as a result of any law or
regulation in any applicable jurisdiction similar to Section 956 of the Code) as
reasonably determined by the Borrower;

(e) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Guarantor) except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of the UCC and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition;

(f) those assets as to which the Administrative Agent and the Borrower
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby;

(g) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (in each case,
except to the extent such prohibition or restriction is unenforceable after
giving effect to the applicable anti-assignment provisions of the UCC) and other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition;

(h) “intent-to-use” trademark applications prior to the filing of an “Amendment
to Allege Use” or “Statement of Use” filing;

(i) margin stock;

(j) any assets of a CFC or CFC Holdco or of a direct or indirect subsidiary of a
CFC or CFC Holdco;

(k) any assets or equity interests of a captive insurance company or
not-for-profit entity or other special purpose entity that is not a Loan Party;

(l) the Acquisition Agreement and the rights therein or arising thereunder
(except any proceeds of the Acquisition Agreement);

(m) Excluded Capital Stock; and

(n) Excluded Accounts and the funds or other property held in or maintained in
any such Excluded Account;

provided, however, that Excluded Assets will not include (a) any proceeds,
substitutions or replacements of any Excluded Assets (unless such proceeds,
substitutions or replacements would otherwise constitute Excluded Assets) or
(b) any asset of the Borrower or Guarantors that secures obligations with
respect to ABL Debt or the Closing Date Senior Secured Notes.

 

-31-



--------------------------------------------------------------------------------

“Excluded Capital Stock” means (a) any Capital Stock with respect to which, in
the reasonable judgment of the Administrative Agent and the Borrower, the costs
of pledging such Capital Stock shall be excessive in relation to the benefits to
be obtained by the Lenders therefrom and (b) (1) solely in the case of any
pledge of Capital Stock of any Subsidiary that either is a CFC or a CFC Holdco,
any Capital Stock that is Voting Stock of such Subsidiary in excess of 65% of
the outstanding Voting Stock of such Subsidiary, (2) any Capital Stock to the
extent the pledge thereof would be prohibited by any applicable law, rule or
regulation or, in the case of Capital Stock of a non-Wholly Owned Subsidiary,
Contractual Obligation existing on the Closing Date or on the date such Capital
Stock is acquired by the Borrower or a Guarantor (and not entered into in
contemplation of such acquisition) in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, (3) the
Capital Stock of any Subsidiary that is not wholly owned by the Borrower and the
Guarantors at the time such Subsidiary becomes a Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary) to the extent the pledge of
such Capital Stock by the Borrower or Guarantor is prohibited by the terms of
such Subsidiary’s organizational or joint venture documents, (4) the Capital
Stock of any Immaterial Subsidiary, (5) for the avoidance of doubt, the Capital
Stock of any direct or indirect Subsidiary of a CFC or any CFC Holdco and
(6) the Capital Stock of any Unrestricted Subsidiary; provided, however, that
Excluded Capital Stock will not include (a) any proceeds, substitutions or
replacements of any Excluded Capital Stock (unless such proceeds, substitutions
or replacements would otherwise constitute Excluded Capital Stock) or (b) any
asset of the Borrower or Guarantors that secures obligations with respect to ABL
Debt or the Closing Date Senior Secured Notes.

“Excluded Contributions” means the net cash proceeds and Cash Equivalents
received by the Borrower after the Closing Date from:

(1) contributions to its common equity capital, and

(2) the sale of Capital Stock (other than Excluded Equity) of the Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of the Borrower, the proceeds of which are
excluded from the calculation set forth clause (iii) of the first paragraph of
Section 7.06.

“Excluded Equity” means (i) Disqualified Stock, (ii) any Equity Interests issued
or sold to a Restricted Subsidiary of the Borrower or any employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries
or a direct or indirect parent of the Borrower (to the extent such employee
stock ownership plan or trust has been funded by the Borrower or any Restricted
Subsidiary or a direct or indirect parent of the Borrower) and (iii) any Equity
Interest that has already been used or designated as (or the proceeds of which
have been used or designated as) Cash Contribution Amount, Designated Preferred
Stock, Excluded Contribution or Refunding Capital Stock, to increase the amount
available under Section 7.06(b)(4)(i) or clause (14) of the definition of
“Permitted Investments.”

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary (and any Subsidiary
thereof), (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
or restricted by applicable law, rule or regulation or by any Contractual
Obligation existing on the Closing Date or at the time of acquisition thereof
after the Closing Date (and not entered into in contemplation of such
acquisition), in each case, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, (d) not-for-profit subsidiaries, if any,
(e) any Foreign Subsidiary of the Borrower or any Guarantor, (f) any Subsidiary
of the Borrower that is a CFC and any direct or indirect Subsidiary of such a
CFC, (g) any CFC Holdco and any direct or indirect subsidiary of a CFC Holdco,
(h) any Receivables Subsidiary, (i) any Restricted Subsidiary acquired pursuant
to a Permitted Investment

 

-32-



--------------------------------------------------------------------------------

financed with secured Indebtedness permitted to be Incurred hereunder as assumed
Indebtedness (and not Incurred in contemplation of such Permitted Investment)
and any Restricted Subsidiary thereof that guarantees such Indebtedness, in each
case to the extent and for so long as such secured Indebtedness prohibits such
subsidiary from becoming a Guarantor, (j) any entity to the extent a guarantee
by such entity would reasonably be expected to result in material adverse tax
consequences as reasonably determined by the Borrower, (k) captive insurance
Subsidiaries, (l) any Subsidiary that is created solely for the purpose of
consummating a transaction pursuant to an acquisition permitted hereunder, if
such new Subsidiary at no time holds any assets or liabilities other than any
merger consideration contributed to it contemporaneously with the closing of
such transactions, provided that such Subsidiary shall only be an Excluded
Subsidiary for the period immediately prior to such acquisition, and (m) any
other Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent and the Borrower, the cost or other consequences of
guaranteeing the Obligations would be excessive in relation to the benefits to
be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any applicable
keepwell, support, or other agreement for the benefit of such Guarantor), at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and Hedge Bank applicable to
such Swap Obligation.

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, (a) any Tax measured by
such recipient’s net income or profits (or franchise Tax in lieu of such Tax on
net income or profits) imposed by a jurisdiction as a result of such recipient
being organized or having its principal office or applicable Lending Office
located in such jurisdiction or as a result of any other present or former
connection between such recipient and the jurisdiction (including as a result of
such recipient carrying on a trade or business, having a permanent establishment
or being a resident for Tax purposes in such jurisdiction), other than a
connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Loan Documents, (b) any branch profits
Tax under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction described in (a), (c) with respect to any Loan made by a Non-US
Lender (other than any Non-US Lender becoming a party hereto pursuant to the
Borrower’s request under Section 3.07), any U.S. federal withholding Tax that is
imposed on amounts payable to such Non-US Lender pursuant to a Law in effect at
the time such Non-US Lender becomes a party hereto (or designates a new Lending
Office) (or where the Non-US Lender is a partnership for U.S. federal income Tax
purposes, pursuant to a law in effect on the later of the date on which such
Non-US Lender becomes a party hereto or the date on which the affected partner
becomes a partner of such Non-US Lender), except, in each case, to the extent
that such Non-US Lender (or its assignor, if any) was entitled, immediately
prior to the time of designation of a new Lending Office, assignment or
acquisition by the affected partner, to receive additional amounts from a Loan
Party with respect to such U.S. federal withholding Tax pursuant to
Section 3.01, (d) any Tax attributable to such recipient’s failure to comply
with Section 3.01(c), and (e) any Tax imposed under FATCA.

 

-33-



--------------------------------------------------------------------------------

“Existing ABL Credit Agreement” means the Revolving Credit and Guaranty
Agreement, dated as of January 14, 2011 (as amended, restated, supplemented or
otherwise modified from time to time), among, inter alia, Holdings, the
Borrower, the other borrowers party thereto, the lenders party thereto, JPMCB,
as US administrative agent, and J.P. Morgan Europe Limited, as European
administrative agent.

“Existing Term Loan Credit Agreement” has the meaning specified in the
Preliminary Statements of this Agreement.

“Extendable Bridge Loans/Interim Debt” means customary “bridge” loans which by
their terms will be automatically converted, subject only to customary
conditions, into loans or other Indebtedness that have, or automatically
extended, subject only to customary conditions, such that they have, a maturity
date later than the Latest Maturity Date of all Term Loan Tranches then in
effect.

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extension” has the meaning specified in Section 2.15(a).

“Extension Offer” has the meaning specified in Section 2.15(a).

“Facility” means each Term Loan Facility, any New Term Facility or any new term
loan facility Incurred pursuant to Section 2.19, as the context may require.

“Factoring Transaction” means any transaction or series of transactions that may
be entered into by the Borrower or any Restricted Subsidiary pursuant to which
the Borrower or such Restricted Subsidiary may sell, convey, assign or otherwise
transfer Receivables Assets (which may include a backup or precautionary grant
of security interest in such Receivables Assets so sold, conveyed, assigned or
otherwise transferred or purported to be so sold, conveyed, assigned or
otherwise transferred) to any Person that is not a Restricted Subsidiary;
provided that any such Person that is a Subsidiary meets the qualifications in
clauses (1) – (3) of the definition of “Receivables Subsidiary”.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Borrower).

“FASB ASC” means the Accounting Standard Codifications as promulgated by the
Financial Accounting Standards Board, including any renumbering of such
standards or any successor or replacement section or sections promulgated by the
Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, any
agreement entered into pursuant to current Section 1471(b)(1) of the Code (or
any amended or successor version described above), any intergovernmental
agreements implementing the foregoing and any treaty, law or regulation of any
other jurisdiction, or relating to an intergovernmental agreement between the
United States and any other jurisdiction, which (in either case) implements any
law or regulation referred to in this definition.

 

-34-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

“Fee Letter” means (a) the Fee Letter, dated November 8, 2018, by and among the
Arrangers, certain of their respective affiliates, Holdings and the Borrower and
(b) the Administrative Agency Fee Letter.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (1) Consolidated EBITDA of such Person for the most recently ended
Test Period immediately preceding the date on which such calculation of the
Fixed Charge Coverage Ratio is made, calculated on a Pro Forma Basis for such
period to (2) the Fixed Charges of such Person for such period calculated on a
Pro Forma Basis. In the event that the Borrower or any of its Restricted
Subsidiaries Incurs or redeems or repays any Indebtedness (other than in the
case of revolving credit borrowings or revolving advances under any Qualified
Receivables Financing, in which case interest expense shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period) or issues or redeems Preferred Stock or Disqualified Stock subsequent to
the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to the event for which the calculation of the Fixed
Charge Coverage Ratio is made, then the Fixed Charge Coverage Ratio shall be
calculated on a Pro Forma Basis.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Cash Interest Expense of such Person for such period, and

(2) the product of (a) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Restricted Subsidiaries for such period and (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person and
its Restricted Subsidiaries, expressed as a decimal, in each case, on a
consolidated basis and in accordance with GAAP.

“Fixed GAAP Date” means the Closing Date; provided that at any time and from
time to time after the Closing Date, the Borrower may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms” means (a) the definitions of the terms “Capitalized Lease
Obligation,” “Consolidated Cash Interest Expense,” “Consolidated Interest
Expense,” “Consolidated Net Income,” “Consolidated Total Assets,” “Consolidated
First Lien Net Leverage Ratio,” “Consolidated Senior Secured Net Leverage
Ratio,” “Consolidated Total Leverage Ratio,” “Consolidated Total Net Leverage
Ratio,” “Consolidated Funded Indebtedness,” “Consolidated Funded First Lien
Indebtedness,” “Consolidated Funded Senior Secured Indebtedness,” “Consolidated
EBITDA,” “Fixed Charges,” “Fixed Charge Coverage Ratio,” “Four Quarter
Consolidated EBITDA” and “Indebtedness,” (b) all defined terms in this Agreement
to the extent used in or relating to any of the foregoing definitions, and all
ratios and computations based on any of the foregoing definitions, and (c) any
other term or provision of this Agreement that, at the Borrower’s election, may
be specified by the Borrower by written notice to the Administrative Agent from
time to time; provided that the Borrower may elect to remove any term from
constituting a Fixed GAAP Term.

 

-35-



--------------------------------------------------------------------------------

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 in effect on the Closing Date or thereafter or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as on the Closing Date
or thereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 as of the Closing Date or thereafter in
effect or any successor statute thereto, (iv) the Flood Insurance Reform Act of
2004 as of the Closing Date or thereafter in effect or any successor statute
thereto, and (v) the Biggert-Waters Flood Insurance Reform Act of 2012.

“Foreign Casualty Event” shall have the meaning assigned to such term in
Section 2.05(b)(vi).

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.05(b)(vi).

“Foreign Government Scheme or Arrangement” shall have the meaning assigned to
such term in Section 5.11(d).

“Foreign Plan” as defined in Section 5.11(d).

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state thereof or the
District of Columbia.

“Four Quarter Consolidated EBITDA” means as of any date of determination with
respect to any Test Period, Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries on a consolidated basis for such Test Period, in each
case on a Pro Forma Basis.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession (but excluding the policies,
rules and regulations of the SEC applicable only to public companies); provided
that the Borrower may at any time elect by written notice to the Administrative
Agent to use IFRS in lieu of GAAP for financial reporting purposes and, upon any
such notice, references herein to GAAP shall thereafter be construed to mean
(a) for periods beginning on and after the date specified in such notice, IFRS
as in effect on the date specified in such notice (for purposes of the Fixed
GAAP Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition prior to the proviso. All ratios and computations based on GAAP
contained in this Agreement shall be computed in conformity with GAAP.

“Governmental Asset Sale” means the disposition of assets that are necessary or
advisable, in the good faith judgment of the Borrower, in order to obtain the
approval of any Governmental Authority to consummate or avoid the prohibition or
other restrictions on the consummation of any Permitted Investment or
acquisition.

 

-36-



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition permitted under
this Agreement (other than such obligations with respect to Indebtedness). The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I (such Subsidiaries of the Borrower not to include any
Excluded Subsidiary) and each other Domestic Subsidiary of the Borrower that
executes and delivers a guaranty or guaranty supplement pursuant to the terms of
this Agreement.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means any chemical, material, substance, waste, pollutant,
contaminant or compound in any form of any nature regulated pursuant to any
Environmental Law, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials.

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent,
(ii) within 45 days after the time it enters into a Swap Contract, becomes a
Lender or an Agent or an Affiliate of a Lender or an Agent, or (iii) with
respect to Swap Contracts in effect as of the Closing Date, is, as of the
Closing Date or within 45 days after the Closing Date, a Lender or an Agent or
an Affiliate of a Lender or an Agent, in each case, in its capacity as a party
to such Swap Contract.

“Holdings” has the meaning specified in the introductory paragraph of this
Agreement.

 

-37-



--------------------------------------------------------------------------------

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit D-1.

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board as in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, as of the
date of the most recent financial statements required to be delivered pursuant
to Section 6.01(a) or (b), does not have (a) assets in excess of 5.0% of
Consolidated Total Assets (or when combined with the assets of all other
Immaterial Subsidiaries, after eliminating intercompany obligations, assets in
excess of 10.0% of Consolidated Total Assets) or (b) Consolidated EBITDA for the
Test Period ending on such date in excess of 5.0% of the Consolidated EBITDA of
the Borrower and the Restricted Subsidiaries for such period (or, when combined
with the Consolidated EBITDA of all other Immaterial Subsidiaries, after
eliminating intercompany obligations, Consolidated EBITDA for the Test Period
ending on such date in excess of 10.0% of the Consolidated EBITDA of the
Borrower and the Restricted Subsidiaries for such period); provided that, (x) at
all times prior to the first delivery of financial statements pursuant to
Section 6.01(a) or (b), this definition shall be applied based on the pro forma
consolidated financial statements of Holdings and its Subsidiaries delivered to
the Administrative Agent prior to the date hereof and (y) in no event shall any
Subsidiary be deemed an Immaterial Subsidiary hereunder if such Subsidiary
provides a Guarantee of any Senior Notes or ABL Debt.

“Impacted Interest Period” as defined in the definition of Eurodollar Base Rate.

“Incremental Amount” shall have the meaning assigned to such term in
Section 2.16(a).

“Incremental Arranger” has the meaning specified in Section 2.16(a).

“Incremental Equivalent Debt” has the meaning specified in Section 2.17(a).

“Incremental Equivalent Debt Arranger” has the meaning specified in
Section 2.17(a).

“Incur” means, with respect to any Indebtedness, Capital Stock or Lien, to
issue, assume, guarantee, incur or otherwise become liable for such
Indebtedness, Capital Stock or Lien, as applicable; provided that any
Indebtedness, Capital Stock or Lien of a Person existing at the time such Person
becomes a Subsidiary (whether by merger, amalgamation, consolidation,
acquisition, Division or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person:

(a) the principal of any indebtedness of such Person, whether or not contingent,
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property, (iv) in respect of
Capitalized Lease Obligations or (v) representing any Swap Contracts, in each
case, if and to the extent that any of the foregoing Indebtedness (other than
letters of credit and Swap Contracts) would appear as a liability on a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(b) to the extent not otherwise included, any guarantee by such Person of the
Indebtedness of another Person (other than by endorsement of negotiable
instruments for collection in the ordinary course of business); and

 

-38-



--------------------------------------------------------------------------------

(c) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person.

The term “Indebtedness” (x) shall include any lease, concession or license of
property (or guarantee thereof) that would be considered an operating lease
under GAAP as in effect on the Closing Date in accordance with the Fixed GAAP
Terms, (y) shall not include any prepayments of deposits received from clients
or customers in the ordinary course of business or consistent with past
practices, or obligations under any license, permit or other approval (or
guarantees given in respect of such obligations) Incurred prior to the Closing
Date or in the ordinary course of business or consistent with past practices and
(z) shall not include Indebtedness of Holdings or any direct or indirect parent
thereof appearing on the balance sheet of the Borrower solely by reason of
push-down accounting.

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

(i) Contingent Obligations Incurred in the ordinary course of business or
consistent with past practices;

(ii) [reserved];

(iii) any balance that constitutes a trade payable, accrued expense or similar
obligation to a trade creditor, in each case Incurred in the ordinary course of
business;

(iv) intercompany liabilities that would be eliminated on the consolidated
balance sheet of the Borrower and its consolidated Restricted Subsidiaries;

(v) prepaid or deferred revenue arising in the ordinary course of business;

(vi) Cash Management Services;

(vii) in connection with the purchase by the Borrower or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid in a timely manner;

(viii) obligations, to the extent such obligations would otherwise constitute
Indebtedness, under any agreement that has been defeased or satisfied and
discharged pursuant to the terms of such agreement;

(ix) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, deferred
compensatory or employee or director equity plans, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes;

(x) Capital Stock (other than Disqualified Stock of the Borrower and Preferred
Stock of a Restricted Subsidiary); or

 

-39-



--------------------------------------------------------------------------------

(xi) indebtedness that constitutes “Indebtedness” merely by virtue of a pledge
of an Investment (without any accompanying guaranty) in an Unrestricted
Subsidiary.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged.

“Information” has the meaning specified in Section 10.08.

“Initial Term Borrowing” means a borrowing consisting of simultaneous Initial
Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the applicable Lenders pursuant to
Section 2.01(a), in each case, on the Closing Date.

“Initial Term Commitment” means, as to each Lender, its obligation to make
Initial Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Initial Term Commitment” as such amount may
be adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Initial Term Commitments is $3,200,000,000.

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Inside Maturity Basket” means Indebtedness consisting of, at the Borrower’s
option, any combination of Refinancing Notes, New Loan Commitments, Incremental
Equivalent Debt, Ratio Debt, Specified Refinancing Debt or Indebtedness incurred
pursuant to Section 7.03(b)(15), equal to the greater of (a) $950,000,000 and
(b) 50% of Four Quarter Consolidated EBITDA, for the aggregate principal amount
of all Indebtedness incurred within the Inside Maturity Basket during the term
of this Agreement.

“Intellectual Property Security Agreement” means, collectively, the patent
security agreement, substantially in the form of Exhibit B to the Security
Agreement, the copyright security agreement, substantially in the form of
Exhibit C to the Security Agreement and the trademark security agreement,
substantially in the form of Exhibit D to the Security Agreement, in each case
dated as of the Closing Date, together with each intellectual property security
agreement supplement executed and delivered pursuant to Section 6.12.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit G hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

“Intercreditor Agreements” means the ABL Intercreditor Agreement and the Pari
Passu Intercreditor Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the applicable Maturity Date of the Facility under which such Loan was made
commencing on June 30, 2019.

 

-40-



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Lenders, twelve months
thereafter or any shorter period, as selected by the Borrower in its Committed
Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the applicable Maturity Date of the
Facility under which such Loan was made; and

(d) the initial Interest Period for any Loans borrowed on the Closing Date may,
at the election of the Borrower, begin on the Closing Date and end on the last
Business Day of the calendar month or the fiscal quarter of the Borrower in
which the Closing Date occurs.

“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate which results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for Dollars) which is less than the relevant Impacted
Interest Period and (b) the Screen Rate for the shortest period (for which that
Screen Rate is available for Dollars) which exceeds the relevant Impacted
Interest Period, each as of approximately 11:00 a.m., London time, two Business
Days prior to the commencement of the Impacted Interest Period. When determining
the rate for a period which is less than the shortest period for which the
Screen Rate is available, the Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight rate for Dollars determined by the Administrative
Agent from such service as the Administrative Agent may select.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among Borrower and its
Subsidiaries,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

 

-41-



--------------------------------------------------------------------------------

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, (i) all investments by such
Person in other Persons (including Affiliates) in the form of (a) loans
(including guarantees of Indebtedness), (b) advances or capital contributions
(excluding accounts receivable, credit card and debit card receivables, trade
credit and advances or other payments made to customers, dealers, suppliers and
distributors and payroll, commission, travel and similar advances to officers,
directors, managers, employees consultants and independent contractors made in
the ordinary course of business), and (c) purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any such other Person and (ii) investments that are required by GAAP to be
classified on the balance sheet of the Borrower in the same manner as the other
investments included in clause (i) of this definition to the extent such
transactions involve the transfer of cash or other property; provided that
Investments shall not include, in the case of the Borrower and the Restricted
Subsidiaries, intercompany loans, advances, or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business. If the Borrower or any Restricted Subsidiary
sells or otherwise disposes of any Equity Interests of any Restricted
Subsidiary, or any Restricted Subsidiary issues any Equity Interests, in either
case, such that, after giving effect to any such sale or disposition, such
Person is no longer a Subsidiary of the Borrower, the Borrower shall be deemed
to have made an Investment on the date of any such sale or other disposition
equal to the Fair Market Value of the Equity Interests of and all other
Investments in such Restricted Subsidiary retained. In no event shall a
guarantee of an operating lease of the Borrower or any Restricted Subsidiary be
deemed an Investment. For purposes of the definition of “Unrestricted
Subsidiary” and Section 7.06:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time (including for purposes of
calculating the amount of any Investment outstanding at any time under any
provision of Section 7.06 and otherwise determining compliance with such
covenant) shall be the original cost of such Investment (determined, in the case
of any Investment made with assets of the Borrower or any Restricted Subsidiary,
based on the Fair Market Value of the assets invested and without taking into
account subsequent increases or decreases in value), reduced (but not to less
than $0) by any dividend, distribution, interest payment, return of capital,
repayment or other amount received in cash by the Borrower or a Restricted
Subsidiary in respect of such Investment and shall be net of any Investment by
such Person in Borrower or any Restricted Subsidiary.

“IP Rights” has the meaning specified in Section 5.16.

 

-42-



--------------------------------------------------------------------------------

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“IRS” means the United States Internal Revenue Service.

“JPMCB” has the meaning specified in the preamble.

“Junior Financing” has the meaning specified in Section 7.06.

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Term Loan Tranche at such time under this
Agreement, in each case as extended in accordance with this Agreement from time
to time.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, statutory instruments, acts, treaties, rules,
guidelines, regulations, directives, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Lender” and “Lenders” have the meanings specified in the preamble.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a New Term Loan or a Specified Refinancing Term
Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Intercreditor
Agreements and (vi) each Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Majority Lenders” of any Tranche means those non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if all
outstanding Obligations of the other Tranches under this Agreement were repaid
in full and all Commitments with respect thereto were terminated.

 

-43-



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective obligations under the Loan Documents to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under the Loan Documents.

“Material Real Property” means any parcel of real property (other than a parcel
with a Fair Market Value of less than $10,000,000) owned in fee by a Loan Party
and located in the United States; provided, however, that one or more parcels
owned in fee by a Loan Party and located adjacent to, contiguous with, or in
close proximity to, any other parcels owned in fee by a Loan Party shall, in the
reasonable discretion of the Administrative Agent, be deemed to be one parcel
for the purposes of this definition.

“Maturity Date” means the earliest of (i) the seventh anniversary of the Closing
Date, (ii) the date of termination in whole of the Initial Term Commitments
pursuant to Section 2.06 prior to any Initial Term Borrowing and (iii) the date
that the Initial Term Loans are declared due and payable pursuant to
Section 8.02; provided that the reference to Maturity Date with respect to
(i) Term Loans that are the subject of Extension pursuant to Section 2.15 and
(ii) Term Loans that are incurred pursuant to Section 2.16 or 2.19 shall, in
each case, be the final maturity date as specified in the loan modification
documentation, incremental documentation, or specified refinancing
documentation, as applicable thereto.

“Maximum Leverage Requirement” means, with respect to any request made in
reliance on this definition under Article II or Section 7.03 for an increase in
any Term Loan Tranche, for a New Term Facility or for the incurrence of
Incremental Equivalent Debt, the requirement that, on a Pro Forma Basis, after
giving effect to the incurrence of any such increase, such new Facility or such
Incremental Equivalent Debt (and, in each case, after giving effect to any
acquisition consummated concurrently therewith and all other appropriate pro
forma adjustment events but without giving effect to the cash proceeds of such
Indebtedness then being incurred), (a) for any such Indebtedness that is secured
by the Collateral on a pari passu basis with the Term Loans, the Consolidated
First Lien Net Leverage Ratio for the most recently ended Test Period prior to
such date of determination, in each case on a Pro Forma Basis, does not exceed
either (i) 3.00:1.00 or (ii) if any such request is in relation to Indebtedness
to be incurred in connection with an acquisition or similar Investment permitted
by this Agreement, the Consolidated First Lien Net Leverage Ratio immediately
prior to the incurrence of such Indebtedness; (b) for any such Indebtedness that
is secured by the Collateral on a junior basis to the Term Loans, the
Consolidated Senior Secured Net Leverage Ratio for the most recently ended Test
Period prior to such date of determination, in each case on a Pro Forma Basis,
does not exceed either (i) 3.50:1.00 or (ii) if any such request is in relation
to Indebtedness to be incurred in connection with an acquisition or similar
Investment permitted by this Agreement, the Consolidated Senior Secured Net
Leverage Ratio immediately prior to the incurrence of such Indebtedness; and
(c) for any such Indebtedness that is unsecured, either (x) the Consolidated
Total Net Leverage Ratio for the most recently ended Test Period prior to such
date of determination, in each case on a Pro Forma Basis, does not exceed either
(i) 6.50:1.00 or (ii) if any such request is in relation to Indebtedness to be
incurred in connection with an acquisition or similar Investment permitted by
this Agreement, the Consolidated Total Net Leverage Ratio immediately prior to
the incurrence of such Indebtedness or (y) the Fixed Charge Coverage Ratio for
the most recently ended Test Period prior to such date of determination, in each
case on a Pro Forma Basis, is not less than either (i) 2.00:1.00 or (ii) if any
such request is in relation to Indebtedness to be incurred in connection with an
acquisition or similar Investment permitted by this Agreement, the Fixed Charge
Coverage Ratio immediately prior to the incurrence of such Indebtedness.

“Maximum Rate” has the meaning specified in Section 10.10.

 

-44-



--------------------------------------------------------------------------------

“Minimum Extension Condition” has the meaning specified in Section 2.15(b).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to the rating
agency business thereof.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages,
in each case as may be amended from time to time, made by the Loan Parties in
favor or for the benefit of the Collateral Agent on behalf of the Secured
Parties (with such changes as may be customary to account for local law matters)
in form and substance reasonably satisfactory to the Collateral Agent.

“Mortgaged Properties” means the Material Real Properties identified on Schedule
5.08(b) and any other Material Real Property with respect to which a Mortgage is
required pursuant to Section 6.12.

“Multiemployer Plan” means any employee benefit plan defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Net Cash Proceeds” means:

(a) with respect to the disposition of any asset by the Borrower or any of its
Restricted Subsidiaries (other than any disposition of any Receivables Assets in
a Qualified Receivables Factoring or Qualified Receivables Financing) or any
Casualty Event, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such disposition or Casualty Event (including any
cash or Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received and, with respect to any Casualty Event, any insurance proceeds or
condemnation awards in respect of such Casualty Event received by or paid to or
for the account of the Borrower or any of its Restricted Subsidiaries and
including any proceeds received as a result of unwinding any related Swap
Contract in connection with any related transaction) over (ii) the sum of:

(i) the principal amount of any Indebtedness that is secured by a Lien on the
asset subject to such disposition or Casualty Event and that is repaid in
connection with such disposition or Casualty Event (other than (x) Indebtedness
under the Loan Documents and (y), if such asset constitutes Collateral, any
Indebtedness secured by such asset with a Lien ranking pari passu with or junior
to the Lien securing the Obligations, together with any applicable premiums,
penalties, interest or breakage costs),

(ii) the fees and out-of-pocket expenses incurred by the Borrower or such
Restricted Subsidiary in connection with such disposition or Casualty Event
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith),

(iii) all taxes paid or reasonably estimated to be payable in connection with
such disposition or Casualty Event (or any tax distribution made as a result of
or in connection with such disposition or Casualty Event) and any repatriation
costs associated with receipt or distribution by the applicable taxpayer of such
proceeds,

(iv) any costs associated with unwinding any related Swap Contract in connection
with such transaction,

 

-45-



--------------------------------------------------------------------------------

(v) any reserve for adjustment in respect of (x) the sale price of the property
that is the subject of such disposition established in accordance with GAAP and
(y) any liabilities associated with such property and retained by the Borrower
or any of its Restricted Subsidiaries after such disposition, including pension
and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, and it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents (i) received upon the
disposition of any non-cash consideration received by the Borrower or any of its
Restricted Subsidiaries in any such disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (v),

(vi) in the case of any disposition or Casualty Event by a Restricted Subsidiary
that is a joint venture or other non-Wholly Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (vi)) attributable to the minority interests and not available for
distribution to or for the account of Holdings, the Borrower or a Wholly Owned
Restricted Subsidiary as a result thereof,

(vii) any amounts used to repay or return any customer deposits required to be
repaid or returned as a result of any disposition or Casualty Event, and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or issuance and in
connection with unwinding any related Swap Contract in connection therewith over
(ii) the investment banking fees, underwriting discounts and commissions,
premiums, expenses, accrued interest and fees related thereto, taxes reasonably
estimated to be payable and other out-of-pocket expenses and other customary
expenses, incurred by the Borrower or such Restricted Subsidiary in connection
with such incurrence or issuance and any costs associated with unwinding any
related Swap Contract in connection therewith and, in the case of Indebtedness
of any Foreign Subsidiary, deductions in respect of withholding taxes that are
or would otherwise be payable in cash if such funds were repatriated to the
United States.

“New Term Commitment” has the meaning specified in Section 2.16(a).

“New Term Facility” has the meaning specified in Section 2.16(a).

“New Term Loan” has the meaning specified in Section 2.16(a).

“New Loan Commitments” has the meaning specified in Section 2.16(a).

“Non-ABL Collateral” has the meaning specified in Section 7.05(a).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Debt Fund Affiliate” means an Affiliate of the Borrower that is not a Debt
Fund Affiliate or a Purchasing Borrower Party.

“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

-46-



--------------------------------------------------------------------------------

“Non-US Lender” means, with respect to any Loan made to the Borrower, any Lender
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code.

“Note” means a Term Note or a note evidencing other Loans.

“Notes Collateral Agent” means Wilmington Trust, National Association, as
collateral agent under the Closing Date Senior Secured Notes Indenture and its
successors and permitted assigns thereunder.

“NPL” means the National Priorities List under CERCLA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under or out of any Loan
Document, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, existing on the
Closing Date or thereafter arising and including interest, fees and other
amounts that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding and (ii) debts, liabilities, obligations,
covenants and duties of, any Loan Party or Restricted Subsidiary owing under a
Secured Cash Management Agreement or Secured Hedge Agreement; provided that
(a) obligations of any Loan Party or Restricted Subsidiary under any Secured
Cash Management Agreement or Secured Hedge Agreement shall be secured and
guaranteed pursuant to the Collateral Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed, (b) any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Hedge
Agreements or Secured Cash Management Agreements and (c) the Obligations with
respect to any Guarantor shall not include Excluded Swap Obligations of such
Guarantor. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing that the
Administrative Agent, Collateral Agent or any Lender, in its sole discretion,
may elect to pay or advance on behalf of such Loan Party.

“Officer” means the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, the Treasurer or the Secretary of the Borrower.

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
an Officer of the Borrower.

“OID” means original issue discount.

 

-47-



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means all present or future stamp, court, documentary, recording,
excise, property or similar Taxes arising from any payment made under any Loan
Document or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, other than any Taxes that
(1) arise as a result of any present or former connection between a recipient
and the relevant jurisdiction (including as a result of such recipient carrying
on a trade or business, having a permanent establishment or being a resident for
tax purposes in such jurisdiction, other than a connection arising solely from
such recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Documents), and (2) are imposed with respect to an assignment
(other than an assignment made pursuant to Section 3.07).

“Outstanding Amount” means with respect to the Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of the Loans, as the case may be, occurring on such
date.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Pari Passu Indebtedness” means:

(a) with respect to the Borrower, any Indebtedness that ranks pari passu in
right of payment to the Loans; and

(b) with respect to any Guarantor, its guarantee of the Obligations and any
Indebtedness that ranks pari passu in right of payment to such Guarantor’s
guarantee of the Obligations.

“Pari Passu Intercreditor Agreement” means the pari passu intercreditor
agreement dated as of the Closing Date, substantially in the form attached as
Exhibit H-2 hereto, among the Collateral Agent, the Notes Collateral Agent, and
acknowledged by the Borrower and each Guarantor, as it may be amended,
supplemented, modified, replaced or restated from time to time in accordance
with this Agreement.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning specified in Section 10.07(m).

“PATRIOT Act” has the meaning specified in Section 10.22.

 

-48-



--------------------------------------------------------------------------------

“Payment Block” means any of the circumstances described in Section 2.05(b)(vi)
and (vii).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower, any
Subsidiary or any ERISA Affiliate or to which the Borrower, any Subsidiary or
any ERISA Affiliate contributes or has an obligation to contribute (or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years).

“Perfection Certificate” means that certain perfection certificate, delivered
pursuant to Section 4.01(a)(v) as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Perfection Exceptions” means that no Loan Party shall be required to (i) enter
into control agreements with respect to, or otherwise perfect any security
interest by “control” (or similar arrangements) over commodities accounts,
securities accounts or deposit accounts, (ii) perfect the security interest in
the following other than by the filing of a UCC financing statement or analogous
filing: (1) letter-of-credit rights (as defined in the UCC) or (2) commercial
tort claims (as defined in the UCC), (iii) send notices to account debtors or
other contractual third-parties unless an Event of Default has not been cured or
waived and is continuing, (iv) enter into any security documents to be governed
by the law of any jurisdiction in which assets are located other than the United
States, any state thereof or the District of Columbia, or (v) deliver landlord
waivers, estoppels or collateral access letters.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Sections 7.05 and 2.05(b)(ii).

“Permitted Debt” has the meaning specified in Section 7.03(b).

“Permitted Holders” means each of (a) managers and members of management of
Holdings (or any Permitted Parent (other than clause (c) of the definition
thereof)) or its Subsidiaries that have ownership interests in Holdings (or such
Permitted Parent (other than clause (c) of the definition thereof)), (b) any
group (within the meaning of Rule 13d-5 under the Exchange Act) of which any of
the Persons described in clause (a) above are members (provided that, without
giving effect to the existence of such group or any other group, any of the
Persons described in clause (a), collectively, beneficially own Voting Stock
representing 35.0% or more of the total voting power of the Voting Stock of
Holdings (or any Permitted Parent (other than clause (c) of the definition
thereof)) then held by such group) and (c) any Permitted Parent; provided that,
in the case of clauses (a) and (b), the managers and members of management of
Holdings do not represent, neither collectively or individually, more than 10%
of the beneficial ownership of Voting Stock of Holdings.

“Permitted Investments” means:

(1) any Investment in cash and Cash Equivalents or Investment Grade Securities
and Investments that were Cash Equivalents or Investment Grade Securities when
made;

(2) any Investment in the Borrower or any Restricted Subsidiary;

 

-49-



--------------------------------------------------------------------------------

(3) [reserved];

(4) any Investment (including the Transactions) by the Borrower or any
Restricted Subsidiary of the Borrower in a Person that is primarily engaged in a
Similar Business if as a result of such Investment (a) such Person becomes a
Restricted Subsidiary of the Borrower, including by means of a Division, or
(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower (and any Investment held by such Person
that was not acquired by such Person in contemplation of so becoming a
Restricted Subsidiary or in contemplation of such merger, consolidation,
amalgamation, Division, transfer, conveyance or liquidation);

(5) any Investment in securities or other assets and received in connection with
an Asset Sale made pursuant to Section 7.05 or any other disposition of assets
not constituting an Asset Sale;

(6) any Investment (x) existing on the Closing Date and listed on Schedule 7.06
hereto, (y) made pursuant to binding commitments in effect on the Closing Date
and (z) that replaces, refinances, refunds, renews or extends any Investment
described under either of the immediately preceding clauses (x) or (y); provided
that any such Investment is in an amount that does not exceed the amount
replaced, refinanced, refunded, renewed, modified, amended or extended, except
as contemplated pursuant to the terms of such Investment in existence on the
Closing Date or as otherwise permitted under this definition or otherwise under
Section 7.06;

(7) loans and advances to, or guarantees of Indebtedness of, employees,
directors, officers, managers, consultants or independent contractors in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (7) that are at the time outstanding, not in excess of $15,000,000;

(8) loans and advances to officers, directors, employees, managers, consultants
and independent contractors for business related travel and entertainment
expenses, moving and relocation expenses and other similar expenses, in each
case in the ordinary course of business;

(9) any Investment (x) acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default and (y) received in compromise or resolution of
(a) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or (b) litigation,
arbitration or other disputes;

(10) Swap Contracts and Cash Management Services permitted under
Section 7.03(b)(10), including any payments in connection with the termination
thereof;

(11) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business (other than an Investment in an Unrestricted Subsidiary) in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (11) that are at the time outstanding, not to exceed the greater of
(x) $450,000,000 and (y) 23.5% of Four Quarter

 

-50-



--------------------------------------------------------------------------------

Consolidated EBITDA; provided, however, that if any Investment pursuant to this
clause (11) is made in any Person that is not a Restricted Subsidiary at the
date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (11) for so long as such Person continues to be a
Restricted Subsidiary;

(12) additional Investments by the Borrower or any of its Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (12) that are at the time outstanding, not to
exceed the greater of (x) $550,000,000 and (y) 28.5% of Four Quarter
Consolidated EBITDA; provided, however, that if any Investment pursuant to this
clause (12) is made in any Person that is not a Restricted Subsidiary at the
date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (12) for so long as such Person continues to be a
Restricted Subsidiary;

(13) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 6.19(b) (except
transactions described in clause (ii), (iii), (iv), (viii), (ix), (xiii) or
(xiv) of such Section 6.19(b));

(14) Investments the payment for which consists of Equity Interests (other than
Excluded Equity) of the Borrower or any direct or indirect parent of the
Borrower, as applicable; provided, however, that such Equity Interests will not
increase the amount available for Restricted Payments under clause (iii) of the
first paragraph of Section 7.06;

(15) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(16) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(17) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

(18) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of an entity merged into or consolidated with a Restricted
Subsidiary of the Borrower in a transaction that is not prohibited by
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(19) Investments consisting of (x) Liens permitted under Section 7.01, or
(y) Indebtedness (including guarantees) permitted under Section 7.03;

(20) guarantees of Indebtedness permitted to be incurred under Section 7.03 and
performance guarantees in the ordinary course of business;

(21) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries;

 

-51-



--------------------------------------------------------------------------------

(22) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(23) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(24) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures Incurred in the ordinary course of business in connection with the cash
management operations of the Borrower and its Subsidiaries;

(25) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (25) that are at the time outstanding, not to
exceed the greater of (x) $320,000,000 and (y) 16.5% of Four Quarter
Consolidated EBITDA;

(26) [reserved];

(27) accounts receivable, security deposits and prepayments and other credits
granted or made in the ordinary course of business and any Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors and others, including in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such account debtors and others, in each case in the ordinary
course of business;

(28) Investments acquired as a result of a foreclosure by the Borrower or any
Restricted Subsidiary with respect to any secured Investments or other transfer
of title with respect to any secured Investment in default;

(29) [reserved];

(30) acquisitions of obligations of one or more officers or other employees of
any direct or indirect parent of the Borrower, the Borrower or any Subsidiary of
the Borrower in connection with such officer’s or employee’s acquisition of
Equity Interests of any direct or indirect parent of the Borrower, so long as no
cash is actually advanced by the Borrower or any Restricted Subsidiary to such
officers or employees in connection with the acquisition of any such
obligations;

(31) guarantees of operating leases (for the avoidance of doubt, excluding
Capitalized Lease Obligations as determined without giving effect to the
application of GAAP) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(32) [reserved];

(33) non-cash Investments made in connection with tax planning and
reorganization activities;

(34) Investments made pursuant to obligations entered into when the Investment
would have been permitted hereunder so long as such Investment when made reduces
the amount available under the clause under which the Investment would have been
permitted; and

 

-52-



--------------------------------------------------------------------------------

(35) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business.

“Permitted Liens” means, with respect to any Person:

(1) Liens Incurred in connection with workers’ compensation laws, unemployment
insurance laws or similar legislation, or in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or to secure public or statutory obligations of such Person
or to secure surety, stay, customs or appeal bonds to which such Person is a
party, or as security for contested taxes or import duties or for the payment of
rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, landlords’,
materialmen’s, repairman’s, construction contractors’, mechanics’ or other like
Liens, in each case for sums not yet overdue by more than thirty (30) days or
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such Person with respect to which such Person
shall then be proceeding with an appeal or other proceedings for review (or
which, if due and payable, are being contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained, to the extent
required by GAAP) or with respect to which the failure to make payment could not
reasonably be expected to have a Material Adverse Effect as determined in good
faith by management of the Borrower or a direct or indirect parent of the
Borrower;

(3) Liens for Taxes, assessments or other governmental charges or levies
(i) which are not yet overdue for thirty (30) days or not yet due or payable,
(ii) which are being contested in good faith by appropriate proceedings and for
which adequate reserves are being maintained to the extent required by GAAP, or
for property Taxes on property such Person or one of its Subsidiaries has
determined to abandon if the sole recourse to such Tax, assessment, charge, levy
or claim is to such property or (iii) with respect to which the failure to make
payment could not reasonably be expected to have a Material Adverse Effect as
determined in good faith by management of the Borrower or a direct or indirect
parent of the Borrower;

(4) Liens in favor of the issuers of performance and surety bonds, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to
regulatory requirements or letters of credit or bankers’ acceptances issued and
completion of guarantees provided for, in each case, pursuant to the request of
and for the account of such Person in the ordinary course of its business;

(5) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights-of-way, servitudes, sewers,
electric lines, drains, telegraph and telephone and cable television lines, gas
and oil pipelines and other similar purposes, reservations of rights or zoning,
building codes or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely interfere with the ordinary conduct of the business of such
Person;

 

-53-



--------------------------------------------------------------------------------

(6) Liens Incurred to secure obligations in respect of Indebtedness permitted to
be Incurred pursuant to Section 7.03(b)(1), (2)(A) or (4) and obligations
secured ratably thereunder; provided that, (x) in the case of Liens securing
Indebtedness permitted to be incurred pursuant to clause (4), such Lien extends
only to the assets and/or Capital Stock the acquisition, lease, construction,
repair, replacement or improvement of which is financed thereby and any
replacements, additions and accessions thereto and any income or profits
thereof; and (y) in the case of Liens securing Indebtedness permitted to be
Incurred pursuant to clause (i) of Section 7.03(b)(1), such Liens are subject to
Applicable Intercreditor Arrangements; provided, further, that individual
financings provided by a lender may be cross collateralized to other financings
provided by such lender or its affiliates;

(7) Liens of the Borrower or any of the Restricted Subsidiaries existing on the
Closing Date and listed on Schedule 7.01 and any modifications, replacements,
renewals or extensions thereof; provided that (i) the Lien does not extend to
any additional property other than (A) after-acquired property that is affixed
or incorporated into the property covered by such Lien or (B) proceeds and
products thereof; provided that individual financings provided by a lender may
be cross collateralized to other financings provided by such lender or its
affiliates and (ii) the modification, replacement, renewal, extension or
refinancing of the obligations secured or benefited by such Liens (if such
obligations constitute Permitted Debt);

(8) Liens on assets of, or Equity Interests in, a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens are limited to all or a
portion of the assets (and improvements on such assets) that secured (or, under
the written arrangements under which the Liens arose, could secure) the
obligations to which such Liens relate; provided, further, that for purposes of
this clause (8), if a Person becomes a Subsidiary, any Subsidiary of such Person
shall be deemed to become a Subsidiary of the Borrower, and any property or
assets of such Person or any Subsidiary of such Person shall be deemed acquired
by the Borrower at the time of such merger, amalgamation or consolidation;

(9) Liens on assets at the time the Borrower or any Restricted Subsidiary
acquired the assets, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Borrower or such Restricted
Subsidiary; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that such Liens are limited to all or a portion of the property or assets (and
improvements on such property or assets) that secured (or, under the written
arrangements under which the Liens arose, could secure) the obligations to which
such Liens relate; provided, further, that for purposes of this clause (9), if,
in connection with an acquisition by means of a merger, amalgamation or
consolidation with or into the Borrower or any Restricted Subsidiary, a Person
other than the Borrower or Restricted Subsidiary is the successor company with
respect thereto, any Subsidiary of such Person shall be deemed to become a
Subsidiary of the Borrower or any Restricted Subsidiary, as applicable, and any
property or assets of such Person or any such Subsidiary of such Person shall be
deemed acquired by the Borrower or any Restricted Subsidiary, as the case may
be, at the time of such merger, amalgamation or consolidation;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary of the Borrower permitted
to be Incurred in accordance with Section 7.03;

(11) Liens securing Swap Contracts so long as the related Indebtedness is, and
is permitted to be under this Agreement, secured by a Lien on the same property
securing such Swap Contracts;

 

-54-



--------------------------------------------------------------------------------

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit entered into in the ordinary course of business issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(13) leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of or in respect of real or personal property;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Borrower or any Subsidiary Guarantor;

(16) (i) Liens on Receivables Assets, or created in respect of bank accounts
into which only the collections in respect of Receivables Assets have been,
sold, conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred in connection with a Qualified
Receivables Factoring and/or Qualified Receivables Financing and (ii) Liens
securing Indebtedness or other obligations of any Receivables Subsidiary;

(17) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers or under self-insurance arrangements
in respect of such obligations;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) grants of intellectual property, software and other technology licenses;

(20) judgment and attachment Liens not giving rise to an Event of Default
pursuant to Section 8.01(f), (g) or (h) and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens Incurred to secure Cash Management Services and other “bank
products”, including those owed to a lender under the ABL Credit Agreement (or
any Affiliate of such lender);

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (7), (8), (9), (11) or (24) of this definition; provided,
however, that (x) such new Lien shall be limited to all or part of the same
property that secured (or, under the written arrangements under which the
original Lien arose, could secure) the original Lien (plus any replacements,
additions, accessions and improvements on such property), (y) the Indebtedness
secured by such Lien at such time is not increased to any amount greater than
the sum of (A) the outstanding principal amount or, if greater, committed amount
of the Indebtedness described under clauses (7), (8), (9), (11) or (24) of this
definition at the time the original Lien became a Permitted Lien, and (B) an
amount necessary to pay any Refinancing Expenses related to such refinancing,
refunding, extension, renewal or replacement and (z) any amounts Incurred under
this clause (23) as refinancing indebtedness of clause (24) of this definition
hereunder shall be secured to the same extent, including with respect to any
subordination provisions, and subject to Applicable Intercreditor Arrangements;

 

-55-



--------------------------------------------------------------------------------

(24) Liens securing Pari Passu Indebtedness permitted to be Incurred pursuant to
Section 7.03 if at the time of any Incurrence of such Pari Passu Indebtedness
and after giving Pro Forma Effect thereto (i) with respect to any such Pari
Passu Indebtedness that will be secured by a Lien on the Collateral on a first
lien “equal and ratable” basis with the Liens securing the Obligations, the
Consolidated First Lien Net Leverage Ratio would be less than or equal to (x)
3.00 to 1.00 or (y) if Incurred in connection with an acquisition or similar
Investment, the Consolidated First Lien Net Leverage Ratio immediately prior to
such incurrence, or (ii) with respect to any such Pari Passu Indebtedness that
will be secured by a Lien on the Collateral on a “junior” basis to the Liens
securing the Obligations, the Consolidated Senior Secured Net Leverage Ratio
would be less than or equal to (x) 3.50 to 1.00 or (y) if Incurred in connection
with an acquisition or similar Investment, the Consolidated Senior Secured Net
Leverage Ratio immediately prior to such incurrence; provided that, in each case
of clauses (i) and (ii), such Liens are subject to Applicable Intercreditor
Arrangements; provided further that any Pari Passu Indebtedness in the form of
term loans secured by Liens on the Collateral in reliance on clause (i) above
(to the extent denominated in Dollars) shall be subject to the MFN Provision;

(25) other Liens securing obligations the principal amount of which does not
exceed the greater of (x) $350,000,000 and (y) 18.00% of Four Quarter
Consolidated EBITDA at any one time outstanding;

(26) Liens on Equity Interests or the assets of a joint venture to secure
Indebtedness of such joint venture Incurred pursuant to clause (21) of
Section 7.03(b);

(27) [reserved];

(28) Liens created solely for the benefit of (or to secure) all of the
Obligations;

(29) Liens on property or assets used to redeem, repay, defease or to satisfy
and discharge Indebtedness; provided that such redemption, repayment, defeasance
or satisfaction and discharge is not prohibited by this Agreement and that such
deposit shall be deemed for purposes of Section 7.06 (to the extent applicable)
to be a prepayment of such Indebtedness;

(30) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection; (ii) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts Incurred in the ordinary course of business;
and (iii) in favor of banking or other financial institutions or entities, or
electronic payment service providers, arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking or finance industry;

(32) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries; or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

 

-56-



--------------------------------------------------------------------------------

(33) Liens on cash proceeds of Indebtedness (and related escrow accounts) in
connection with the issuance of such Indebtedness into (and pending the release
from) a customary escrow arrangement, to the extent such Indebtedness is
incurred in compliance with Section 7.03;

(34) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(35) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(36) Liens on vehicles or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business;

(37) Liens on assets of non-Loan Parties securing Indebtedness of non-Loan
Parties permitted to be Incurred in accordance with Section 7.03, which Liens
shall not extend to any assets of any Loan Parties;

(38) Liens disclosed by the final title insurance policies delivered subsequent
to the Closing Date and any replacement, extension or renewal of any such Liens
(so long as the Indebtedness and other obligations secured by such replacement,
extension or renewal Liens are permitted by this Agreement); provided that such
replacement, extension or renewal Liens do not cover any property other than the
property that was subject to such Liens prior to such replacement, extension or
renewal;

(39) (a) Liens solely on any cash earnest money deposits made by the Borrower or
any Restricted Subsidiary in connection with any letter of intent or other
agreement in respect of any Permitted Investment, (b) Liens on advances of cash
or Cash Equivalents in favor of the seller of any property to be acquired in a
Permitted Investment to be applied against the purchase price for such
Investment and (c) Liens on cash collateral in respect of letters of credit
entered into in the ordinary course of business;

(40) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(41) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;

(42) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts Incurred in the ordinary course of business and not for speculative
purposes;

(43) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

 

-57-



--------------------------------------------------------------------------------

(44) restrictive covenants affecting the use to which real property may be put;
provided that such covenants are complied with; and

(45) Liens incurred or deemed incurred in the ordinary course of business in
connection with supply-chain financing programs or similar arrangements.

For all purposes hereunder, (w) a Lien need not be Incurred solely by reference
to one category of Permitted Liens described in this definition but may be
Incurred under any combination of such categories (including in part under one
such category and in part under any other such category), (x) in the event that
a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted Liens, the Borrower shall, in its sole discretion,
classify or reclassify such Lien (or any portion thereof) in any manner that
complies with this definition, (y) in the event that a portion of the
Indebtedness secured by a Lien could be classified as secured in part pursuant
to clause (6) (solely with respect to Indebtedness Incurred pursuant to the
Ratio-Based Incremental Facility) or (24) above (giving effect to the Incurrence
of such portion of such Indebtedness), the Borrower in its sole discretion, may
classify such portion of such Indebtedness (and any obligations in respect
thereof) as having been secured pursuant to clause (6) (solely with respect to
Indebtedness Incurred pursuant to the Ratio-Based Incremental Facility) or
(24) above and thereafter the remainder of the Indebtedness as having been
secured pursuant to one or more of the other clauses of this definition and
(z) in the event that a portion of the Indebtedness secured by a Lien could be
classified as secured in part pursuant to clause (6) (solely with respect to
Indebtedness Incurred pursuant to the Ratio-Based Incremental Facility) or
(24) above (giving effect to the Incurrence of such portion of such
Indebtedness), any calculation of the Consolidated First Lien Net Leverage Ratio
on such date of determination shall not include any such Indebtedness (and shall
not give effect to any netting of Indebtedness from the proceeds thereof) to the
extent secured pursuant to any such other clause of this definition.

“Permitted Parent” means (a) any direct or indirect parent of the Borrower so
long as a Permitted Holder pursuant to clause (a) or (b) of the definition
thereof holds 35.0% or more of the Voting Stock of such direct or indirect
parent of the Borrower, (b) Holdings, so long as it is a Permitted Holder
pursuant to clause (a) or (b) of the definition thereof, and (c) any Public
Company (or Wholly Owned Subsidiary of such Public Company) to the extent and
until such time as any Person or group (other than a Permitted Holder under
clause (a) or (b) thereof) is deemed to be or become a beneficial owner of
Voting Stock of such Public Company representing more than 35.0% of the total
voting power of the Voting Stock of such Public Company.

“Permitted Refinancing” means, with respect to any Person, any modification,
amendment, refinancing, refunding, renewal, replacement, exchange or extension
of any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed, replaced, exchanged or extended except by an amount equal to
accrued and unpaid interest and any premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred (including OID and
upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement, exchange or extension and by an amount equal to any
existing commitments unutilized thereunder; (b) other than with respect to
Indebtedness under Section 7.03(b)(4) or with respect to the initial maturity
date for Extendable Bridge Loans/Interim Debt, such modification, refinancing,
refunding, renewal, replacement, exchange or extension has a final maturity date
equal to or later than the final maturity date of, and has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of, the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended; (c) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is subordinated in right of
payment to the Obligations, such modification,

 

-58-



--------------------------------------------------------------------------------

refinancing, refunding, renewal, replacement, exchange or extension is
subordinated in right of payment to the Obligations on subordination terms,
taken as a whole, as favorable in all material respects to the Lenders
(including, if applicable, as to collateral) as those subordination terms
contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended or otherwise
acceptable to the Administrative Agent; (d) if the Indebtedness being modified,
amended, refinanced, refunded, renewed, replaced, exchanged or extended is
(i) unsecured, such modification, amendment, refinancing, refunding, renewal,
replacement, exchange or extension is unsecured, or (ii) if secured by Liens on
the Collateral, such modification, refinancing, refunding, replacement, renewal
or extension is secured to the same extent, including with respect to any
subordination provisions, and subject to Applicable Intercreditor Arrangements;
(e) the terms and conditions (including, if applicable, as to collateral) of any
such modified, refinanced, refunded, renewed, replaced, exchanged or extended
(other than to the extent permitted by any other clause of this definition or
with respect to interest rate, optional prepayment premiums and optional
redemption provisions) Indebtedness are, either (i) substantially identical to
or less favorable to the investors providing such Permitted Refinancing, taken
as a whole, than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, or (ii) when
taken as a whole (other than interest rate, prepayment premiums and redemption
provisions), not more restrictive to the Borrower and the Restricted
Subsidiaries than those set forth in this Agreement or are customary for similar
indebtedness in light of then-prevailing market conditions at the time of
incurrence (provided that, at Borrower’s option, delivery of a certificate of a
Responsible Officer of the Borrower to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set out in this clause (e), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent provides notice to the Borrower of its objection during such five Business
Day period (including a reasonable description of the basis upon which it
objects)), in each case, except for terms and conditions only applicable to
periods after the Latest Maturity Date; (f) such modification, amendment,
refinancing, refunding, renewal, replacement, exchange or extension is incurred
by the Person who is or would have been permitted to be the obligor or guarantor
(or any successor thereto) on the Indebtedness being modified, amended,
refinanced, refunded, renewed, replaced or extended (it being understood that
the roles of such obligors as a borrower or a guarantor with respect to such
obligations may be interchanged); and (g) at the time thereof, other than with
respect to Indebtedness under Section 7.03(b)(4) and Section 7.03(b)(10), no
Event of Default under Sections 8.01(f) or (g) shall have occurred and be
continuing.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

 

-59-



--------------------------------------------------------------------------------

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Prepayment-Based Incremental Facility” has the meaning specified in
Section 2.16(a).

“Primary Disqualified Institution” has the meaning specified in the definition
of “Disqualified Institution.”

“Prime Lending Rate” means, for any day, the rate of interest last quoted by The
Wall Street Journal as the “Prime Rate” in the U.S. for such day or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the FRB in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate for such day or, if such rate is
no longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the FRB (as determined by the
Administrative Agent), in each case, for such day. Each change in the Prime
Lending Rate shall be effective on the date that such change is publicly
announced or quoted as being effective.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to the calculation
of any test, financial ratio, basket or covenant under this Agreement, including
the Consolidated First Lien Net Leverage Ratio, Consolidated Total Leverage
Ratio, the Consolidated Total Net Leverage Ratio, Consolidated Senior Secured
Net Leverage Ratio and the Fixed Charge Coverage Ratio and the calculation of
Consolidated Cash Interest Expense, Consolidated Interest Expense, Consolidated
Total Assets, Consolidated Net Income, Consolidated EBITDA and Four Quarter
Consolidated EBITDA, of any Person and its Restricted Subsidiaries, as of any
date, that pro forma effect will be given to the Transactions, any Specified
Transaction, any acquisition, merger, amalgamation, consolidation, Division,
Investment, any issuance, Incurrence, assumption or repayment or redemption of
Indebtedness (including Indebtedness issued, Incurred or assumed or repaid or
redeemed as a result of, or to finance, any relevant transaction and for which
any such test, financial ratio, basket or covenant is being calculated), any
issuance or redemption of Preferred Stock or Disqualified Stock, all sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division, segment or operating unit, any operational change (including
the entry into any material contract or arrangement) or any designation of a
Restricted Subsidiary to an Unrestricted Subsidiary or of an Unrestricted
Subsidiary to a Restricted Subsidiary, in each case that have occurred during
the four consecutive fiscal quarter period of such Person being used to
calculate such test, financial ratio, basket or covenant (the “Reference
Period”), or subsequent to the end of the Reference Period but prior to such
date or prior to or substantially simultaneously with the event for which a
determination under this definition is made (including (i) any such event
occurring at a Person who became a Restricted Subsidiary of the subject Person
or was merged, amalgamated or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period and (ii) with respect to any proposed Investment or
acquisition of the subject Person for which committed financing is or is sought
to be obtained, the event for which a determination under this definition is
made may occur after the date upon which the relevant determination or
calculation is made), in each case, as if each such event occurred on the first
day of the Reference Period; provided that (x) pro forma effect will be given to
reasonably identifiable and quantifiable pro forma cost savings or expense
reductions related to operational efficiencies (including the entry into or
renegotiation of any material contract or arrangement), strategic initiatives or
purchasing improvements and other cost savings, improvements or synergies, in
each case, that have been realized, or are reasonably expected to be realized,
by such Person and its Restricted Subsidiaries based upon actions to be taken
within 24 months after the consummation of the action (or, in respect of the
Transactions, 36 months) as if such cost savings, expense reductions,
improvements and synergies occurred (or were realized) on the first day of the
Reference Period and (y) no amount shall be added back pursuant to this
definition to the extent duplicative of amounts that are otherwise included in
computing Consolidated EBITDA for such Reference Period.

 

-60-



--------------------------------------------------------------------------------

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
swap agreements applicable to such Indebtedness if such swap agreement has a
remaining term in excess of 12 months);

(2) interest on an obligation under a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer, in his or her capacity as such and not in his
or her personal capacity, of the Borrower to be the rate of interest implicit in
such obligation in accordance with GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Borrower may designate;

(4) interest on any Indebtedness under a revolving credit facility or a
Qualified Receivables Financing computed on a pro forma basis shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period; and

(5) to the extent not already covered above, any such calculation may include
adjustments calculated in accordance with Regulation S-X.

Any pro forma calculation may include, without limitation and without
duplication, (1) adjustments calculated in accordance with Regulation S-X,
(2) adjustments calculated to give effect to any Pro Forma Cost Savings and
(3) all adjustments of the nature included in the confidential information
memorandum dated January 2019, to the extent such adjustments, without
duplication, continue to be applicable to the Reference Period; provided that
any such adjustments that consist of reductions in costs and other operating
improvements or synergies shall be calculated in accordance with, and satisfy
the requirements specified in, the definition of “Pro Forma Cost Savings.”

“Pro Forma Cost Savings” means, without duplication of any amounts referenced in
the definition of “Pro Forma Basis,” an amount equal to the amount of cost
savings, operating expense reductions, operating improvements (including the
entry into, amendment or renegotiation of any material contract or arrangement)
and synergies, in each case, projected in good faith to be realized (calculated
on a pro forma basis as though such items had been realized on the first day of
such period) as a result of actions taken or to be taken by the Borrower (or any
successor thereto) or any Restricted Subsidiary, net of the amount of actual
benefits realized or expected to be realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such actions;
provided that such cost savings, operating expense reductions, operating
improvements and synergies are reasonably identifiable (as determined in good
faith by a responsible financial or accounting officer, in his or her capacity
as such and not in his or her personal capacity, of the Borrower (or any
successor thereto) or of any direct or indirect parent of the Borrower) and are
reasonably anticipated to be realized within 24 months after the consummation of
any change (or, in respect of the Transactions, 36 months) that is expected to
result in such cost savings, expense reductions, operating improvements or
synergies; provided that no cost savings, operating expense reductions,
operating improvements and synergies shall be added pursuant to this definition
to the extent duplicative of any expenses or charges otherwise added to
Consolidated Net Income or Consolidated EBITDA, whether through a pro forma
adjustment, add back, exclusion or otherwise, for such period.

 

-61-



--------------------------------------------------------------------------------

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.18), the numerator of which is the amount
of the Commitments of such Lender under the applicable Facility or Facilities at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilities at such time; provided,
that if the commitment of each Lender to make Loans have been terminated
pursuant to Section 8.02, then the Pro Rata Share of each Lender shall be
determined based on the Pro Rata Share of such Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof. The initial Pro Rata Share of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company” means any Person with a class or series of Voting Stock that is
traded on a stock exchange or in the over-the-counter market.

“Public Lender” has the meaning specified in Section 6.02.

“Purchasing Borrower Party” means Holdings or any Subsidiary of Holdings that
makes a Discounted Voluntary Prepayment pursuant to Section 2.05(c).

“Qualified Receivables Factoring” means any Factoring Transaction that meets the
following conditions:

(1) such Factoring Transaction is non-recourse to, and does not obligate, the
Borrower or any Restricted Subsidiary, or their respective properties or assets
(other than Receivables Assets) in any way other than pursuant to Standard
Securitization Undertakings,

(2) all sales, conveyances, assignments and/or contributions of Receivables
Assets by the Borrower or any Restricted Subsidiary are made at Fair Market
Value in the context of a Factoring Transaction (as determined in good faith by
the Borrower), and

(3) such Factoring Transaction (including financing terms, covenants,
termination events (if any) and other provisions thereof) is on market terms at
the time such Factoring Transaction is first entered into (as determined in good
faith by the Borrower) and may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure any credit agreement shall not be deemed a Qualified Receivables
Factoring.

“Qualified Receivables Financing” means any Receivables Financing that meets the
following conditions:

(1) all sales, conveyances, assignments and/or contributions of Receivables
Assets by the Borrower or any Restricted Subsidiary to any Receivables
Subsidiary are made at Fair Market Value in the context of a Receivables
Financing (as determined in good faith by the Borrower), and

 

-62-



--------------------------------------------------------------------------------

(2) the financing terms, covenants, termination events and other provisions
thereof shall be on market terms at the time such Receivables Financing is first
entered into (as determined in good faith by the Borrower) and may include
Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure any credit agreement shall not be deemed a Qualified Receivables
Financing.

“Ratio-Based Incremental Facility” has the meaning specified in Section 2.16(a).

“Ratio Debt” has the meaning specified in Section 7.03(a).

“Receivables Assets” means accounts receivable (whether now existing or arising
in the future) of the Borrower or any of its Subsidiaries, and all collateral
securing such accounts receivable, all contracts and all guarantees or other
payment support obligations (including, without limitation, letters of credit,
promissory notes or trade credit insurance) in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with non-recourse, asset securitization or
factoring transactions involving accounts receivable and any Swap Contracts
entered into by the Borrower or any such Subsidiary in connection with such
accounts receivable.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing or Factoring
Transaction.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which
Borrower or any of its Subsidiaries may sell, contribute, convey, assign or
otherwise transfer Receivables Assets to (a) a Receivables Subsidiary (in the
case of a transfer by the Borrower or any of its Subsidiaries), and (b) any
other Person (in the case of a transfer by a Receivables Subsidiary), which in
either case, may include a backup or precautionary grant of security interest in
such Receivables Assets so sold, contributed, conveyed, assigned or otherwise
transferred. For the avoidance of doubt, ABL Debt shall not constitute a
Receivables Financing.

“Receivables Repurchase Obligation” means (i) any obligation of a seller of
receivables in a Qualified Receivables Factoring or Qualified Receivables
Financing to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller, or (ii) any
right of a seller of receivables in a Qualified Receivables Factoring or
Qualified Receivables Financing to repurchase defaulted receivables for the
purposes of claiming sales tax bad debt relief.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower and/or one or more of its Subsidiaries
(including, a special purpose securitization vehicle (or similar entity)) in
which the Borrower or any Subsidiary of the Borrower or a direct or indirect
parent of the Borrower makes an Investment (or which otherwise owes to the
Borrower or one of its Subsidiaries any deferral of part of the purchase price
of the Receivables Assets for the purpose of credit enhancement given under the
Qualified Receivables Financing) and to which the Borrower or any Subsidiary of
the Borrower

 

-63-



--------------------------------------------------------------------------------

or a direct or indirect parent of the Borrower sells, conveys, assigns or
otherwise transfers Receivables Assets (which may include a backup or
precautionary grant of security interest in such Receivables Assets sold,
conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred)) which engages in no activities
other than in connection with the purchase, acquisition or financing of
Receivables Assets of the Borrower and its Subsidiaries or a direct or indirect
parent of the Borrower, all proceeds thereof and all rights (contractual or
other), collateral and other assets relating thereto, and any business or
activities incidental or related to such business, and which is designated by
the Board of Directors of the Borrower or any direct or indirect parent thereof
(as provided below) as a Receivables Subsidiary and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any Restricted
Subsidiary (other than a Receivables Subsidiary, excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Borrower or any Restricted Subsidiary (other than a Receivables
Subsidiary) in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of the Borrower or any
Restricted Subsidiary (other than a Receivables Subsidiary), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings,

(2) with which neither the Borrower nor any Restricted Subsidiary (other than a
Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding other than on terms which the Borrower reasonably believes to be
no less favorable to the Borrower or such Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower, and

(3) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Borrower or any direct or
indirect parent hereof shall be evidenced to the Administrative Agent by filing
with the Administrative Agent a certified copy of the resolution of the Board of
Directors of the Borrower or such parent giving effect to such designation and
an Officer’s Certificate certifying that such designation complied with the
foregoing conditions.

“Reference Period” has the meaning specified in the definition of “Pro Forma
Basis”.

“Refinancing” has the meaning specified in the definition of the “Transactions.”

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Specified
Refinancing Debt, effecting the incurrence of such Specified Refinancing Debt in
accordance with Section 2.19.

“Refinancing Expenses” means, in connection with any refinancing of any
Indebtedness, Disqualified Stock or Preferred Stock otherwise permitted by this
Agreement, the aggregate principal amount of additional Indebtedness,
Disqualified Stock or Preferred Stock Incurred to pay (1) accrued and unpaid
interest, (2) the increased principal amount of any Indebtedness being
refinanced resulting from the in-kind payment of interest on such Indebtedness
(or in the case of Disqualified Stock or Preferred Stock being refinanced,
additional shares of such Disqualified Stock or Preferred Stock); (3) the
aggregate amount of original issue discount on the Indebtedness, Disqualified
Stock or Preferred Stock being refinanced; (4) premiums (including tender
premiums) and other costs associated with the redemption, repurchase,

 

-64-



--------------------------------------------------------------------------------

retirement, discharge or defeasance of Indebtedness, Disqualified Stock or
Preferred Stock being refinanced, and (5) all fees and expenses (including
underwriting discounts, commitment, ticking and similar fees, expenses and
discounts) associated with the repayment of the Indebtedness, Disqualified Stock
or Preferred Stock being refinanced and the incurrence of the Indebtedness,
Disqualified Stock or Preferred Stock incurred in connection with such
refinancing.

“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)

“Refinancing Notes” means one or more series of senior unsecured notes, or
senior secured notes secured by the Collateral on a first lien “equal and
ratable” basis with the Liens securing the Obligations or senior secured notes
secured by the Collateral on a “junior” basis to the Liens securing the
Obligations, in each case issued in respect of a refinancing of outstanding
Indebtedness of the Borrowers under any one or more Term Loan Tranches; provided
that, (a) if such Refinancing Notes shall be secured, then (i) such Refinancing
Notes shall only be secured by a security interest in the Collateral that
secured the Term Loan Tranche being refinanced, and (ii) such Refinancing Notes
shall be issued subject to Applicable Intercreditor Arrangements; (b) other than
with respect to the initial maturity date for Extendable Bridge Loans/Interim
Debt and Refinancing Notes in an amount not in excess of the Inside Maturity
Basket at the time of Incurrence, no Refinancing Notes shall (i) mature prior to
the Latest Maturity Date of the Term Loan Tranche being refinanced or (ii) be
subject to any amortization prior to the final maturity thereof, or be subject
to any mandatory redemption or prepayment provisions or rights (except
(x) customary assets sale, casualty events or similar event, change of control
provisions, special mandatory redemptions in connection with customary escrow
arrangements and customary acceleration rights after an event of default and
(y) customary “AHYDO” payments); (c) the covenants, events of default,
guarantees, collateral and other terms of such Refinancing Notes are customary
for similar debt securities in light of then-prevailing market conditions at the
time of issuance (as determined by the Borrower in good faith) (it being
understood that no Refinancing Notes shall include any financial maintenance
covenants, but that customary cross-acceleration provisions may be included and
that any negative covenants with respect to indebtedness, investments, liens or
restricted payments shall be incurrence-based) (provided that, at Borrower’s
option, delivery of a certificate of a Responsible Officer of the Borrower to
the Administrative Agent in good faith at least five Business Days (or such
shorter period as may be agreed by the Administrative Agent) prior to the
incurrence of such Refinancing Notes, together with a reasonably detailed
description of the material terms and conditions of such Refinancing Notes or
drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirement
set forth in this clause (c), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Borrower of its objection during such five Business Day period (or
shorter) (including a reasonable description of the basis upon which it
objects)); (d) such Refinancing Notes may not have obligors or Liens that are
more extensive than those which applied to the Indebtedness being refinanced (it
being understood that the roles of such obligors as a borrower or a guarantor
with respect to such obligations may be interchanged); and (e) the Net Cash
Proceeds of such Refinancing Notes shall be applied, substantially concurrently
with the incurrence thereof, to the pro rata prepayment of outstanding Term
Loans under the applicable Term Loan Tranche being so refinanced and the payment
of fees, expenses and premiums, if any, payable in connection therewith.

“Refunding Capital Stock” has the meaning specified in Section 7.06.

“Register” has the meaning specified in Section 10.07(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

 

-65-



--------------------------------------------------------------------------------

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Material) into the Environment or into, from or through any building or
structure.

“Relevant Transaction” has the meaning specified in Section 2.05(b)(ii).

“Replacement Assets” means (1) tangible assets that will be used or useful in a
Similar Business or (2) substantially all the assets of a Similar Business or a
majority of the Voting Stock of any Person engaged in a Similar Business that
will become on the date of acquisition thereof a Restricted Subsidiary.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
other than those events as to which notice is waived pursuant to Department of
Labor Reg. § 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).

“Repricing Transaction” means (i) any prepayment or repayment of any Tranche of
Initial Term Loans, in whole or in part, with the proceeds of, or conversion or
exchange of any portion of such Initial Term Loans into, any new or replacement
Tranche of syndicated term loans under credit facilities incurred for the
primary purpose of repaying, refinancing, or replacing such Initial Term Loans
with loans bearing interest with an All-in Yield less than the All-in Yield
applicable to such portion of the Initial Term Loans (as such comparative yields
are determined in the reasonable judgment of the Administrative Agent in
consultation with the Borrower, consistent with generally accepted financial
practices) and (ii) any amendment to any Tranche of the Facility which reduces
the All-in Yield applicable to such Initial Term Loans; provided that a
Repricing Transaction shall not include any event described above that is not
consummated for the primary purpose of lowering the effective interest cost or
weighted average yield applicable to the Initial Term Loans, including, without
limitation, in the context of a transaction involving a Change of Control.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the Total Outstandings; provided that the portion of the
Total Outstandings held or deemed held by any Defaulting Lender or any Affiliate
Lender (other than any Debt Fund Affiliate) shall in each case be excluded for
purposes of making a determination of Required Lenders.

 

-66-



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date (except as otherwise expressly set forth in Section 4.01), any vice
president, secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 7.06(a).

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person. Unless otherwise indicated, all
references to Restricted Subsidiaries shall mean Restricted Subsidiaries of the
Borrower.

“Retained Declined Proceeds” has the meaning specified in Section 2.05(d).

“Retired Capital Stock” has the meaning specified in Section 7.06.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to the rating agency business thereof.

“Sale/Leaseback Transaction” means an arrangement relating to property owned as
of the Closing Date or thereafter acquired by the Borrower or a Restricted
Subsidiary whereby the Borrower or a Restricted Subsidiary transfers such
property to a Person and the Borrower or such Restricted Subsidiary leases it
from such Person, other than leases between the Borrower and a Restricted
Subsidiary of the Borrower or between Restricted Subsidiaries of the Borrower.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Iran,
North Korea, Syria, and the Crimea region of Ukraine).

“Sanctioned Person” means, at any time, any Person that is the subject or target
of Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the European
Union, or any European Union member state, the United Kingdom, or by the United
Nations Security Council, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned, directly or indirectly, or
controlled by any such Person or Persons described in (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or its Member States, Her Majesty’s Treasury of the United Kingdom, or the
United Nations Security Council.

“Screen Rate” as defined in the definition of Eurodollar Base Rate.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party or Restricted Subsidiary and any Cash
Management Bank and designated by the Borrower in writing to the Administrative
Agent and the relevant Cash Management Bank as a “Secured Cash Management
Agreement”; provided, however, that no Cash Management Agreement may be
designated as a Secured Cash Management Agreement if the obligations thereunder
constitute ABL Debt or are otherwise secured pursuant to the ABL Credit
Agreement.

 

-67-



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party or Restricted Subsidiary and
any Hedge Bank and designated by the Borrower and the applicable Hedge Bank in
writing to the Administrative Agent as a “Secured Hedge Agreement”; provided,
however, that no hedge agreement may be designated as a Secured Hedge Agreement
if the obligations thereunder constitute ABL Debt or are otherwise secured
pursuant to the ABL Credit Agreement.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks to the extent they are party to one or more
Secured Hedge Agreements, the Cash Management Banks to the extent they are party
to one or more Secured Cash Management Agreements and each co-agent or subagent
appointed by the Administrative Agent or the Collateral Agent from time to time
pursuant to Article IX.

“Security Agreement” means, collectively, the Security Agreement dated as of the
Closing Date and executed by the Loan Parties, substantially in the form of
Exhibit E, together with each other security agreement and security agreement
supplement executed and delivered pursuant to Section 6.12.

“Security Agreement Collateral” means, collectively, all property pledged or
granted as collateral pursuant to the Security Agreement (a) on the Closing Date
or (b) thereafter pursuant to Section 6.12 or otherwise pursuant to the Security
Agreement, including the “Collateral” as defined therein.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Co-Manager” means each entity listed as Senior Co-Manager on the cover
page hereto.

“Senior Notes” means, collectively, (a) the Borrower’s $650,000,000 in aggregate
principal amount outstanding of 5.000% Senior Notes due 2021, (b) the Borrower’s
$650,000,000 in aggregate principal amount outstanding of 5.500% Senior Notes
due 2024, (c) CommScope Technologies LLC’s $1,500,000,000 in aggregate principal
amount outstanding of 6.000% Senior Notes due 2025, (d) CommScope Technologies
LLC’s $750,000,000 in aggregate principal amount outstanding of 5.000% Senior
Notes due 2027 and (e) the Closing Date Senior Notes.

“Senior Notes Indenture” means any indenture, note purchase agreement or other
agreement pursuant to which the Senior Notes are issued, in each case as in
effect on Closing Date, as thereafter amended, modified, replaced, waived,
supplemented or restated from time to time subject to the requirements of this
Agreement.

“Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date and any business or other activities
that are reasonably similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

 

-68-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the aggregate fair value of the assets and
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and is sufficient to enable
payment of all such Person’s obligations due and accruing due, (b) the aggregate
present fair salable value of the assets of such Person is greater than or equal
to the total amount that will be required to pay the probable liabilities,
including contingent liabilities, of such Person as they become absolute and
matured and is sufficient to enable payment of all such Person’s obligations due
and accruing due, (c) the capital of such Person is not unreasonably small in
relation to its business as contemplated on such date of determination, (d) such
Person has not and does not intend to, and does not believe that it will, incur
debts or other obligations, including current obligations, beyond its ability to
pay such debts and liabilities as they become due (whether at maturity or
otherwise) and is not for any reason unable to pay its debts or meet its
obligations as they generally become due, and (e) such Person is “solvent”
within the meaning given to that term and similar terms under Laws applicable to
such Person relating to fraudulent transfers and conveyances, transactions at an
undervalue, unfair preferences or equivalent concepts. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability or, if
a different methodology is prescribed by applicable Laws, as prescribed by such
Laws.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Acquisition Agreement Representations” means the representations made
by Arris with respect to Arris and its subsidiaries in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that
Holdings (or its affiliates party thereto) have the right (taking into account
any applicable grace periods or cure provisions) to terminate its (or their
respective) obligations under the Acquisition Agreement, or the right to decline
to consummate the Arris Acquisition, as a result of a breach of such
representations in the Acquisition Agreement.

“Specified Refinancing Agent” has the meaning specified in Section 2.19(a).

“Specified Refinancing Debt” has the meaning specified in Section 2.19(a).

“Specified Refinancing Term Commitment” has the meaning specified in
Section 2.19(a).

“Specified Refinancing Term Loans” means Specified Refinancing Debt constituting
term loans.

“Specified Representations” means the representations and warranties made solely
by the Borrower, Holdings and the Subsidiary Guarantors in Sections 5.01(a) and
(b), 5.02(a), 5.04, 5.13, 5.17, 5.20, 5.21 and 5.22 (in each case, after giving
effect to the Transactions, and in the case of the representations and
warranties made pursuant to Sections 5.21 and 5.22, to be limited to the use of
proceeds not violating the Laws referenced therein).

“Specified Transaction” means any incurrence or repayment of Indebtedness
(excluding Indebtedness incurred for working capital purposes other than
pursuant to this Agreement) or Investment (including any proposed Investment or
acquisition) that results in a Person becoming a Subsidiary, any designation of
a Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary, any
acquisition or any disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any disposition of a business unit, line of business or division of
the Borrower or any of the Restricted Subsidiaries, in each case whether by
merger, consolidation, amalgamation, Division or otherwise or any material
restructuring of the Borrower or implementation of any initiative not in the
ordinary course of business.

 

-69-



--------------------------------------------------------------------------------

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Factoring Transaction or Receivables Financing
including, without limitation, those relating to the servicing of the assets of
a Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and shall not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof unless such contingency has occurred.

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms expressly subordinated in
right of payment to the Obligations and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor which is by its terms expressly subordinated in
right of payment to its Guarantee of the Obligations.

“Subsidiary” means, with respect to any Person (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of the
Voting Stock is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Restricted Subsidiary of such Person is a controlling general partner or
otherwise controls such entity and (3) any Person that is consolidated in the
consolidated financial statements of the specified Person in accordance with
GAAP.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit D-2, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supplemental Collateral Agent” has the meaning specified in Section 9.14 and
“Supplemental Collateral Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other

 

-70-



--------------------------------------------------------------------------------

similar transactions or any combination of any of the foregoing (including any
options to enter into any of the foregoing), whether or not any such transaction
is governed by or subject to any master agreement, and (b) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement,
including any obligations or liabilities under any such master agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means each entity listed as Co-Syndication Agent on the
cover page hereto.

“Takeover Offer” has the meaning specified in the Acquisition Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” has the meaning specified in Section 3.01(f).

“Term Commitment Increase” has the meaning specified in Section 2.16(a).

“Term Loan” means an advance made by any Lender under a Term Loan Facility
(including different Tranches of Term Loans from time to time outstanding
pursuant to Section 2.15, but excluding New Term Loans and Specified Refinancing
Term Loans).

“Term Loan Facility” means the extension of credit made hereunder in the form of
Initial Term Loans or other Tranches of Term Loans permitted hereunder.

“Term Note” means a promissory note of the Borrower payable to any Lender, in
substantially the form of Exhibit B hereto, evidencing the indebtedness of the
Borrower to such Lender resulting from the Term Loans made or held by such
Lender.

“Test Period” means the most recent period of four consecutive fiscal quarters
of Holdings ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each such quarter or fiscal year in
such period are internally available (as determined in good faith by the
Borrower).

“Threshold Amount” means $75,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

-71-



--------------------------------------------------------------------------------

“Tranche” has the meaning specified in Section 2.15(a).

“Transaction Costs” has the meaning specified in the definition of the
“Transactions.”

“Transactions” means, collectively, the Arris Acquisition, together with each of
the following transactions consummated or to be consummated in connection
therewith (including the payment of Transaction Costs and the Acquisition Costs
(each as defined below)):

(a) Pursuant to the Acquisition Agreement, Holdings and/or one of its
Subsidiaries will consummate the Arris Acquisition and, if applicable, the other
transactions described therein or related thereto.

(b) The Borrower will enter into this Agreement and the ABL Credit Agreement,
and the other documents in connection therewith.

(c) Borrower will issue and sell the Closing Date Senior Notes.

(d) Holdings will issue shares of convertible preferred equity securities on
terms substantially consistent with those previously described to the Arrangers
or other equity or equity-linked securities reasonably acceptable to the
Arrangers (the “Closing Date Preferred Equity”) to the Closing Date Preferred
Equity Purchaser yielding $1,000,000,000 in gross cash proceeds to Holdings.

(e) All existing third-party indebtedness for borrowed money of (i) the Borrower
and its Subsidiaries under the Existing ABL Credit Agreement and the Existing
Term Loan Credit Agreement and (ii) Arris and its Subsidiaries under that
certain Credit Agreement, dated as of March 27, 2013, by and among Arris, the
other parties from time to time party thereto and Bank of America, N.A., as
administrative agent, in each case of clauses (i) and (ii), will be repaid,
redeemed, repurchased, defeased, discharged, refinanced or terminated (or notice
for the repayment or redemption thereof will be given to the extent accompanied
by any prepayments or deposits required to defease, terminate and satisfy and
discharge in full the obligations under any related indentures or notes), and
all related guarantees and security interests will be terminated and released
substantially concurrently with the initial funding of the Initial Term Loans
(or arrangements for such termination and release reasonably satisfactory to the
Administrative Agent shall have been made) (the “Refinancing”).

(f) The proceeds of the Closing Date Senior Notes, the loans under the ABL
Credit Agreement and hereunder and the Closing Date Preferred Equity made on the
Closing Date will be applied (i) to pay the purchase price in connection with
the Arris Acquisition, (ii) to pay the fees, costs and expenses incurred in
connection with the Transactions (such fees and expenses, the “Transaction
Costs”) and (iii) to pay for the Refinancing (the amounts set forth in clauses
(i) through (iii) above, collectively, the “Acquisition Costs”).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unaudited Financial Statements” has the meaning specified in Section 4.01(f).

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Person is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

 

-72-



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of the present value of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code for the applicable plan year.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning specified in
Section 3.01(c).

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of such Person
in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary of the
Borrower (including any newly acquired or newly formed Subsidiary of the
Borrower but excluding the Borrower) to be an Unrestricted Subsidiary unless
such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, the Borrower or
any other Subsidiary of the Borrower that is not a Subsidiary of the Subsidiary
to be so designated; provided, however, that the Subsidiary to be so designated
and its Subsidiaries do not at the time of designation have and do not
thereafter Incur any Indebtedness pursuant to which the lender has recourse to
any of the assets of the Borrower or any of its Restricted Subsidiaries;
provided, further, however, that immediately after giving effect to such
designation no Event of Default under Sections 8.01(a), (f) or (g) shall have
occurred and be continuing as a result of such designation; provided, further,
however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 7.06.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary. Any Indebtedness of such Subsidiary and any Liens
encumbering its assets at the time of such designation shall be deemed newly
incurred or established, as applicable, at such time.

Any such designation by the Board of Directors of the Borrower shall be
evidenced to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the resolution of the Board of Directors of the Borrower giving
effect to such designation and an Officer’s Certificate certifying that such
designation complied with the foregoing provisions.

 

-73-



--------------------------------------------------------------------------------

“US Lender” means a Lender that is a United States person within the meaning of
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

“Working Capital” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) For the avoidance of doubt, with respect to a Person, the term “Affiliate”
includes any other Person that becomes an “Affiliate” of such Person after the
Closing Date.

 

-74-



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e) With respect to any (x) Investment or acquisition, merger, amalgamation,
Division or similar transaction, in each case, the consummation of which is not
conditioned on the availability of, or on obtaining, third-party financing and
(y) repayment, repurchase or refinancing of Indebtedness, Disqualified Stock or
Preferred Stock with respect to which a notice of repayment (or similar notice),
which may be conditional, has been delivered, in each case for purposes of
determining:

(i) whether any Indebtedness (including Acquired Indebtedness), Disqualified
Stock or Preferred Stock that is being Incurred in connection with such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock is permitted to be incurred in compliance
with Section 7.03;

(ii) whether any Lien being Incurred in connection with such Investment,
acquisition or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock or to secure any such Indebtedness is
permitted to be Incurred in accordance with Section 7.01 or the definition of
“Permitted Liens”;

(iii) whether any other transaction or action undertaken or proposed to be
undertaken in connection with such Investment, acquisition, merger,
amalgamation, Division or similar transaction or repayment, repurchase or
refinancing of Indebtedness, Disqualified Stock or Preferred Stock (including
any Restricted Payments, dispositions, fundamental changes or designations of
Restricted Subsidiaries or Unrestricted Subsidiaries) complies with the
covenants or agreements contained in this Agreement; and

(iv) any calculation of the ratios, baskets or financial metrics, including
Fixed Charge Coverage Ratio, Consolidated First Lien Net Leverage Ratio,
Consolidated Total Leverage Ratio, Consolidated Total Net Leverage Ratio,
Consolidated Senior Secured Net Leverage Ratio, Consolidated Net Income,
Consolidated EBITDA, Four Quarter Consolidated EBITDA, Consolidated Total
Assets, Consolidated Cash Interest Expense and/or Pro Forma Cost Savings and
baskets determined by reference to Consolidated Net Income, Consolidated EBITDA,
Four Quarter Consolidated EBITDA or Consolidated Total Assets and, whether a
Default or Event of Default exists in connection with the foregoing;

at the option of the Borrower, the date that the definitive agreement (or other
relevant definitive documentation) for or public announcement of such Investment
or acquisition or repayment, repurchase or refinancing or Incurrence of
Indebtedness is entered into or the date of any notice, which may be
conditional, of such repayment, repurchase or refinancing of Indebtedness is
given to the holders of such Indebtedness (the “Transaction Commitment Date”)
may be used as the applicable date of determination, as the case may be, in each
case with such pro forma adjustments as are appropriate and consistent with the
pro forma adjustment provisions set forth in the definition of “Pro Forma Basis”
or “Consolidated EBITDA.” For the avoidance of doubt, if the Borrower elects to
use the Transaction Commitment Date as the applicable date of determination in
accordance with the foregoing, (a) any fluctuation or change in (i) the Fixed
Charge Coverage Ratio, Consolidated First Lien Net Leverage Ratio, Consolidated
Total Leverage Ratio, Consolidated Total Net Leverage Ratio, Consolidated Senior
Secured Net Leverage Ratio,

 

-75-



--------------------------------------------------------------------------------

Consolidated Net Income, Consolidated EBITDA, Four Quarter Consolidated EBITDA,
Consolidated Total Assets, Consolidated Cash Interest Expense and/or Pro Forma
Cost Savings of the Borrower and (ii) the applicable exchange rate utilized in
calculating compliance with any Dollar-based provision of this Agreement, from
the Transaction Commitment Date to the date of consummation of such Investment,
acquisition or repayment, repurchase or refinancing of Indebtedness, will not be
taken into account for purposes of determining whether any Indebtedness or Lien
that is being incurred in connection with such Investment, acquisition or
repayment, repurchase or refinancing of Indebtedness, or in connection with
compliance by the Borrower or any of the Restricted Subsidiaries with any other
provision of the Loan Documents or any other transaction undertaken in
connection with such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness, is permitted to be incurred and (b) until such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness
is consummated or such definitive agreements (or other relevant definitive
documentation) are terminated (or conditions in any conditional notice can no
longer be met or public announcements with respect thereto are withdrawn), such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness
and all transactions proposed to be undertaken in connection therewith
(including the incurrence of Indebtedness and Liens) will be given pro forma
effect when determining compliance of other transactions (including the
incurrence of Indebtedness and Liens unrelated to such Investment, acquisition
or repayment, repurchase or refinancing of Indebtedness) that are consummated
after the Transaction Commitment Date and on or prior to the date of
consummation of such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness and any such transactions (including any incurrence
of Indebtedness and the use of proceeds thereof) will be deemed to have occurred
on the date the definitive agreements (or other relevant definitive
documentation) are entered into or public announcement is made and deemed to be
outstanding thereafter for purposes of calculating any baskets or ratios under
the Loan Documents after the date of such agreement and before the date of
consummation of such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness.

(f) For purposes hereof, the “Maximum Fixed Repurchase Price” of any
Disqualified Stock or Preferred Stock that does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Stock or Preferred Stock as if such Disqualified Stock or Preferred Stock were
purchased on any date on which Consolidated Funded Indebtedness shall be
required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by, the Fair Market Value of such Disqualified Stock or
Preferred Stock.

(g) For the purposes of Sections 2.05(b)(ii), 6.12, 7.04, 7.05 and 7.06, an
allocation of assets to a division of a Restricted Subsidiary that is a limited
liability company, or an allocation of assets to a series of a Restricted
Subsidiary that is a limited liability company, shall be treated as a transfer
of assets from one Restricted Subsidiary to another Restricted Subsidiary.

1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time.

(b) If at any time any change in GAAP, or any election by the Borrower to report
in IFRS in lieu of GAAP for financial reporting purposes, or the application
thereof would affect the computation or interpretation of any financial ratio,
basket, requirement or other provision set forth in any Loan Document, and
either the Borrower or the Required Lenders shall so request, the Administrative
Agent and the Borrower shall negotiate in good faith to amend such ratio,
basket, requirement or other provision to preserve the original intent thereof
in light of such change in GAAP or the application thereof

 

-76-



--------------------------------------------------------------------------------

(subject to the approval of the Required Lenders not to be unreasonably
withheld, conditioned or delayed); provided that, until so amended, (i) (A) such
ratio, basket, requirement or other provision shall continue to be computed or
interpreted in accordance with GAAP or the application thereof prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio,
basket, requirement or other provision made before and after giving effect to
such change in GAAP or the application thereof or (ii) the Borrower may elect to
fix GAAP (for purposes of such ratio, basket, requirement or other provision) as
of another later date notified in writing to the Administrative Agent from time
to time.

(c) Notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Loan Document shall be calculated, in each case, without
giving effect to any election under FASB ASC 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.

1.04 Rounding. Any financial ratios required to be tested by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.08 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount to be determined at the rate of
exchange quoted by the Administrative Agent at the close of business on the
Business Day immediately preceding any date of determination thereof, to prime
banks in New York, New York for the spot purchase in the New York foreign
exchange market of such amount in Dollars with such other currency; provided
that compliance with Section 7.03 as it relates to foreign currency shall be
governed by Section 7.03(d).

1.09 Pro Forma Calculations. Notwithstanding anything to the contrary herein
(subject to Section 1.02(e)), the Consolidated First Lien Net Leverage Ratio,
the Consolidated Total Net Leverage Ratio, the Consolidated Total Leverage
Ratio, the Consolidated Senior Secured Net Leverage Ratio, the Fixed Charge
Coverage Ratio (including, for the avoidance of doubt, Consolidated Cash
Interest Expense), Consolidated EBITDA, Four Quarter Consolidated EBITDA and
Consolidated Total Assets shall be

 

-77-



--------------------------------------------------------------------------------

calculated (including, in each case, for purposes of Sections 2.16 and 2.17) on
a Pro Forma Basis with respect to each Specified Transaction occurring during
the applicable four quarter period to which such calculation relates, and/or
subsequent to the end of such four-quarter period; provided that notwithstanding
the foregoing, when calculating the Consolidated First Lien Net Leverage Ratio
for purposes of (i) determining the applicable percentage of Excess Cash Flow
for purposes of Section 2.05(b), and (ii) the Applicable Rate, any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis (and corresponding provisions of the definition of Consolidated
EBITDA) that occurred subsequent to the end of the applicable four quarter
period shall not be given Pro Forma Effect.

1.10 Calculation of Baskets. If any of the baskets set forth in Article VII of
this Agreement are exceeded solely as a result of fluctuations to Consolidated
EBITDA for the most recently completed fiscal quarter after the last time such
baskets were calculated for any purpose under Article VII, such baskets will not
be deemed to have been exceeded solely as a result of such fluctuations.

1.11 LIBOR Notification. The interest rate on Eurodollar Rate Loans is
determined by reference to the Eurodollar Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Rate Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 3.03(b) of this Agreement,
such Section 3.03(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Borrower, pursuant to
Section 3.03, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Rate Loans is based. However, the Administrative
Agent does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Eurodollar Rate” or with respect to any alternative or successor rate thereto,
or replacement rate thereof, including without limitation, whether the
composition or characteristics of any such alternative, successor or replacement
reference rate, as it may or may not be adjusted pursuant to Section 3.03(b),
will be similar to, or produce the same value or economic equivalence of, the
Eurodollar Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) Subject to the terms and conditions set forth herein, each Lender with an
Initial Term Commitment severally agrees to make a single loan denominated in
Dollars (the “Initial Term Loans”) to the Borrower on the Closing Date in an
amount not to exceed such Lender’s Initial Term Commitment. The initial
Borrowing under this Section 2.01(a) shall consist of Initial Term Loans made
simultaneously by the Lenders in accordance with their respective Commitments.
Amounts borrowed under this Section 2.01(a) or otherwise pursuant to this
Agreement and subsequently repaid or prepaid may not be reborrowed. Loans may be
Base Rate Loans or Eurodollar Rate Loans as further provided herein.

 

-78-



--------------------------------------------------------------------------------

(b) After the Closing Date, subject to and upon the terms and conditions set
forth herein, each Lender with a Commitment (other than an Initial Term
Commitment) with respect to any Tranche of Term Loans (other than Initial Term
Loans) severally agrees to make a Term Loan denominated in Dollars under such
Tranche to the Borrowers in an amount not to exceed such Lender’s Commitment
under such Tranche on the date of incurrence thereof, which Term Loans under
such Tranche shall be incurred pursuant to a single drawing on the date set
forth for such incurrence. Such Term Loans may be Base Rate Loans or Eurodollar
Rate Loans as further provided herein. Once repaid, Term Loans incurred
hereunder may not be reborrowed (it being understood, however, that prepayments
will be taken into account for purposes of any Prepayment-Based Incremental
Facility to the extent provided by Section 2.16).

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Each such notice must be in
writing and must be received by the Administrative Agent not later than 11:00
a.m. (New York time) (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion of Base Rate Loans to, or continuation of,
Eurodollar Rate Loans, or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. (New York
time) four Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 10:00 a.m. (New
York time) three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period has been consented to by all the
Lenders. Each notice by the Borrower pursuant to this Section 2.02(a) shall be
delivered by the Borrower to the Administrative Agent in the form of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $3,000,000 or a whole
multiple of $1,000,000 in excess thereof. Each Borrowing of, or conversion to,
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $1,000,000 in excess thereof. Each Committed Loan Notice shall specify
(i) whether the Borrower is requesting a Borrowing, a conversion of Loans from
one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans and class
of Loans to be borrowed, converted or continued and (iv) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each applicable Lender of
the details of any automatic conversion to Base Rate Loans described in Section
2.02(a). In the case of a Borrowing, each applicable Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
(or 2:00 p.m. in the case of Base Rate Loans) on the Business Day specified in
the applicable Committed Loan Notice.

 

-79-



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, at the election of the
Administrative Agent or Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing, which for the avoidance of doubt
does not limit such Lender’s obligations under Section 2.18.

2.03 [Reserved].

2.04 [Reserved].

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without, except
as set forth in Section 2.05(a)(iv) below, premium or penalty; provided, that
(1) such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $3,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(3) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the class and Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each applicable
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s ratable share of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be

 

-80-



--------------------------------------------------------------------------------

due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Sections 2.05(a)(iv) and 3.05. In
the event of any prepayments of Loans under this Section 2.05(a) made at a time
when Loans of more than one Tranche remain outstanding, the Borrower shall
select the Tranche of Loans to be prepaid. Subject to Section 2.18, each
prepayment of outstanding Loans under a Facility pursuant to this
Section 2.05(a) shall be applied to the then-remaining amortization payments in
the manner directed by the Borrower; and each such prepayment shall be paid to
the applicable Lenders on a pro rata basis.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement, any
notice of prepayment under Section 2.05(a)(i) may state that it is conditioned
upon the occurrence or non-occurrence of any event specified therein (including
the effectiveness of other credit facilities), in which case such notice may be
revoked or extended by the Borrower (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(iv) If the Borrower (A) makes a voluntary prepayment of Initial Term Loans
pursuant to Section 2.05(a), (B) effects an amendment with respect to the
Initial Term Loans, in each case resulting in a Repricing Transaction or
(C) makes a prepayment of Initial Term Loans pursuant to Section 2.05(b)(iii)
resulting in a Repricing Transaction, in each case prior to the six-month
anniversary of the Closing Date, the Borrower shall pay to the Administrative
Agent, for the ratable account of the applicable Lenders, a prepayment premium
in an amount equal to 1.0% of the principal amount prepaid (or in the case of
clause (B), a prepayment premium in an amount equal to 1.0% of the principal
amount of affected Initial Term Loans held by Lenders not consenting to such
amendment).

(b) Mandatory.

(i) For any Excess Cash Flow Period, within ten Business Days after financial
statements have been delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been delivered pursuant to Section 6.02(b) (or, if
later, the date on which such financial statements and such Compliance
Certificate are required to be delivered), the Borrower shall prepay an
aggregate principal amount of Term Loans in an amount equal to (A) 50% (as may
be adjusted pursuant to the proviso below) of Excess Cash Flow for such Excess
Cash Flow Period, minus (B) the sum of:

(1) the aggregate amount of voluntary principal prepayments of the Loans or
Indebtedness that is pari passu in right of payment and security with the
Initial Term Loans, in each case, made during the period commencing on the first
day of the relevant Excess Cash Flow Period and ending on the date immediately
prior to the date on which the relevant Excess Cash Flow prepayment is or would
be required to be made (including prepayments at a discount to par and open
market purchases, with credit given for the actual amount of the cash payment
and prepayments in connection with lender replacement provisions (including
pursuant to Section 3.07)) (except prepayments of Loans under the ABL Credit
Agreement or any other revolving Indebtedness that is pari passu in right of
payment and security with the ABL Debt that are not accompanied by a
corresponding permanent commitment reduction of the ABL Debt), in each case
other than to the extent that any such prepayment is funded with the proceeds of
Specified Refinancing Debt, Refinancing Notes or any other long-term
Indebtedness,

 

-81-



--------------------------------------------------------------------------------

(2) any amount not required to be applied to such prepayment pursuant to
Section 2.05(b)(vi) or (vii),

(3) the portion of the Excess Cash Flow applied (to the extent the Borrower or
any Restricted Subsidiary is required by the terms thereof) to prepay, repay or
purchase Indebtedness that is pari passu in right of payment and security with
the Initial Term Loans (to the extent the documentation governing such
Indebtedness requires such a prepayment or repurchase thereof with Excess Cash
Flow, in each case in an amount not to exceed the product of (x) the amount of
Excess Cash Flow and (y) a fraction, the numerator of which is the outstanding
principal amount of such other Indebtedness (or to the extent such amount is not
in Dollars, such equivalent amount of such Indebtedness converted into Dollars
as determined by the Borrower in good faith) and the denominator of which is the
aggregate outstanding principal amount of Term Loans and all such other
Indebtedness), in each case other than to the extent that any such prepayment is
funded with the proceeds of Specified Refinancing Debt, Refinancing Notes or any
other long-term Indebtedness,

(4) the amount of capital expenditures made in cash by the Borrower or any of
its Restricted Subsidiaries during the period commencing on the first day of the
relevant Excess Cash Flow Period and ending on the last day of the applicable
Excess Cash Flow Period and in each case other than to the extent that any such
capital expenditures are funded with the proceeds of Specified Refinancing Debt,
Refinancing Notes or any other long-term Indebtedness,

(5) the aggregate amount of cash consideration paid by the Borrower or any
Restricted Subsidiary (on a consolidated basis) in connection with any Permitted
Investments or other Investments permitted hereunder (including, without
limitation, any acquisitions and acquisitions of intellectual property but
excluding Permitted Investments pursuant to clauses (1) and (2) of the
definition thereof) during the period commencing on the first day of the
relevant Excess Cash Flow Period and ending on the last day of the applicable
Excess Cash Flow Period and in each case other than to the extent that any such
cash consideration is funded with the proceeds of Specified Refinancing Debt,
Refinancing Notes or any other long-term Indebtedness,

(6) at the Borrower’s election, without duplication of amounts deducted from
Excess Cash Flow pursuant to this Section 2.05(b)(i)(B)(6) in respect of prior
fiscal years, the aggregate consideration required to be paid in cash by the
Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such fiscal year
relating to Permitted Investments or other Investments permitted hereunder
(including, without limitation, any acquisitions and acquisitions of
intellectual property but excluding Permitted Investments pursuant to clauses
(1) and (2) of the definition thereof) or capital expenditures to be consummated
or made during the 180-day period following the end of such fiscal year,
provided that to the extent the aggregate amount of cash actually utilized to
finance such Investments and capital expenditures during such 180-day period is
less than the Contract Consideration, the amount of such shortfall shall be
required to be used to prepay Term Loans in an amount equal to such shortfall at
the end of such period of four consecutive fiscal quarters in which the 180-day
period elapsed;

 

-82-



--------------------------------------------------------------------------------

provided that such percentage in respect of any Excess Cash Flow Period shall be
reduced to 25% or 0% if the Consolidated First Lien Net Leverage Ratio as of the
last day of the fiscal year to which such Excess Cash Flow Period relates was
equal to or less than 2.50:1.00 or 2.00:1.00, respectively (the amount of Excess
Cash Flow required to be used to prepay Term Loans pursuant to this clause (i),
the “ECF Prepayment Amount”); provided further that no prepayment shall be
required with respect to any Excess Cash Flow Period unless the ECF Prepayment
Amount exceeds the greater of $50,000,000 and 2.50% of Four Quarter Consolidated
EBITDA, and in such case, the ECF Prepayment Amount shall be the amount in
excess thereof.

(ii) If any Asset Sale or Casualty Event (or series of related Asset Sales or
Casualty Events) results in the receipt by the Borrower or any Restricted
Subsidiary of aggregate Net Cash Proceeds in excess of $50,000,000 (“Relevant
Transaction”), then, except to the extent Borrower elects in a written notice to
reinvest all or a portion of such Net Cash Proceeds in accordance with
Section 7.05, the Borrower shall prepay, subject to Section 2.05(b)(vii) and
(viii), an aggregate principal amount of Term Loans in an amount equal to 100%
(as may be adjusted pursuant to the second proviso below) of the Net Cash
Proceeds received from such Relevant Transaction within 15 Business Days of
receipt thereof (or within 15 Business Days after the later of the date the
threshold referred to above is first exceeded and the date the relevant Net Cash
Proceeds are received) by the Borrower or such Restricted Subsidiary; provided
that the Borrower may use a portion of the Net Cash Proceeds received from such
Relevant Transaction to prepay or repurchase any other Indebtedness that is pari
passu in right of payment and security with the Term Loans to the extent such
other Indebtedness and the Liens securing the same are permitted hereunder and
the documentation governing such other Indebtedness requires such a prepayment
or repurchase thereof with the proceeds of such Relevant Transaction, to the
extent not deducted in the calculation of Net Cash Proceeds, in each case in an
amount not to exceed the product of (1) the amount of such Net Cash Proceeds and
(2) a fraction, the numerator of which is the outstanding principal amount of
such other Indebtedness (or to the extent such amount is not in Dollars, such
equivalent amount of such Indebtedness converted into Dollars as determined by
the Borrower in good faith) and the denominator of which is the aggregate
outstanding principal amount of Term Loans and such other Indebtedness (or to
the extent such amount is not in Dollars, such equivalent amount of such
Indebtedness converted into Dollars as determined by the Borrower in good
faith); provided further that only the amount of Net Cash Proceeds in excess of
$50,000,000 for any Asset Sale or Casualty Event (or series of related Asset
Sales or Casualty Events) shall be subject to prepayment pursuant to this
Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Refinancing Notes, any Specified Refinancing Debt
constituting new term loan facilities or any Indebtedness not expressly
permitted to be incurred or issued pursuant to Section 7.03, the Borrower shall
prepay an aggregate principal amount of Loans in an amount equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.

(iv) Subject to Section 2.18, each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied to each Term Loan Tranche on a pro rata basis
(or, if agreed to in writing by the Majority Lenders of a Term Loan Tranche, in
a manner that provides for less favorable prepayment treatment of such Term Loan
Tranche, so long as each other Term Loan Tranche receives its Pro Rata Share of
any amount to be applied more favorably, except to the extent otherwise agreed
by the Majority Lenders of each Term Loan Tranche receiving less than such Pro
Rata Share) (other than a prepayment of (x) Term Loans with the proceeds of
Indebtedness incurred pursuant to Section 2.19, which shall be applied to the
Term Loan Tranche being refinanced pursuant thereto or (y) Term Loans with the
proceeds of any Refinancing Notes issued

 

-83-



--------------------------------------------------------------------------------

to the extent permitted under Section 7.03(b)(1), which shall be applied to the
Term Loan Tranche being refinanced pursuant thereto). Amounts to be applied to a
Term Loan Tranche in connection with prepayments made pursuant to this
Section 2.05(b) shall be applied to interest on each such Term Loan Tranche on a
pro rata basis that is accrued and payable at such time and thereafter to the
remaining scheduled installments with respect to such Term Loan Tranche in
direct order of maturity. Each prepayment of Term Loans under a Facility
pursuant to this Section 2.05(b) shall be applied on a pro rata basis to the
then outstanding Base Rate Loans and Eurodollar Rate Loans under such Facility;
provided that, if there are no Declining Lenders with respect to such
prepayment, then the amount thereof shall be applied first to Base Rate Loans
under such Facility to the full extent thereof before application to Eurodollar
Rate Loans, in each case in a manner that minimizes the amount payable by the
Borrower in respect of such prepayment pursuant to Section 3.06.

(v) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05 and, to the
extent applicable, any additional amounts required pursuant to
Section 2.05(a)(iv). Notwithstanding any of the other provisions of
Section 2.05(a), so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurodollar Rate Loans is required to be made
under this Section 2.05(b), other than on the last day of the Interest Period
therefor, the Borrower may, in its sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05(b). Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with this Section 2.05(b).

(vi) Notwithstanding any other provisions of this Section 2.05, to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary) (a “Foreign
Disposition”) or the Net Cash Proceeds of any Casualty Event from a Foreign
Subsidiary (or a Domestic Subsidiary of a Foreign Subsidiary) (a “Foreign
Casualty Event”), in each case giving rise to a prepayment event pursuant to
Section 2.05(b)(ii), or Excess Cash Flow giving rise to a prepayment event
pursuant to Section 2.05(b)(i) are or is prohibited, restricted or delayed by
applicable local law, rule or regulation (including, without limitation,
financial assistance and corporate benefit restrictions and fiduciary and
statutory duties of any director or officer of such Subsidiaries) from being
repatriated to the Borrower or so prepaid or such repatriation or prepayment
would present a material risk of liability for the applicable Subsidiary or its
directors or officers (or gives rise to a material risk of breach of fiduciary
or statutory duties by any director or officer), an amount equal to the portion
of such Net Cash Proceeds or Excess Cash Flow so affected will not be required
to be applied to repay Term Loans at the times provided in this Section 2.05.

(vii) Notwithstanding any other provisions of this Section 2.05, to the extent
that the Borrower has determined in good faith that repatriation of any or all
of the Net Cash Proceeds of any Foreign Disposition or any Foreign Casualty
Event, in each case giving rise to a prepayment event pursuant to
Section 2.05(b)(ii), or Excess Cash Flow giving rise to a prepayment event
pursuant to Section 2.05(b)(i), would result in material adverse tax
consequences, an amount equal to the Net Cash Proceeds or Excess Cash Flow so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05.

 

-84-



--------------------------------------------------------------------------------

(viii) The Borrower shall not be required to monitor any Payment Block and/or
reserve cash for future repatriation after the Borrower has notified the
Administrative Agent of the existence of such Payment Block.

(c) Notwithstanding anything to the contrary in this Agreement, any Purchasing
Borrower Party shall have the right at any time and from time to time to prepay
Loans of one or more classes to the applicable Lenders at a discount to the par
value of such Loans and on a non pro rata basis (each, a “Discounted Voluntary
Prepayment”) pursuant to a Dutch Auction and the procedures described in the
definition thereof; provided that (A) any Discounted Voluntary Prepayment shall
be offered to all Lenders of the applicable class(es) on a pro rata basis,
(B) such Purchasing Borrower Party shall deliver to the Administrative Agent a
certificate stating that (1) no Default or Event of Default has occurred and is
continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment), and (2) each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 2.05(c) has been
satisfied.

(d) Lender Opt-out. With respect to any prepayment of the Loans pursuant to
Section 2.05(b), any Lender, at its option (but solely to the extent Borrower
elects for this clause (d) to be applicable to a given prepayment, other than in
connection with any Refinancing Notes or any Specified Refinancing Term Loans),
may elect not to accept such prepayment. The Borrower shall notify the
Administrative Agent of any event giving rise to such prepayment of the Loans
and the amount of the prepayment that is available to prepay the Loans (the
“Prepayment Amount”). The Administrative Agent shall notify the Lenders of the
amount available to prepay the Loans of each class and the date on which such
prepayment shall be made (the “Prepayment Date”), which date shall be ten
Business Days after the date of such receipt. Any Lender declining such
prepayment (a “Declining Lender”) shall give written notice to the
Administrative Agent by 11:00 a.m. date that is three (3) Business Days prior to
the Prepayment Date. If any Lender does not give a notice by such date that it
is a Declining Lender, then it will be deemed to be an Accepting Lender. On the
Prepayment Date, an amount equal to that portion of the Prepayment Amount
accepted by the Lenders other than the Declining Lenders (such Lenders being the
“Accepting Lenders”) to prepay Loans owing to such Accepting Lenders shall be
paid to the Administrative Agent by the Borrower and applied by the
Administrative Agent ratably to prepay Loans owing to such Accepting Lenders in
the manner described in Section 2.05(b) for such prepayment. Any amounts that
would otherwise have been applied to prepay Loans owing to Declining Lenders
shall instead be retained by the Borrower (such amounts, “Retained Declined
Proceeds”).

2.06 Termination of Commitments.

The Aggregate Commitments shall be automatically and permanently reduced to zero
on the date of, and after giving effect to, the initial Borrowing thereof, and
in the case of the Initial Term Commitments, on the Closing Date after the
funding thereof.

2.07 Repayment of Term Loans.

(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the applicable Lenders the aggregate principal amount of all Initial Term
Loans outstanding in consecutive quarterly installments as follows (which
installments shall, to the extent applicable, be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Sections 2.05 and 2.06, or be increased as a result of any increase in the
amount of Initial Term Loans pursuant to Section 2.16 (such increased
amortization payments to be calculated in the same manner (and on the same
basis) as the schedule set forth below for the Initial Term Loans made as of the
Closing Date)):

 

-85-



--------------------------------------------------------------------------------

Date

  

Amount

The last Business Day of each fiscal quarter ending prior to the Maturity Date
for the Initial Term Loans starting with the fiscal quarter ending on
December 31, 2019    0.25% of the aggregate principal amount of the aggregate
initial principal amount of the Initial Term Loans on the Closing Date Maturity
Date for the Initial Term Loans    All unpaid aggregate principal amounts of any
outstanding Initial Term Loans

provided, however, that (i) if the date scheduled for any principal repayment
installment is not a Business Day, such principal repayment installment shall be
repaid on the next preceding Business Day, and (ii) the final principal
repayment installment of the Initial Term Loans shall be repaid on the Maturity
Date for the Initial Term Loans and in any event shall be in an amount equal to
the aggregate principal amount of all Initial Term Loans outstanding on such
date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of (A), the greater of
(x) the Eurodollar Rate for such Interest Period and (y) 0.00% plus (B) the
Applicable Rate for Eurodollar Rate Loans under such Facility and (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the sum of (A) the greater of (x) 1.00% and (y) the Base Rate, plus (B) the
Applicable Rate for Base Rate Loans under such Facility.

(b) Upon the occurrence and during the continuation of any Default under
Section 8.01(a), (f) or (g), the Borrower shall pay interest on the principal
amount of all overdue Obligations hereunder (or, upon the occurrence of any
Default under Section 8.01(f) or (g), all Obligations hereunder) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 [Reserved].

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. All computations of interest for Base Rate Loans (except for Base Rate
computations in respect of clauses (a) and (c) of the definition thereof) shall
be made on the basis of a year of three hundred and sixty-five (365) or three
hundred and sixty six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a three hundred and sixty-five (365) day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

-86-



--------------------------------------------------------------------------------

2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103 1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender or its registered assigns, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b) [Reserved].

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided, that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
the obligations of the Borrower under this Agreement and the other Loan
Documents.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its ratable share in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) Payments by the Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such

 

-87-



--------------------------------------------------------------------------------

date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to the Borrower with respect to any amount
owing under this Section 2.12(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Loans and to make payments pursuant to Section 9.07 are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation or to make any payment under Section 9.07 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or, to purchase its participation or to make
its payment under Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of the
Outstanding Amount of all Loans outstanding at such time and, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein
(including the application of funds arising from the existence of a Defaulting
Lender), any Lender shall obtain on account of the Loans made by it any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders of the same class
such participations in the Loans of the same class made by them as shall be
necessary to cause such purchasing Lender to share the excess payment in respect
of

 

-88-



--------------------------------------------------------------------------------

such Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For the avoidance of doubt, the provisions of this
Section shall not be construed to apply to (A) the assignments and
participations (including by means of a Dutch Auction) described in Sections
2.05(c) and 10.07, (B) the incurrence of any Specified Refinancing Debt in
accordance with Section 2.19 or (C) any applicable circumstances contemplated by
Sections 2.05(b), 2.16, 2.19 or 3.07.

2.14 [Reserved].

2.15 Extension Offers.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans having a like maturity date on a pro rata
basis (based on the aggregate outstanding principal amount of the respective
Term Loans) and on the same terms to each such Lender, the Borrower may from
time to time extend the maturity date of any Term Loans and otherwise modify the
terms of such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”, and each group of Term Loans as so extended, as well as the
original Term Loans (in each case not so extended), being a “Tranche”); any
Extended Term Loans shall constitute a separate Tranche of Term Loans from the
Tranche of Term Loans from which they were converted, so long as the following
terms are satisfied: (i) no Event of Default shall have occurred and be
continuing at the time the offering document in respect of an Extension Offer is
delivered to the Lenders, (ii) except as to interest rates, fees, amortization,
final maturity date, premium, required prepayment dates and participation in
prepayments (which shall, subject to immediately succeeding clauses (iii), (iv)
and (v), be determined by the Borrower and set forth in the relevant Extension
Offer), the Term Loans of any Lender extended pursuant to any Extension
(“Extended Term Loans”) shall have the same terms as the Tranche of Term Loans
subject to such Extension Offer, (iii) the final maturity date of any Extended
Term Loans shall be no earlier than the then Latest Maturity Date hereunder and
the amortization schedule applicable to Term Loans pursuant to Section 2.07 for
periods prior to the original applicable Maturity Date may not be increased,
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby, (v) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Extension Offer, (vi) if

 

-89-



--------------------------------------------------------------------------------

the aggregate principal amount of Term Loans (calculated on the face amount
thereof), in respect of which Lenders or shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Term
Loans offered to be extended by the Borrower pursuant to such Extension Offer,
then the Term Loans of such Lenders shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing, and (viii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower. For the avoidance of
doubt, no Lender shall be required to participate in any Extension.

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.05 and (ii) no Extension Offer
is required to be in any minimum amount or any minimum increment; provided that
the Borrower may at its election specify as a condition (a “Minimum Extension
Condition”) to consummating any such Extension that a minimum amount (to be
determined and specified in the relevant Extension Offer in the Borrower’s sole
discretion and may be waived by the Borrower) of Term Loans (as applicable) of
any or all applicable Tranches be tendered. The Administrative Agent and the
Lenders hereby consent to the Extensions and the other transactions contemplated
by this Section 2.15 (including, for the avoidance of doubt, payment of any
interest, fees or premium in respect of any Extended Term Loans on the such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.15.

(c) The Lenders hereby irrevocably authorize the Administrative Agent and
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
Tranches or sub-Tranches in respect of Term Loans so extended and such technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Tranches or sub-Tranches, in each case on terms consistent with this
Section 2.15. Without limiting the foregoing, in connection with any Extensions
the respective Loan Parties shall (at their expense) amend (and the Collateral
Agent is hereby directed to amend) any Mortgage that has a maturity date prior
to the then Latest Maturity Date so that such maturity date is extended to the
then Latest Maturity Date (or such later date as may be advised by local counsel
to the Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent and the Collateral Agent at least five Business Days’ (or
such shorter period as may be agreed by the Administrative Agent and the
Collateral Agent) prior written notice thereof, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent and the Collateral Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.15.

(e) If, in connection with any proposed Extension, any requested Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Offer (each such other Lender, a
“Non-Extending Lender”) then the Borrower may, on notice to the Administrative
Agent and the Non-Extending Lender, replace such Non-Extending Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07 (with the assignment fee and any other costs and expenses to be
paid by the Borrower in such instance) all of its rights and obligations under
this Agreement to one or more assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender; provided, further, that the applicable assignee shall
have agreed to provide Extended Term Loans on the terms set forth in such
Extension amendment; provided, further, that all obligations of the Borrower
owing to the Non-Extending Lender relating to the existing Term Loans so
assigned shall be paid in full by the assignee Lender to such Non-Extending
Lender concurrently with such Assignment and Assumption. In connection with any
such

 

-90-



--------------------------------------------------------------------------------

replacement under this Section 2.15, if the Non-Extending Lender does not
execute and deliver to the Administrative Agent a duly completed Assignment and
Assumption by the later of (A) the date on which the replacement Lender executes
and delivers such Assignment and Assumption and (B) the date as of which all
obligations of the Borrower owing to the Non-Extending Lender relating to the
existing Term Loans so assigned shall be paid in full by the assignee Lender to
such Non-Extending Lender, then such Non-Extending Lender shall be deemed to
have executed and delivered such Assignment and Assumption as of such date and
the Borrower shall be entitled (but not obligated) to execute and deliver such
Assignment and Assumption on behalf of such Non-Extending Lender.

(f) Following the effectiveness of any Extension, with the written consent of
the Borrower, any Non-Extending Lender may elect to have all or a portion of its
Term Loans deemed to be an Extended Term Loan under the applicable extended
Tranche on any date (each date a “Designation Date”) prior to the maturity date
of such extended Tranche; provided that such Lender shall have provided written
notice to the Borrower and the Administrative Agent at least ten (10) Business
Days prior to such Designation Date (or such shorter period as the
Administrative Agent may agree in its reasonable discretion); provided, further,
that no greater amount shall be paid by or on behalf of the Borrower or any of
its Affiliates to any such Non-Extending Lender as consideration for its
extension into such extended Tranche than was paid to any Lender that
participated in such Extension as consideration for its Extension into such
extended Tranche. Following a Designation Date, the existing Term Loans held by
such Lender so elected to be extended will be deemed to be Extended Term Loans
of the applicable extended Tranche, and any existing Term Loans held by such
Lender not elected to be extended, if any, shall continue to be Term Loans of
the applicable Tranche.

2.16 Incremental Facilities.

(a) The Borrower may, from time to time after the Closing Date, upon notice by
the Borrower to the Administrative Agent and the Person appointed by the
Borrower to arrange an incremental Facility (such Person (who may be (i) the
Administrative Agent or (ii) any other Person appointed by the Borrower after
consultation with the Administrative Agent), the “Incremental Arranger”)
specifying the proposed amount thereof, request (i) an increase in any Term Loan
Tranche then outstanding (which shall be on the same terms as, and become part
of, the Term Loan Tranche proposed to be increased hereunder (except as
otherwise provided in clause (d) below with respect to amortization)) (each, a
“Term Commitment Increase”), or (ii) the addition of one or more new term loan
facilities (each, a “New Term Facility”; and any advance made by a Lender
thereunder, a “New Term Loan”; and the commitments thereof, the “New Term
Commitment” and together with the Term Commitment Increase, the “New Loan
Commitments”) in an amount not to exceed the sum of (x) the greater of (A)
$950,000,000 and (B) 50% of Four Quarter Consolidated EBITDA (the “Cash-Capped
Incremental Facility”), (y) an unlimited amount (the “Ratio-Based Incremental
Facility”) so long as the Maximum Leverage Requirement is satisfied and (z) an
amount equal to (i) (A) all voluntary prepayments of pari passu Term Loans
(including, for the avoidance of doubt, any New Term Loans that are pari passu
in right of payment and security with the Initial Term Loans) made pursuant to
Section 2.05(a) and (B) all repurchases of pari passu Term Loans (including, for
the avoidance of doubt, any New Term Loans) made pursuant to the terms hereof,
to the extent not funded with the proceeds of long term Indebtedness (excluding,
for the avoidance of doubt, proceeds of any revolving credit facility (including
the ABL Debt)) (the “Prepayment-Based Incremental Facility”) (such sum, at any
such time, the “Incremental Amount”); provided that any such request for an
increase shall be in a minimum amount of the lesser of (x) $5,000,000, and
(y) the entire amount of any increase that may be requested under this
Section 2.16; provided, further, that for purposes of any New Loan Commitments
established pursuant to this Section 2.16 and Incremental Equivalent Debt
incurred pursuant to Section 2.17:

 

-91-



--------------------------------------------------------------------------------

(i) At the Borrower’s option, the Borrower shall be deemed to have used amounts
under the Ratio-Based Incremental Facility (to the extent compliant therewith),
prior to utilization of the Prepayment-Based Incremental Facility and the
Cash-Capped Incremental Facility, and the Borrower shall be deemed to have used
the Prepayment-Based Incremental Facility prior to utilization of the
Cash-Capped Incremental Facility,

(ii) New Loan Commitments pursuant to this Section 2.16 and Incremental
Equivalent Debt pursuant to Section 2.17 may be incurred under the Ratio-Based
Incremental Facility (to the extent compliant therewith), the Cash-Capped
Incremental Facility and the Prepayment-Based Incremental Facility, and proceeds
from any such incurrence may be utilized in a single transaction or series of
related transactions by, at Borrower’s option, first calculating the incurrence
under the Ratio-Based Incremental Facility (without inclusion of any amounts
substantially concurrently utilized pursuant to the Cash-Capped Incremental
Facility, the Prepayment-Based Incremental Facility or any amounts substantially
concurrently incurred under Section 7.03 (other than any Ratio Debt incurred
pursuant to Section 7.03 (including, without limitation, pursuant to clause
(b)(15) thereof))) and then calculating the incurrence under the
Prepayment-Based Incremental Facility (without inclusion of any amounts utilized
pursuant to the Cash-Capped Incremental Facility) and then calculating the
incurrence under the Cash-Capped Incremental Facility,

(iii) the Borrower may, in its sole discretion, divide and redesignate all or
any portion of Indebtedness originally designated as incurred under the
Cash-Capped Incremental Facility or the Prepayment-Based Incremental Facility as
having been incurred under the Ratio-Based Incremental Facility so long as, at
the time of such redesignation, the Borrower would be permitted to incur the
aggregate principal amount of Indebtedness being so redesignated under the
Ratio-Based Incremental Facility (which, for the avoidance of doubt, shall have
the effect of increasing the Cash-Capped Incremental Facility and/or the
Prepayment-Based Incremental Facility, as applicable, by the amount of such
redesignated Indebtedness), and

(iv) solely for the purpose of calculating the Consolidated First Lien Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio or the
Consolidated Total Net Leverage Ratio to determine the availability under the
Ratio-Based Incremental Facility at the time of incurrence, any cash proceeds
incurred pursuant to this Section 2.16 and/or Incremental Equivalent Debt being
incurred on such test date in calculating such Consolidated First Lien Net
Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio or Consolidated
Total Net Leverage Ratio shall be excluded for purposes of calculating cash or
Cash Equivalents.

The Borrower may designate any Incremental Arranger of any New Loan Commitments
with such titles under the New Loan Commitments as the Borrower may deem
appropriate.

(b) For the avoidance of doubt, the Borrower will not be obligated to approach
any Lender to participate in any New Loan Commitments. Any Lender approached to
participate in any New Loan Commitments may elect or decline, in its sole
discretion, to participate in such increase or new facility. The Borrower may
also invite additional Eligible Assignees reasonably satisfactory to the
Incremental Arranger to become Lenders pursuant to a joinder agreement to this
Agreement. Neither the Administrative Agent nor the Collateral Agent (in their
respective capacities as such) shall be required to execute, accept or
acknowledge any joinder agreement pursuant to this Section 2.16 and such
execution shall not be required for any such joinder agreement to be effective;
provided that, with respect to any New Loan Commitments, the Borrower must
provide to the Administrative Agent the documentation providing for such New
Loan Commitments.

 

-92-



--------------------------------------------------------------------------------

(c) If (i) a Term Loan Tranche is increased in accordance with this Section 2.16
or (ii) a New Term Facility is added in accordance with this Section 2.16, the
Incremental Arranger and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase or New Term
Facility among the applicable Lenders. The Incremental Arranger shall promptly
notify the applicable Lenders of the final allocation of such increase or New
Term Facility and the Increase Effective Date. In connection with (i) any
increase in a Term Loan Tranche or (ii) any addition of a New Term Facility, in
each case, pursuant to this Section 2.16, this Agreement and the other Loan
Documents may be amended in writing (which may be executed and delivered by the
Borrower and the Incremental Arranger (and the Lenders hereby authorize any such
Incremental Arranger to execute and deliver any such documentation)) in order to
establish the New Term Facility or to effectuate the increases to the Term Loan
Tranche and to reflect any technical changes necessary or appropriate to give
effect to such increase or new facility in accordance with its terms as set
forth herein pursuant to the documentation relating to such New Term Facility.
As of the Increase Effective Date, in the case of an increase to an existing
Term Loan Tranche, the amortization schedule for the Term Loan Tranche then
increased set forth in Section 2.07(a) (or any other applicable amortization
schedule for New Term Loans or Specified Refinancing Term Loans) shall be
amended in writing (which may be executed and delivered by the Borrower and the
Incremental Arranger (and the Lenders hereby authorize any such Incremental
Arranger to execute and deliver any such documentation)) to increase the
then-remaining unpaid installments of principal by an aggregate amount equal to
the additional Loans under such Term Loan Tranche being made on such date, such
aggregate amount to be applied to increase such installments ratably in
accordance with the amounts in effect immediately prior to the Increase
Effective Date.

(d) With respect to any Term Commitment Increase or addition of New Term
Facility pursuant to this Section 2.16, (i) no Event of Default would exist
after giving effect to such increase (except in connection with any acquisition
or similar Investment permitted hereunder, where no Event of Default under
Sections 8.01(a), (f) or (g) shall be the standard); (ii) (A) in the case of any
increase of a Term Loan Tranche, the final maturity of the Term Loans, New Term
Loans, Specified Refinancing Term Loans or Extended Term Loans increased
pursuant to this Section shall be no earlier than the Latest Maturity Date for,
and such additional Loans shall not have a Weighted Average Life to Maturity
shorter than the longest remaining Weighted Average Life to Maturity of, any
other outstanding Term Loans, New Term Loans, Specified Refinancing Term Loans
or Extended Term Loans, as applicable; provided, that Extendable Bridge
Loans/Interim Debt and amounts not in excess of the Inside Maturity Basket at
the time of Incurrence may have a maturity date earlier than the Latest Maturity
Date of all then outstanding Term Loans and, with respect to Extendable Bridge
Loans/Interim Debt and amounts not in excess of the Inside Maturity Basket at
the time of Incurrence, the Weighted Average Life to Maturity thereof may be
shorter than the then longest remaining Weighted Average Life to Maturity of any
then outstanding Term Loans, New Term Loans, Specified Refinancing Term Loans or
Extended Term Loans, as applicable, and (B) in the case of any New Term
Facility, other than in the case of Extendable Bridge Loans/Interim Debt and
amounts not in excess of the Inside Maturity Basket at the time of Incurrence,
such New Term Facility shall have a final maturity no earlier than the then
Latest Maturity Date of any Term Loan Tranche and the Weighted Average Life to
Maturity of such New Term Facility shall be no shorter than that of any existing
Term Loan Tranche; (iii) except as set forth in clause (f) below and in
subclause (B) above with respect to final maturity and Weighted Average Life to
Maturity, any such New Term Facility shall have terms reasonably satisfactory to
the Incremental Arranger; and (iv) to the extent reasonably requested by the
Incremental Arranger and expressly set forth in the documentation relating to
such New Term Facility, the Incremental Arranger shall have received legal
opinions, resolutions, officers’ certificates, and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.01 or
delivered from time to time pursuant to Section 6.12 with respect to Holdings
and the Borrower and each material Subsidiary Guarantor (other than changes to
such legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion). Subject to the foregoing, the conditions precedent
to each such increase or New Loan Commitment shall be solely those agreed to by
the Lenders providing

 

-93-



--------------------------------------------------------------------------------

such increase or New Loan Commitment, as applicable, and the Borrower.
Notwithstanding the foregoing, (x) to the extent any terms of any Term
Commitment Increase or New Term Facility are more favorable to the existing
Lenders than comparable terms existing in the Loan Documents, such terms (if
favorable to the existing Lenders) shall be, in consultation with the
Administrative Agent, incorporated into this Agreement (or any other applicable
Loan Document) for the benefit of all existing Lenders (to the extent applicable
to such Lender) without further amendment requirements (including, for the
avoidance of doubt, at the option of the Borrower, the Borrower may, but shall
not be required to, increase the Applicable Rate or amortization payments
relating to any existing Facility to bring such Applicable Rate in line with the
relevant Term Commitment Increase or New Term Facility to achieve fungibility
with such existing Facility), and (y) the terms of any New Term Facility may be
incorporated if otherwise reasonably satisfactory to the Borrower, the
Incremental Arranger and the Administrative Agent.

(e) The additional Term Loans made under the Term Loan Tranche subject to the
increases shall be made by the applicable Lenders participating therein pursuant
to the procedures set forth in Sections 2.01 and 2.02 and on the date of the
making of such additional Term Loans, and notwithstanding anything to the
contrary set forth in Sections 2.01 and 2.02, such additional Term Loans shall
be added to (and form part of) each Borrowing of outstanding Term Loans under
such Term Loan Tranche on a pro rata basis (based on the relative sizes of the
various outstanding Borrowings), so that each Lender under such Term Loan
Tranche will participate proportionately in each then outstanding Borrowing of
Term Loans under the Term Loan Tranche.

(f) (i) Any New Term Facility shall rank pari passu in right of payment with the
Term Loan Facility, not be Guaranteed by any Person that is not a Borrower or
Guarantor under the Term Loan Facility, be unsecured and, to the extent secured,
secured either on a first lien “equal and ratable” basis with the Term Loan
Facility or on a “junior” basis with the Term Loan Facility, in each case over
the same (or a lesser portion of) Collateral that secures the Term Loan Facility
(and in each case, such New Term Facility shall be subject to the Applicable
Intercreditor Arrangements), (ii) the New Term Facility shall, for purposes of
prepayments, be treated substantially the same as (and in any event no more
favorably than) the Term Loan Facility, unless Borrower otherwise elects (but in
any event no more favorably than the existing Term Loans), (iii) any New Term
Facility that is secured on a pari passu basis with the Term Loan Facility shall
share ratably (or on a lesser basis) with respect to any mandatory prepayments
of the Term Loan Facility (other than mandatory prepayments resulting from a
refinancing of any Term Loan Facility, which may be applied exclusively to the
Term Loan Facility being refinanced) and (iv) with respect to any New Term
Facility denominated in Dollars that is pari passu in right of payment with the
Term Loan Facility, secured on a pari passu basis with the Term Loan Facility
and that is incurred on or prior to the date that is twenty-four (24) months
after the Closing Date, the All-in Yield payable by the Borrower applicable to
such New Term Facility shall be determined by the Borrower and the Lenders
providing such New Term Facility and shall not be more than 50 basis points
higher than the corresponding All-in Yield payable by the Borrower for the
Initial Term Loans, unless the All-in Yield with respect to the Initial Term
Loans is increased to the amount necessary so that the difference between the
All-in Yield with respect to such New Term Facility and the corresponding All-in
Yield on the Initial Term Loans is equal to 50 basis points (this clause (iv),
the “MFN Provision”); provided that this clause (iv) shall not apply to any New
Term Facility that is in an aggregate amount for all New Term Facilities and/or
Incremental Equivalent Debt of less than the greater of $950,000,000 and 50% of
Four Quarter Consolidated EBITDA.

(g) If the Incremental Arranger is not the Administrative Agent, the actions
authorized to be taken by the Incremental Arranger herein shall be done in
consultation with the Administrative Agent and, with respect to the preparation
of any documentation necessary or appropriate to carry out the provisions of
this Section 2.16 (including amendments to this Agreement and the other Loan
Documents), any comments to such documentation reasonably requested by the
Administrative Agent shall be reflected therein.

 

-94-



--------------------------------------------------------------------------------

(h) To the extent any New Term Facility shall be denominated in a currency other
than Dollars, this Agreement and the other Loan Documents shall be amended to
the extent necessary or appropriate to provide for the administrative and
operational provisions applicable to such currency, in each case as are
reasonably satisfactory to the Administrative Agent.

2.17 Incremental Equivalent Debt.

(a) The Borrower or any Guarantor may from time to time after the Closing Date
issue one or more series of senior secured, senior unsecured, senior
subordinated, subordinated notes, loans or Extendable Bridge Loans/Interim Debt
(which notes, loans and/or Extendable Bridge Loans/Interim Debt, if secured, are
secured on a first lien “equal and ratable” basis with the Liens securing the
Obligations or secured on a “junior” basis with the Liens securing the
Obligations, in each case over the same (or a lesser portion of) Collateral that
secures the Term Loan Facility) and guaranteed only by Loan Parties or entities
who become Loan Parties (such notes, loans and/or Extendable Bridge
Loans/Interim Debt, collectively, “Incremental Equivalent Debt”) in an amount
not to exceed the Incremental Amount (at the time of incurrence, provided that
(i) no Event of Default would exist after giving Pro Forma Effect to any such
request (except in connection with any acquisition or similar Investment
permitted hereunder, where no Event of Default under Sections 8.01(a), (f) or
(g) shall be the standard), and (ii) any such incurrence of Incremental
Equivalent Debt shall be in a minimum amount of the lesser of (x) $5,000,000 and
(y) the entire amount that may be requested under this Section 2.17; provided,
further, that any New Loan Commitments established pursuant to Section 2.16 and
Incremental Equivalent Debt issued pursuant to this Section 2.17, (A) at
Borrower’s option, will count, first, to reduce the amount available under the
Ratio-Based Incremental Facilities (to the extent compliant therewith), second,
to reduce the amount available under the Prepayment-Based Incremental Facilities
and, third, to reduce the maximum amount under the Cash-Capped Incremental
Facilities, (B) Incremental Equivalent Debt Incurred pursuant to this
Section 2.17 may be incurred under the Ratio-Based Incremental Facilities, the
Cash-Capped Incremental Facilities and the Prepayment-Based Incremental
Facilities, and proceeds from any such incurrence may be utilized in a single
transaction or series of related transactions, at Borrower’s option, by first
calculating the incurrence under the Ratio-Based Incremental Facilities (without
inclusion of any amounts substantially concurrently utilized pursuant to the
Cash-Capped Incremental Facility or the Prepayment-Based Incremental Facility or
any amounts substantially concurrently incurred under Section 7.03 (other than
any Ratio Debt incurred pursuant to Section 7.03) (including, without
limitation, pursuant to clause (b)(15) thereof)) and then calculating the
incurrence under the Prepayment-Based Incremental Facility (without inclusion of
any amounts utilized pursuant to the Cash-Capped Incremental Facility) and then
calculating the incurrence under the Cash-Capped Incremental Facility and
(C) the Borrower, in its sole discretion, may redesignate all or any portion of
Incremental Equivalent Debt originally designated as incurred under the
Cash-Capped Incremental Facility or the Prepayment-Based Incremental Facility as
having been incurred under the Ratio-Based Incremental Facility so long as, at
the time of such redesignation, the Borrower would be permitted to incur the
aggregate principal amount of Incremental Equivalent Debt being so redesignated
under the Ratio-Based Incremental Facility (which, for the avoidance of doubt,
shall have the effect of increasing the Cash-Capped Incremental Facility or the
Prepayment-Based Incremental Facility, as applicable, by the amount of such
redesignated Incremental Equivalent Debt). The Borrower may appoint any Person
as arranger of such Incremental Equivalent Debt (such Person (who may be the
Administrative Agent, if it so agrees), the “Incremental Equivalent Debt
Arranger”).

(b) As a condition precedent to the incurrence of any Incremental Equivalent
Debt pursuant to this Section 2.17, (i) such Incremental Equivalent Debt shall
not be Guaranteed by any Person that is not a Loan Party or that does not become
a Loan Party and, to the extent secured, such Incremental Equivalent Debt shall
be secured either on a first lien “equal and ratable” basis with the Term Loan
Facility or on a “junior” basis with the Term Loan Facility, in each case over
the same (or less) Collateral that secures the Term Loan Facility, (ii) to the
extent secured, such Incremental Equivalent Debt shall be subject

 

-95-



--------------------------------------------------------------------------------

to Applicable Intercreditor Arrangements, (iii) such Incremental Equivalent Debt
shall have a final maturity no earlier than the then Latest Maturity Date,
provided, that Extendable Bridge Loans/Interim Debt, customary escrow
arrangements and Incremental Equivalent Debt in an amount not in excess of the
Inside Maturity Basket may have a maturity date earlier than the Latest Maturity
Date, (iv) the Weighted Average Life to Maturity of such Incremental Equivalent
Debt shall not (A) be shorter than that of any then-existing Term Loan Tranche,
or (B) to the extent unsecured, be subject to any amortization prior to the
final maturity thereof, or be subject to any mandatory redemption or prepayment
provisions or rights (except (x) customary assets sale, event of loss or similar
event or change of control provisions and customary acceleration rights after an
event of default, (y) special mandatory redemptions in connection with customary
escrow arrangements or (z) so-called “AHYDO” payments); provided, that, with
respect to Extendable Bridge Loans/Interim Debt and Incremental Equivalent Debt
in an amount not in excess of the Inside Maturity Basket at the time of
Incurrence, the Weighted Average Life to Maturity thereof may be shorter than
the then longest remaining Weighted Average Life to Maturity of any then
outstanding Term Loans, (v) such Incremental Equivalent Debt (other than any
Extendable Bridge Loans/Interim Debt) shall not be subject to any mandatory
redemption or prepayment provisions or rights (except to the extent any such
mandatory redemption or prepayment is required to be applied pro rata (or
greater than pro rata) to the Term Loans and other Incremental Equivalent Debt
that is secured on a pari passu basis with the Obligations), (vi) with respect
to any Incremental Equivalent Debt consisting of term loans that are pari passu
in right of payment with the Term Loan Facility, secured on a pari passu basis
with the Term Loan Facility, denominated in Dollars, and incurred on or prior to
the date that is twenty-four (24) months after the Closing Date, the MFN
Provision shall be applicable thereto as though such loans were a New Term
Facility (provided that this clause (vi) shall not apply to any Incremental
Equivalent Debt that is in an aggregate amount for all New Term Facilities
and/or Incremental Equivalent Debt of less than the greater of $950,000,000 and
50% of Four Quarter Consolidated EBITDA) and (vii) the covenants, events of
default, guarantees, collateral and other terms of such Incremental Equivalent
Debt are customary for similar debt securities or loans in light of
then-prevailing market conditions at the time of incurrence (as determined by
the Borrower in good faith) (it being understood that (A) no Incremental
Equivalent Debt in the form of term loans or notes shall include any financial
maintenance covenants, but that customary cross-acceleration provisions may be
included and (B) any negative covenants with respect to indebtedness,
investments, liens or restricted payments shall be incurrence-based; provided,
that any such negative covenants applicable to Extendable Bridge Loans/Interim
Debt may be maintenance covenants) (provided that, at Borrower’s option,
delivery of a certificate of a Responsible Officer of the Borrower to the
Incremental Equivalent Debt Arranger in good faith at least three Business Days
(or such shorter period as may be agreed by the Incremental Equivalent Debt
Arranger) prior to the incurrence of such Incremental Equivalent Debt, together
with a reasonably detailed description of the material terms and conditions of
such Incremental Equivalent Debt or drafts of the documentation relating
thereto, stating that the Borrower has determined in good faith that such terms
and conditions satisfy the requirement set forth in this clause (b), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Incremental Equivalent Debt Arranger provides notice to the Borrower
of its objection during such three Business Day period (including a reasonable
description of the basis upon which it objects)). Notwithstanding the foregoing,
(x) to the extent any terms of any Incremental Equivalent Debt are more
favorable to the existing Lenders than comparable terms existing in the Loan
Documents, such terms (if favorable to the existing Lenders) shall either (i) be
applicable only during periods after the then Latest Maturity Date of any other
outstanding Term Loans, New Term Loans, Specified Refinancing Term Loans or
Extended Term Loans, as applicable or (ii) in consultation with the
Administrative Agent, be incorporated into this Agreement (or any other
applicable Loan Document) for the benefit of all existing Lenders (to the extent
applicable to such Lender) without further amendment requirements and (y) the
terms of any Incremental Equivalent Debt may be incorporated if otherwise
reasonably satisfactory to the Borrower, the Incremental Equivalent Debt
Arranger and the Administrative Agent. Subject to the foregoing, the conditions
precedent to each such incurrence shall be agreed to by the creditors providing
such Incremental Equivalent Debt and the Borrower.

 

-96-



--------------------------------------------------------------------------------

(c) The Lenders hereby authorize the Incremental Equivalent Debt Arranger (and
the Lenders hereby authorize the Incremental Equivalent Debt Arranger to execute
and deliver such amendments) to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to secure
any Incremental Equivalent Debt with the Collateral and/or to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Incremental Equivalent Debt Arranger and the Borrower in
connection with the incurrence of such Incremental Equivalent Debt, in each case
on terms consistent with this Section 2.17. If the Incremental Equivalent Debt
Arranger is not the Administrative Agent, the actions authorized to be taken by
the Incremental Equivalent Debt Arranger herein shall be done in consultation
with the Administrative Agent and, with respect to applicable documentation
(including amendments to this Agreement and the other Loan Documents), any
comments to such documentation reasonably requested by the Administrative Agent
shall be reflected therein.

2.18 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any non-appealable judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default pursuant to Sections
8.01(a), (f) or (g) exists, to the payment of any amounts owing to the Borrower
as a result of any non-appealable judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

-97-



--------------------------------------------------------------------------------

(b) If Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may reasonably determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their ratable shares in respect of that Lender, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.

2.19 Specified Refinancing Debt.

(a) The Borrower may, from time to time after the Closing Date, add one or more
new term loan facilities to the Facilities (“Specified Refinancing Debt”; and
the commitments in respect of such new term loan facilities, the “Specified
Refinancing Term Commitment”) pursuant to procedures reasonably specified by any
Person appointed by the Borrower, as agent under such Specified Refinancing Debt
(such Person (who may be the Administrative Agent, if it so agrees), the
“Specified Refinancing Agent”) and reasonably acceptable to the Borrower, to
refinance (including by extending the maturity) (i) all or any portion of any
Term Loan Tranches then outstanding under this Agreement or (ii) all or any
portion of any Term Commitment Increase or New Term Facility incurred under
Section 2.16, in each case pursuant to a Refinancing Amendment; provided that
such Specified Refinancing Debt: (i) will rank pari passu in right of payment as
the other Loans and Commitments hereunder; (ii) will not have obligors other
than the Loan Parties or entities who shall have become Loan Parties (it being
understood that the roles of such obligors as Borrower or Guarantors with
respect to such obligations may be interchanged); (iii) will be (x) unsecured or
(y) secured by the Collateral on a first lien “equal and ratable” basis with the
Liens securing the Obligations or on a “junior” basis to the Liens securing the
Obligations (in each case pursuant to intercreditor arrangements reasonably
satisfactory to the Specified Refinancing Agent and, if the Specified
Refinancing Agent is not the Administrative Agent, the Administrative Agent);
(iv) will have such pricing and optional prepayment terms as may be agreed by
the Borrower and the applicable Lenders thereof; (v) will have a maturity date
that is not prior to the date that is the scheduled Maturity Date of, and will
have a Weighted Average Life to Maturity that is not shorter than the Weighted
Average Life to Maturity of, the Term Loans being refinanced; provided, that
Extendable Bridge Loans/Interim Debt and Specified Refinancing Debt in an amount
not in excess of the Inside Maturity Basket at the time of Incurrence may have a
maturity date earlier than the Latest Maturity Date of all then outstanding Term
Loans and, with respect to Extendable Bridge Loans/Interim Debt and Specified
Refinancing Debt in an amount not in excess of the Inside Maturity Basket at the
time of Incurrence, the Weighted Average Life to Maturity thereof may be shorter
than the then longest remaining Weighted Average Life to Maturity of any then
outstanding Term Loans; (vi) any Specified Refinancing Term Loans shall share
ratably in any prepayments of Term Loans pursuant to Section 2.05 (or otherwise
provide for more favorable prepayment treatment for the then outstanding Term
Loan Tranches than the Specified Refinancing Term Loans); (vii) subject to
clauses (iv) and (v) above, will have terms and conditions (other than pricing
and optional prepayment and redemption terms) that are customary for similar
debt securities in light of then-prevailing market conditions at the time of
incurrence or issuance (as determined by the Borrower in good faith) (it being
understood that no Specified Refinancing Debt shall include any financial
maintenance covenants) (provided that, at Borrower’s option, delivery of a
certificate of a Responsible Officer of the Borrower to the Specified
Refinancing Agent in good faith at least three Business Days (or such shorter
period as may be agreed by the Specified Refinancing Agent) prior to the
incurrence of such Specified Refinancing Debt, together with a reasonably
detailed description of the material terms and conditions of such Specified

 

-98-



--------------------------------------------------------------------------------

Refinancing Debt or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set forth in this clause (a), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Specified
Refinancing Agent provides notice to the Borrower of its objection during such
three Business Day period (including a reasonable description of the basis upon
which it objects)); and (viii) the Net Cash Proceeds of such Specified
Refinancing Debt shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of outstanding Loans being so
refinanced pursuant to Section 2.05, and the payment of fees, expenses and
premiums, if any, payable in connection therewith; provided, however, that such
Specified Refinancing Debt (x) may provide for any additional or different
financial or other covenants or other provisions that (1) are agreed among the
Borrower and the Lenders thereof and applicable only during periods after the
then Latest Maturity Date in effect or (2) are, in consultation with the
Administrative Agent, incorporated into this Agreement (or any other applicable
Loan Document) for the benefit of all existing Lenders (to the extent applicable
to such Lender) without further amendment requirements and (y) shall not have a
principal or commitment amount (or accreted value) greater than the Loans being
refinanced (plus an amount equal to accrued interest, fees, discounts, premiums
and expenses). Any Lender approached to provide all or a portion of any
Specified Refinancing Debt may elect or decline, in its sole discretion, to
provide such Specified Refinancing Debt. To achieve the full amount of a
requested issuance of Specified Refinancing Debt, the Borrower may also invite
additional Eligible Assignees to become Lenders in respect of such Specified
Refinancing Debt pursuant to a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Specified Refinancing Agent. For the
avoidance of doubt, any allocations of Specified Refinancing Debt shall be made
at the Borrower’s sole discretion, and the Borrower will not be obligated to
allocate any Specified Refinancing Debt to any Lender.

(b) The effectiveness of any Refinancing Amendment shall be subject to
conditions as are mutually agreed with the participating Lenders providing such
Specified Refinancing Debt and to the extent reasonably requested by the
Specified Refinancing Agent, receipt by the Specified Refinancing Agent of legal
opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements with respect to the Borrower and the Guarantors, including any
supplements or amendments to the Collateral Documents providing for such
Specified Refinancing Debt to be secured thereby, consistent with those
delivered on the Closing Date under Section 4.01 or delivered from time to time
pursuant to Section 6.12, 6.14 and/or Section 6.17 (other than changes to such
legal opinions resulting from a change in Law, change in fact or change to
counsel’s form of opinion). The Lenders hereby authorize the Specified
Refinancing Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower as may be necessary in order to establish new
Tranches of Specified Refinancing Debt and to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Specified
Refinancing Agent and the Borrowers in connection with the establishment of such
new Tranches, in each case on terms consistent with and/or to effect the
provisions of this Section 2.19.

(c) Each class of Specified Refinancing Debt incurred under this Section 2.19
shall be in an aggregate principal amount that is (x) not less $5,000,000 and
(y) an integral multiple of $1,000,000 in excess thereof.

(d) The Specified Refinancing Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” hereunder and treated in a manner consistent with the
Facilities being refinanced, including for purposes of prepayments and voting).
Any Refinancing Amendment may, without the consent of any Person other than the
Borrower, the Specified Refinancing Agent and the Lenders providing such
Specified Refinancing Debt, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or

 

-99-



--------------------------------------------------------------------------------

appropriate, in the reasonable opinion of the Specified Refinancing Agent and
the Borrower, to effect the provisions of or consistent with this Section 2.19.
If the Specified Refinancing Agent is not the Administrative Agent, the actions
authorized to be taken by the Specified Refinancing Agent herein shall be done
in consultation with the Administrative Agent and, with respect to the
preparation of any documentation necessary or appropriate to carry out the
provisions of this Section 2.19 (including amendments to this Agreement and the
other Loan Documents), any comments to such documentation reasonably requested
by the Administrative Agent shall be reflected therein.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) All sums payable by any Loan Party hereunder or under any other Loan
Document to any Lender or Agent shall (except to the extent required by Law) be
paid free and clear of, and without any deduction or withholding on account of,
any Taxes.

(b) If any Loan Party or any other applicable withholding agent is required by
Law (as determined in the good faith discretion of an applicable withholding
agent) to make any deduction or withholding on account of any Tax from any sum
paid or payable by any Loan Party to any Lender or Agent under any of the Loan
Documents: (i) the applicable Loan Party or other applicable withholding agent
shall make such deduction or withholding and pay to the relevant Governmental
Authority any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on any Loan Party) for
its own account or (if that liability is imposed on the Lender or Agent) on
behalf of and in the name of the Lender or Agent (as applicable); (ii) if the
relevant Tax is a Non-Excluded Tax or Other Tax, the sum payable to such Lender
or Agent (as applicable) shall be increased by such Loan Party to the extent
necessary to ensure that, after the making of any required deduction or
withholding (including any deductions or withholdings attributable to any
payments required to be made under this Section 3.01), the Lender (or, in the
case of a payment received by an Agent for its own account, such Agent),
receives a net sum equal to what it would have received had no such deduction or
withholding been required or made; and (iii) as soon as practicable after any
payment of such Tax by a Loan Party to a Governmental Authority pursuant to this
Section, the Loan Party making such payments shall deliver to the applicable
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the applicable
Agent.

(c) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by Laws or reasonably requested by the
Borrower or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, withholding Tax with respect to
any payments to be made to such Lender under any Loan Document. Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any specific documentation required below in this
Section 3.01(c)) obsolete, expired or inaccurate in any material respect,
deliver promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower or the Administrative Agent) or promptly notify the Borrower and
the Administrative Agent of its legal ineligibility to do so.

Without limiting the foregoing:

(1) Each US Lender shall deliver to the Borrower and the Administrative Agent on
or before the date on which it becomes a party to this Agreement two properly
completed and duly signed original copies of IRS Form W-9 (or any successor
form) certifying that such Lender is exempt from U.S. federal backup
withholding.

 

-100-



--------------------------------------------------------------------------------

(2) Each Non-US Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN or
W-8BEN-E (or any successor form), as applicable, claiming eligibility for the
benefits of an income tax treaty to which the United States is a party, and such
other documentation as required under the Code,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor form),

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit J (any such certificate, a “United States Tax Compliance Certificate”)
and (B) two properly completed and duly signed original copies of IRS Form
W-8BEN or W-8BEN-E (or any successor form), as applicable,

(D) to the extent a Non-US Lender is not the beneficial owner (for example,
where the Non-US Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor form) of the Non-US Lender, accompanied by a Form
W-8ECI, W-8BEN, or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY or any other required information (or, in each case, any successor
form) from each beneficial owner that would be required under this
Section 3.01(c) if such beneficial owner were a Lender, as applicable (provided
that, if the Non-US Lender is a partnership (and not a participating Lender) and
one or more of the Non-US Lender’s direct or indirect owners are claiming the
portfolio interest exemption, the United States Tax Compliance Certificate may
be provided by such Non-US Lender on behalf of such direct or indirect owners),
or

(E) two properly completed and duly signed original copies of any other form
upon the reasonable request of the Borrower or the Administrative Agent or as
prescribed by applicable U.S. federal income tax Laws (including, for the
avoidance of doubt, Treasury Regulations) as a basis for claiming a complete
exemption from, or a reduction in, United States federal withholding tax on any
payments to such Lender under the Loan Documents.

(3) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of those Sections (including
those contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA and, if
necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(c)(3), “FATCA” shall include any
amendments made to FATCA after the Closing Date.

 

-101-



--------------------------------------------------------------------------------

(4) Notwithstanding any other provision of this Section 3.01(c), a Lender shall
not be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(5) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01(c).

(d) On or before the Closing Date (and on or before the date any successor or
replacement Administrative Agent becomes the Administrative Agent hereunder), to
the extent copies thereof have not previously been so delivered, the
Administrative Agent shall deliver to the Borrower two properly completed and
duly executed copies of either (i) IRS Form W-9 (or any successor form)
certifying that it is exempt from U.S. federal backup withholding tax or
(ii) IRS Form W-8ECI (or any successor form) with respect to payments to be
received under the Loan Documents for its own account and IRS Form W-8IMY (or
any successor form) assuming primary responsibility for withholding under
Chapters 3 and 4 of the Code with respect to payments to be received under the
Loan Documents for the account of Lenders. The Administrative Agent agrees that
if any documentation it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such documentation or promptly notify
the Borrower of its legal ineligibility to do so. Notwithstanding anything to
the contrary in this Section 3.01(d), the Administrative Agent shall not be
required to deliver any documentation that the Administrative Agent is not
legally eligible to deliver as a result of a change in Law after the date
hereof.

(e) In addition to the payments by a Loan Party required by Section 3.01(b), the
Borrower shall pay to the relevant Governmental Authority in accordance with
applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(f) The Borrower shall indemnify a Lender or the Administrative Agent (each a
“Tax Indemnitee”), within 10 days after written demand therefor, for the full
amount of any Non-Excluded Taxes, and any Other Taxes payable by such Tax
Indemnitee (including Non-Excluded Taxes or Other Taxes imposed on or
attributable to amounts payable under this Section 3.01), whether or not such
Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered by the Tax Indemnitee or by the Agent on its own
behalf or on behalf of another Tax Indemnitee, shall be conclusive absent
manifest error.

(g) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 3.01, then such Tax Indemnitee shall pay to the
relevant Loan Party the amount of such refund (but not in excess of the
additional amounts received by such Tax Indemnitee in respect of such Taxes),
net of all reasonable out-of-pocket expenses of the Tax Indemnitee (including
any Taxes imposed with respect to such refund), and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Loan Party, upon the request of the Tax Indemnitee,
agrees to repay the amount paid over to the Tax Indemnitee (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Tax Indemnitee if the Tax Indemnitee is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require a Tax
Indemnitee to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

 

-102-



--------------------------------------------------------------------------------

(h) In the event that a Loan Party makes an indemnification payment to a Tax
Indemnitee with respect to Non-Excluded Taxes or Other Taxes pursuant to
subsection (f) of this Section 3.01 or a Loan Party is required to repay to a
Tax Indemnitee an amount in respect of a refund of any Non-Excluded Taxes or
Other Taxes previously paid over to such Loan Party pursuant to subsection
(g) of this Section 3.01, such Tax Indemnitee shall reasonably cooperate with
all reasonable requests of such Loan Party, at the sole expense of such Loan
Party, if (i) in the reasonable judgment of the Tax Indemnitee such cooperation
shall not subject such Tax Indemnitee, as the case may be, to any unreimbursed
third party cost or expense or otherwise be materially disadvantageous to such
Tax Indemnitee and (ii) based on advice of such Loan Party’s independent
accountants or external legal counsel, there is a reasonable basis for such Loan
Party to contest with the applicable Governmental Authority the imposition of
such Non-Excluded Taxes or Other Taxes or the repayment of such refund. Any
resulting refund shall be governed by Section 3.01(g). This subsection shall not
be construed to require a Tax Indemnitee to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to any
Loan Party or any other Person.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender.

3.03 Market Disruption; Inability to Determine Rates.

(a) If the Administrative Agent or the Required Lenders determine that for any
reason in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof that (i) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (ii) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed

 

-103-



--------------------------------------------------------------------------------

Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, or (iii) the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (including upon the
instruction of the Required Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(ii) have not arisen
but either (w) the supervisor for the administrator of the Screen Rate has made
a public statement that the administrator of the Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the Screen
Rate), (x) the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the Screen Rate), (y) the
supervisor for the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate may no longer be used for determining interest rates
for loans, then the Administrative Agent and the Borrower shall endeavor to
establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Rate); provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in
Section 10.01, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii)(w), clause (ii)(x) or clause (ii)(y) of the first sentence of this
Section 3.03(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Committed
Loan Notice that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Rate Borrowing shall be ineffective and (y) if
any Committed Loan Notice requests a Eurodollar Rate Borrowing, such Borrowing
shall be made as a Base Rate Borrowing.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurodollar
Rate, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting

 

-104-



--------------------------------------------------------------------------------

from (i) any Tax that is an Excluded Tax or any Non-Excluded Taxes or Other
Taxes indemnifiable under Section 3.01, and (ii) reserve requirements reflected
in the Eurodollar Rate), then from time to time within fifteen (15) days after
demand of such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the Closing Date, or compliance by such Lender (or its Lending
Office) therewith, has the effect of reducing the rate of return on the capital
of such Lender or any corporation controlling such Lender as a consequence of
such Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and liquidity and such Lender’s desired return on
capital), then from time to time within fifteen (15) days after demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
ten (10) days after receipt of demand therefor.

(c) The Borrower shall not be required to compensate a Lender pursuant to
Section 3.04(a) or (b) for any such increased cost or reduction incurred more
than one hundred and eighty (180) days prior to the date that such Lender
demands, or notifies the Borrower of its intention to demand, compensation
therefor; provided, that, if the circumstance giving rise to such increased cost
or reduction is retroactive, then such 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
affected by such event; provided that such efforts would not, in the judgment of
such Lender, be inconsistent with the internal policies of, or otherwise be
disadvantageous in any material legal, economic or regulatory respect to such
Lender or its Lending Office. The provisions of this clause (d) shall not affect
or postpone any Obligations of the Borrower or rights of such Lender pursuant to
Section 3.04(a), (b) or (c).

(e) For purposes of this Section 3.04, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the Closing Date, regardless of the date enacted,
adopted or issued.

3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

-105-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any mandatory assignment of such Lender’s Loans (other than Base Rate Loans)
pursuant to Section 3.07 on a day other than the last day of the Interest Period
for such Loans;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any such loss for
which no reasonable means of calculation exist, as set forth in Section 3.03.

3.06 Matters Applicable to All Requests for Compensation.

(a) A certificate of any Agent or any Lender claiming compensation under this
Article III and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Agent or such Lender may use any reasonable averaging and
attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided, that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided, that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other

 

-106-



--------------------------------------------------------------------------------

Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Rate Loans, to the extent necessary so that, after
giving effect thereto, all Loans held by the Lenders holding Eurodollar Rate
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with their respective
Commitments.

(e) A Lender shall not be entitled to any compensation pursuant to the foregoing
sections to the extent such Lender is not imposing such charges or requesting
such compensation from borrowers (similarly situated to the Borrower hereunder)
under comparable syndicated credit facilities.

3.07 Replacement of Lenders Under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or 3.03, (ii)
any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
“Non-Consenting Lender” (as defined below in this Section 3.07), then the
Borrower may, on three (3) Business Days’ prior written notice to the
Administrative Agent and such Lender (for the avoidance of doubt, such notice
shall be deemed provided on the same day that an amendment or waiver is posted
to the Lenders for consent), replace such Lender by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement to one or more Eligible Assignees;
provided, that neither the Administrative Agent nor any Lender shall have any
obligation to the Borrower to find a replacement Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent. Pursuant to such Assignment
and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Non-Consenting
Lender does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender. In connection with the replacement of any Lender pursuant to
Section 3.07(a) above, the Borrower shall pay to such Lender such amounts as may
be required pursuant to Section 3.05.

(c) Notwithstanding anything to the contrary contained above, the Lender that
acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.09.

 

-107-



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”;
provided, that the term “Non-Consenting Lender” shall also include any Lender
that (x) rejects (or is deemed to reject) an Extension under Section 2.15, which
Extension has been accepted by at least the Majority Lenders of the respective
Tranche of Loans whose Loans and/or Commitments are to be extended pursuant to
such Extension and (y) does not elect to become a lender in respect of any
Specified Refinancing Debt pursuant to Section 2.19. For the avoidance of doubt,
if any applicable Lender shall be deemed a Non-Consenting Lender and is required
to assign all or any portion of its Initial Term Loans or its Initial Term Loans
are prepaid by the Borrower, pursuant to Section 3.07(a) on or prior to the date
that is 6 months after the Closing Date in connection with any such waiver,
amendment or modification constituting a Repricing Transaction, the Borrower
shall pay such Non-Consenting Lender a fee equal to 1.00% of the principal
amount of the Initial Term Loans so assigned or prepaid.

3.08 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.01 Conditions to the Initial Credit Extension on the Closing Date. The
obligation of each Lender to make its initial Credit Extension hereunder on the
Closing Date is subject to satisfaction or due waiver by the Arrangers of each
of the following conditions precedent:

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals or facsimiles or “pdf” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated as of the Closing Date (or, in the
case of certificates of governmental officials, as of a recent date before the
Closing Date), each in form and substance satisfactory to the Administrative
Agent, and each accompanied by their respective required schedules and other
attachments (and set forth thereon shall be all required information with
respect to Holdings and the Borrowers, giving effect to the Transactions):

(i) executed counterparts of (A) this Agreement from Holdings and the Borrower,
(B) the Holdings Guaranty from Holdings, (C) the Subsidiary Guaranty from the
Subsidiary Guarantors and (D) the Intercompany Subordination Agreement from the
Borrower and each Guarantor;

(ii) the Security Agreement, duly executed by the Loan Parties, together with
(1) certificates, if any, representing the Pledged Equity Interests accompanied
by undated stock powers executed in blank (or stock transfer forms, as
applicable) and instruments evidencing the Pledged Debt indorsed in blank (or
instrument of transfer, as applicable) shall have been delivered to the
Collateral Agent, (2) copies of proper financing statements, filed or duly
prepared for filing under the Uniform Commercial Code in all United States
jurisdictions that the Collateral Agent may deem reasonably necessary in order
to perfect and protect the Liens on assets of each such Loan Party created under
the Security Agreement, covering the Collateral described in the Security
Agreement;

 

-108-



--------------------------------------------------------------------------------

(iii) an Intellectual Property Security Agreement, duly executed by each Loan
Party that owns intellectual property that is required to be pledged in
accordance with the Security Agreement;

(iv) a Note executed by the Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

(v) a Perfection Certificate, duly executed by each Loan Party;

(vi) the Intercreditor Agreements, duly executed by each Loan Party;

(vii) all other documents and instruments (other than the Mortgages) required to
create and perfect the Collateral Agent’s security interest in the Collateral
shall have been executed by Holdings and the other Loan Parties and delivered
and, if applicable, shall be in proper form for filing (including receipt of
duly executed payoff letters and UCC-3 termination statements in connection with
the Refinancing).

(viii) a Committed Loan Notice in each case relating to the initial Credit
Extension;

(ix) a solvency certificate executed by the chief financial officer or similar
officer, director or authorized signatory of the Borrower (after giving effect
to the Transactions) substantially in the form attached hereto as Exhibit F;

(x) such documents and certifications (including Organization Documents and, if
applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence (A) the identity, authority and capacity of each
Responsible Officer of the Loan Parties acting as such in connection with this
Agreement and the other Loan Documents and (B) that Holdings, the Borrower and
each Subsidiary Guarantor is duly organized or formed, and that each of them is
validly existing and, to the extent applicable, in good standing, except to the
extent that failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect;

(xi) (A) an opinion of Latham & Watkins LLP, special New York counsel to
Holdings, the Borrower and the Subsidiary Guarantors, addressed to each Secured
Party and (B) opinions of local counsel for Holdings, the Borrower and the
Subsidiary Guarantors listed on Schedule I hereto, in each case, in form and
substance reasonably satisfactory to the Administrative Agent; and

(xii) a certificate of a Responsible Officer of the Borrower certifying that the
conditions set forth in Section 4.01(b), 4.01(c), 4.01(d) and 4.01(e) have been
satisfied.

Notwithstanding anything herein to the contrary, it is understood that to the
extent that any Collateral (other than UCC Filing Collateral or Stock
Certificates) that cannot be provided and/or perfected on the Closing Date after
Holdings’ and the Borrower’s use of commercially reasonable efforts to do so,
the provision and/or perfection of such Collateral shall not constitute a
condition precedent for purposes of this Section 4.01, but instead shall be
required to be delivered after the Closing Date in accordance with Section 6.17;
provided that Holdings and the Borrower shall have delivered all Stock
Certificates (with respect to Arris and its Subsidiaries, to the extent received
after Holdings’ and the Borrower’s use of commercially reasonable efforts to
receive such certificates or otherwise without undue burden or expense). For
purposes of this paragraph, “UCC Filing Collateral” means Collateral, including
Collateral constituting investment property, for which a security interest can
be perfected by filing a UCC-1 financing statement. “Stock Certificates” means
certificates representing Capital Stock of the Borrower and the wholly owned
Domestic Subsidiaries of the Loan Parties (other than Immaterial Subsidiaries)
(provided that Holdings and the Borrower shall not be required to deliver Stock
Certificates constituting Excluded Capital Stock).

 

-109-



--------------------------------------------------------------------------------

(b) Since November 8, 2018, there shall not have occurred there shall not have
occurred any Effect (as defined in the Acquisition Agreement) that has had or is
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect (as defined in the Acquisition Agreement).

(c) The Arris Acquisition shall have been consummated or, substantially
concurrently with the initial borrowing under this Agreement, shall be
consummated, in all material respects in accordance with the terms of the
Acquisition Agreement (whether, for the avoidance of doubt, by means of a
“Scheme” (as defined in the Acquisition Agreement as in effect on the date
hereof) or a Takeover Offer, and provided that for purposes of the foregoing an
acquisition effected by means of a Takeover Offer shall be deemed to occur upon
the Takeover Offer having been declared or become unconditional in all respects
with respect to at least 90% of all of the equity interests of Arris), without
giving effect to any modifications, amendments, consents or waivers thereto that
in the aggregate are material and adverse to the Lenders or the Arrangers
without the prior consent of the Arrangers (which consent shall not be
unreasonably withheld, delayed or conditioned, it being understood that any
change to the definition of Company Material Adverse Effect contained in the
Acquisition Agreement shall be deemed to be material and adverse to the
Arrangers). For purposes of the foregoing condition, it is hereby understood and
agreed that any change in the purchase price (or amendment to the Acquisition
Agreement related thereto) in connection with the Arris Acquisition shall not be
deemed to be material and adverse to the interests of the Lenders and the
Arrangers; provided that (A) any reduction of the purchase price shall be
allocated to a reduction in any amounts to be funded under the Closing Date
Senior Notes and (B) an increase in purchase price shall not be deemed to be
materially adverse to the Lenders or Arrangers so long as such increase is not
funded by Indebtedness for borrowed money or Disqualified Stock of the Borrower
or any of its Subsidiaries (other than an Upsized Facility (as defined in the
Fee Letter)); provided, further, that in each case the Arrangers shall be deemed
to have consented to such modification, amendment, consent or waiver unless they
shall object thereto in writing (including via email) within three Business Days
of receipt of written notice of such modification, amendment, consent or waiver.

(d) The Refinancing shall have been consummated substantially concurrently with
the initial borrowing under this Agreement.

(e) The Specified Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

(f) The Arrangers shall have received (a) audited consolidated balance sheets
and the related consolidated statements of operations and comprehensive income
(loss), stockholders’ equity and cash flows of Holdings as of the end of and for
the fiscal years ended December 31, 2015, December 31, 2016 and December 31,
2017 and for any other fiscal year ended at least 90 days prior to the Closing
Date, (b) audited consolidated balance sheets and the related consolidated
statements of income (loss), comprehensive income (loss), stockholders’ equity
and cash flows of Arris as of and for the fiscal years ended December 31, 2015,
December 31, 2016 and December 31, 2017 and for any other fiscal year ended at
least 90 days prior to the Closing Date (clauses (a) and (b), the “Audited
Financial Statements”), (c) unaudited consolidated balance sheets and the
related consolidated statements of operations and comprehensive income (loss)
and cash flows of Holdings as of the end of and for any fiscal quarter ended at
least 45 days prior to the Closing Date (other than the fourth quarter, in which
case 90 days prior to the Closing Date) and (d) unaudited consolidated balance
sheets and the related consolidated statements of operations, comprehensive
income (loss) and cash flows of Arris as of the end of and for any fiscal
quarter ended at least 45 days prior to the Closing Date (other than the fourth
quarter, in which case 90 days prior to the Closing Date) (clauses (c) and (d),
the “Unaudited Financial Statements”).

 

-110-



--------------------------------------------------------------------------------

(g) The Arrangers shall have received a pro forma combined balance sheet and
related pro forma combined statement of income of Holdings and its consolidated
subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four fiscal quarter period for which historical
financial statements of Holdings and Arris are provided pursuant to clause
(f) above, prepared so as to give effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial statements)
which need not be prepared in compliance with Regulation S-X, or include
adjustments for purchase accounting.

(h) The Closing Date Preferred Equity shall have been issued substantially
concurrently with the initial funding of the Term Loans.

(i) All fees required to be paid on the Closing Date pursuant to this Agreement
and any Fee Letter and reasonable, documented out-of-pocket expenses required to
be paid on the Closing Date pursuant to this Agreement and any Fee Letter, to
the extent invoiced at least five Business Days prior to the Closing Date (or
such later date as Borrower may reasonably agree) shall have been paid (which
amounts may be offset against the proceeds of the Facilities).

(j) The Lenders shall have received at least three Business Days prior to the
Closing Date all documentation and other information about Holdings, the
Borrower and each Subsidiary Guarantor as has been reasonably requested in
writing at least ten Business Days prior to the Closing Date by such Lenders
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, including, to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than on the Closing Date, other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:

(a) Subject in the case of any Borrowing in connection with a New Loan
Commitment or Incremental Equivalent Debt to the provisions in Sections 2.16 and
2.17, the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent financial statements furnished pursuant to Sections 6.01(a) and (b),
respectively, prior to such proposed Credit Extension.

(b) Subject in the case of any Borrowing in connection with a New Loan
Commitment or Incremental Equivalent Debt to the provisions in Sections 2.16 and
2.17, no Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent shall have received a Request for Credit Extension
in accordance with the requirements hereof.

 

-111-



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied (unless waived) on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders (after giving effect to the Transactions) that, as of the Closing Date:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Restricted Subsidiaries (a) is a Person duly organized or
formed, validly existing and (to the extent applicable in the relevant
jurisdiction) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents, in each case, to which it
is a party, (c) is duly qualified and (to the extent applicable in the relevant
jurisdictions) is in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws and (e) has all
requisite governmental licenses, authorizations, consents and approvals to
operate its business as currently conducted; except in each case referred to in
clause (a) (other than with respect to the Borrower), (b)(i) (other than with
respect to the Borrower), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transactions, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Restricted Subsidiaries or (ii) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any material Law; in each case, except with respect to any violation, breach or
contravention or payment (but not creation of Liens), to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) as required or permitted by the terms thereof, except for
(x) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Loan Parties or any Restricted Subsidiary in favor of the Secured
Parties consisting of UCC financing statements, filings in the United States
Patent and Trademark Office and the United States Copyright Office and
Mortgages, (y) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect and (z) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

-112-



--------------------------------------------------------------------------------

5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, examinorship, receivership, moratorium
or other laws affecting creditors’ rights generally and by general principles of
equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the entities to which they relate as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The Unaudited Financial Statements delivered to the Administrative Agent on
or prior to the Closing Date, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarters and
pro forma periods (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of Holdings and its Restricted Subsidiaries or Arris, as applicable, as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of Holdings and its consolidated
Restricted Subsidiaries as of December 31, 2018 and the related consolidated pro
forma statements of income and cash flows of Holdings and its consolidated
Restricted Subsidiaries for the twelve-month period then ended, certified by the
chief financial officer or treasurer of the Borrower in his or her capacity as
such, copies of which have been furnished to each Lender, fairly present in all
material respects the consolidated pro forma financial condition of Holdings and
its consolidated Restricted Subsidiaries as at such date and the consolidated
pro forma results of operations of Holdings and its consolidated Restricted
Subsidiaries for the period ended on such date, in each case on an unaudited Pro
Forma Basis giving effect to the Transactions.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings, the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.07 Use of Proceeds. The Borrower will only use the proceeds of the Initial
Term Loans to finance the Transactions and pay Transaction Costs (including
paying any fees, commissions and expenses associated therewith).

 

-113-



--------------------------------------------------------------------------------

5.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Restricted Subsidiaries has good record and
indefeasible title in fee simple (or local law equivalent) to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for minor defects in title that
do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 7.01, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.

(b) Set forth on Schedule 5.08(b) hereto is a complete and accurate list of all
Material Real Property owned by any Loan Party, as of the Closing Date, showing
as of the Closing Date the street address (to the extent available), county or
other relevant jurisdiction, state and record owner thereof, and whether the
real property is to be encumbered by a Mortgage.

5.09 Environmental Compliance.

Except as disclosed in Schedule 5.09:

(a) There are no Environmental Claims against Holdings, the Borrower or any of
its Restricted Subsidiaries and none of Holdings, the Borrower or any Restricted
Subsidiary knows of any basis for any Environmental Claim and their respective
businesses, operations and properties are in compliance with applicable
Environmental Laws; in each case, except as could not, or where such failure to
be in compliance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Restricted Subsidiaries is listed or, to the
knowledge of the Borrower, proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list; (ii) there are no and, to the
knowledge of the Borrower, never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or Released
on any property currently owned or operated by any Loan Party or any of its
Restricted Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on or at any property currently owned or operated by any Loan Party or
any of its Restricted Subsidiaries requiring investigation, remediation,
mitigation, removal, or assessment, or other response, remedial or corrective
action, pursuant to Environmental Law; and (iv) there have been no Releases of
Hazardous Materials on, at, under or from any property currently or, to the
knowledge of the Loan Parties, formerly owned or operated by any Loan Party or
any of its Restricted Subsidiaries.

(c) The properties currently owned or operated by any Loan Party or any of its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require response or
other corrective action under, or (iii) could be reasonably expected to give
rise to liability under, Environmental Laws, which violations, response or other
corrective actions and liabilities, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(d) None of Holdings, the Borrower or any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
parties, any investigation, response or other corrective action relating to any
actual or threatened Release of Hazardous Materials at any location, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law except for such investigation, response or
other corrective action that, in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect.

 

-114-



--------------------------------------------------------------------------------

(e) All Hazardous Materials generated, used, treated, handled, or stored at, or
transported or arranged for transport to or from, any property or facility
currently or, to the knowledge of the Borrower, formerly owned or operated by
Holdings, the Borrower or any of its Restricted Subsidiaries have been disposed
of in a manner that would not reasonably be expected to result in a Material
Adverse Effect.

5.10 Taxes. Holdings, the Borrower and its Restricted Subsidiaries have filed
all federal, state, local, foreign and other tax returns and reports required to
be filed, and have paid all federal, state, local, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable (including in its
capacity as a withholding agent), except those (a) which are being contested in
good faith by appropriate proceedings diligently conducted that stay the
enforcement of the tax in question and for which adequate reserves have been
provided in accordance with GAAP or (b) with respect to which the failure to
make such filing or payment could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. There is no proposed
tax assessment, deficiency or other claim against Holdings, the Borrower or any
of its Restricted Subsidiaries except (i) those being actively contested by
Holdings, the Borrower or such Restricted Subsidiary, as applicable, in good
faith and by appropriate proceedings diligently conducted that stay the
enforcement of the tax in question and for which adequate reserves have been
provided in accordance with GAAP or (ii) those that would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

5.11 ERISA Compliance.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws and (ii) each Plan that is intended to be qualified under
Section 401(a) of the Code may rely upon an opinion letter for a prototype plan
or has received a favorable determination letter from the IRS to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the IRS to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the IRS with respect thereto, and to the
knowledge of any Loan Party, nothing has occurred that would prevent, or cause
the loss of, such tax-qualified status.

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no “prohibited transaction” within the meaning of
Section 4975 of the Code or Section 406 or 407 of ERISA and not otherwise exempt
under Section 408 of ERISA and no violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) no Pension Plan has any
Unfunded Pension Liability as of the Pension Plan’s most recent valuation date;
(iii) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA and
(vi) no Pension Plan has been terminated by the plan administrator thereof, nor
by PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, except with respect to each of the
foregoing clauses of this Section 5.11(c), as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

(d) With respect to each scheme or arrangement related to retirement or pension
obligations mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each retirement or
pension plan maintained or contributed to by any Loan Party that is not subject
to United States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except for any failure that could not reasonably be expected to have a Material
Adverse Effect;

(ii) the Fair Market Value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles except for any underfunding
that could not reasonably be expected to have a Material Adverse Effect; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, except as could not reasonably be expected to have a
Material Adverse Effect.

5.12 Subsidiaries; Capital Stock. As of the Closing Date, each Loan Party has no
Restricted Subsidiaries other than those specifically disclosed in Schedule
5.12, and all of the outstanding Capital Stock in such Subsidiaries that are
owned by a Loan Party have been validly issued, are fully paid and non
assessable (to the extent such concepts are applicable in the relevant
jurisdiction) and are owned free and clear of all Liens except Permitted Liens.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of the
initial Borrowing of Term Loans will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” as
defined in the Investment Company Act of 1940.

 

-116-



--------------------------------------------------------------------------------

5.14 Disclosure. As of the Closing Date, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the Transactions and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected and pro forma financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation and
delivery; it being understood that such projections may vary from actual results
and that such variances may be material. As of the Closing Date, in relation to
the Initial Term Loans incurred by the Borrower on such date, the information
included in the Beneficial Ownership Certification, if applicable, is, to the
knowledge of the Borrower, true and correct in all respects.

5.15 Compliance with Laws. Each of the Loan Parties and its Restricted
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.16 Intellectual Property; Licenses, Etc. Each Loan Party owns, licenses or
possesses the right to use, all of the trademarks, service marks, trade names,
copyrights, patents, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses, as currently conducted, and such IP Rights do not
conflict with the rights of any other Person, except to the extent such failure
to own, license or possess or such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Set forth on Schedule 5.16 is a complete and accurate list of all material
registered or applications to register IP Rights owned or exclusively licensed
by each Loan Party as of the Closing Date. The conduct of the business of any
Loan Party as currently conducted or as contemplated to be conducted does not
infringe upon or violate any rights held by any other Person except for such
infringements, and violations which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened in writing which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.17 Solvency. On the Closing Date, after giving effect to the Transactions, the
Borrower and its Subsidiaries on a consolidated basis, are Solvent.

5.18 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.19 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans, other than those listed on Schedule 5.19, covering the
employees of Holdings, the Borrower or any of its Restricted Subsidiaries as of
the Closing Date and, except as could not reasonably be expected to result in a
Material Adverse Effect, neither the Borrower nor any Restricted Subsidiary has
suffered any strikes, walkouts or work stoppages.

5.20 Perfection, Etc.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interest in, the Security Agreement Collateral and, (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 5.20, and (ii) upon the taking of possession or
control by the Collateral Agent of the Security Agreement Collateral with
respect to which a security interest may be perfected only

 

-117-



--------------------------------------------------------------------------------

by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Security Agreement), the Liens created by the Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors in the Security Agreement Collateral to the
extent perfection is required in accordance with the terms of the Security
Agreement (other than such Security Agreement Collateral in which a security
interest cannot be perfected under the UCC as in effect at the relevant time in
the relevant jurisdiction by the filing of a financing statement or possession
or control by the secured party), in each case subject to (i) no Liens other
than Liens permitted under the Loan Documents and (ii) the terms of the
Intercreditor Agreements.

(b) The Liens created by each Intellectual Property Security Agreement
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in such of the intellectual property as
consists of Patents and Trademarks (each as defined in the Security Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in the Security Agreement) registered or applied for with
the United States Copyright Office, as the case may be, in each case to the
extent perfection is required in accordance with the terms of the Security
Agreement and in each case subject to no Liens other than Liens permitted under
the Loan Documents.

(c) Each Mortgage, when executed and delivered, will create legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof in favor of the Collateral Agent for the benefit of the
Secured Parties, subject only to Liens permitted by such Mortgage, and such
Mortgage will constitute fully perfected Liens on, and security interests in,
all right, title and interest of the Loan Parties in the Mortgaged Property
contemplated thereby and the proceeds thereof, in each case prior and superior
in right to any other Person, other than Liens permitted by such Mortgage.

(d) Each Collateral Document (other than Mortgages) delivered pursuant to
Section 6.12 creates in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Loan Parties’ right, title and interest in and to the Collateral
described thereunder, and such Collateral Document constitutes fully perfected
Liens on, and security interests in, all right, title and interest of the Loan
Parties in such Collateral (to the extent intended to be created thereby and
required to be perfected under the Loan Documents), in each case subject to no
Liens other than the Liens permitted under the Loan Documents.

5.21 PATRIOT Act. To the extent applicable, each of Holdings and its Restricted
Subsidiaries and each Unrestricted Subsidiary is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.

5.22 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and, to the knowledge of the Borrower, their respective
officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or, any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person, or engaged
in any transactions or dealings with a Sanctioned Person or in a Sanctioned
Country. No Borrowing, use of proceeds or other transaction contemplated by this
Agreement will (i) directly or indirectly fund, finance, or facilitate any
activities, business or transaction of or with a Sanctioned Person, or in any
Sanctioned Country, or (ii) be used in any other manner that would result in a
violation of Anti-Corruption Laws or Sanctions.

 

-118-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder which is accrued
and payable shall remain unpaid or unsatisfied, (A) the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02 and
6.03) cause each Restricted Subsidiary to and (B) with respect to Section 6.14,
Holdings shall:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) within ninety (90) days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, in each
case with all consolidating information regarding Borrower and its Restricted
Subsidiaries required to reflect the adjustments necessary to eliminate the
accounts of any Unrestricted Subsidiaries from such consolidated financial
statements, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception or explanatory paragraph or any
qualification, exception or explanatory paragraph as to the scope of such audit
(other than any such exception, qualification or explanatory paragraph that is
expressly solely with respect to, or expressly resulting solely from, (i) an
upcoming maturity date under the Facilities or other Indebtedness that is
scheduled to occur within one year from the time such report and opinion are
delivered, (ii) any potential inability to satisfy a financial maintenance
covenant on a future date or in a future period or (iii) the activities,
operations, financial results, assets or liabilities of any Unrestricted
Subsidiary), together with a customary management discussion and analysis; and

(b) within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of each fiscal year of the Borrower, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter and for the portion of the fiscal
year then ended, in each case with all consolidating information regarding
Borrower and its Restricted Subsidiaries required to reflect the adjustments
necessary to eliminate the accounts of any Unrestricted Subsidiaries from such
consolidated financial statements, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, together with a customary management
discussion and analysis.

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for the Borrower on Form 10-K for such
fiscal year, as filed with the SEC, within 90 days after the end of such fiscal
year, such Form 10-K shall satisfy all requirements of paragraph (a) of this
Section to the extent that it contains the information required by such
paragraph (a)

 

-119-



--------------------------------------------------------------------------------

and does not contain any “going concern” or like qualification, exception or
explanatory paragraph or qualification or any exception or explanatory paragraph
as to the scope of such audit (other than any such exception, qualification or
explanatory paragraph that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under the Facilities or
other Indebtedness that is scheduled to occur within one year from the time such
report and opinion are delivered, (ii) any potential inability to satisfy a
financial maintenance covenant on a future date or in a future period or
(iii) the activities, operations, financial results, assets or liabilities of
any Unrestricted Subsidiary) and (ii) in the event that the Borrower delivers to
the Administrative Agent a Quarterly Report for the Borrower on Form 10-Q for
such fiscal quarter, as filed with the SEC, within 45 days after the end of such
fiscal quarter, such Form 10-Q shall satisfy all requirements of paragraph
(b) of this Section to the extent that it contains the information required by
such paragraph (b); in each case to the extent that information contained in
such 10-K or 10-Q satisfies the requirements of paragraphs (a) or (b) of this
Section, as the case may be.

The information required by Section 6.01(a) or (b) may be included in materials
furnished pursuant to Section 6.02, but the foregoing shall not be in derogation
of the obligation of the Borrower to furnish the information and materials
described in Sections 6.01(a) and (b) above at the times specified therein.

The Borrower will be permitted to satisfy its obligations with respect to
financial information relating to the Borrower described in clauses (a) and (b)
above by furnishing financial information relating to Holdings; provided that
the same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to Holdings and any of
its Subsidiaries other than the Borrower and its Subsidiaries, on the one hand,
and the information relating to the Borrower, the Subsidiary Guarantors and the
other Restricted Subsidiaries of the Borrower on a standalone basis, on the
other hand.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) [reserved];

(b) No later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, which may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes;

(c) promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Borrower may file or be required to file, copies of any report, filing or
communication with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business),
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries (other than any immaterial correspondence in the
ordinary course of business or any regularly required quarterly or annual
certificates) pursuant to the terms of any Senior Notes Indenture or any public
debt securities and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;

 

-120-



--------------------------------------------------------------------------------

(e) promptly, after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any Subsidiary
thereof;

(f) [reserved];

(g) promptly upon any Loan Party obtaining knowledge of (i) the institution of
any Adverse Proceeding not previously disclosed in writing by the Borrower to
the Administrative Agent, or (ii) any material development in any Adverse
Proceeding that, in the case of either clause (i) or (ii) could reasonably be
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of the Transactions, written notice thereof together
with such other information as may be reasonably available to the Borrower to
enable the Administrative Agent and its counsel to evaluate such matters;

(h) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), a report supplementing Schedule 5.12, 5.16 and 5.08(b) hereto;

(i) [reserved]; and

(j) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request, including without
limitation, any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided, that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall

 

-121-



--------------------------------------------------------------------------------

be deemed to have authorized the Administrative Agent, the Arranger, and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly, after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and

(c) of the occurrence of any ERISA Event, where there is any reasonable
likelihood of the imposition of liability on any Loan Party as a result thereof
that would be reasonably expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04 Payment of Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Loan Party will,
and will cause each of its Restricted Subsidiaries to, pay all Taxes imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises (including in their capacity as a withholding agent)
before any penalty or fine accrues thereon; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP (or the appropriate accounting method for such Loan Party) shall have been
made therefor, and (b) in the case of a Tax or claim which has or may become a
Lien against any of the Collateral, such contest proceedings operate to stay the
sale of any portion of the Collateral to satisfy such Tax or claim.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05, (b) take
all reasonable action to maintain all material rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, and (c) preserve or renew all of its material
intellectual property, except, in the case of clause (b) or (c), as would not
have a Material Adverse Effect.

6.06 Maintenance of Properties. Maintain, preserve, renew and protect all of its
properties, IP Rights and equipment necessary in the operation of its business
in good working order, condition and repair, ordinary wear and tear excepted and
casualty or condemnation excepted.

 

-122-



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in similar businesses, in each
case in such amounts (giving effect to self-insurance), with such deductibles,
covering such risks and otherwise on such terms and conditions as shall be
customary for such Persons. Each such policy of insurance (other than worker’s
compensation, directors and officers liability or other insurance where such
endorsements or additions are not customarily available) shall (i) name the
Collateral Agent, on behalf of the Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to the Collateral Agent, that names the
Collateral Agent, on behalf of the Secured Parties, as the lender’s loss
payee/mortgagee thereunder and provides for at least thirty days’ prior written
notice to the Collateral Agent of any modification or cancellation of such
policy, in each case, to the extent acceptable to the insurer.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as in effect on
the Closing Date or thereafter or any successor act thereto), then the Borrower
shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Collateral Agent.

6.08 Compliance with Laws. Comply in all material respects with all material
Laws applicable to it or to its business or property, except in such instances
in which such Law is being contested in good faith by appropriate proceedings
diligently conducted or except as would not have a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct (in all material respects) entries in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives of the Administrative Agent and,
during the continuance of an Event of Default, of each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants (provided that the Borrower shall be given reasonable
opportunity to participate in any discussions with independent public
accountants), all at the expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that (i) visits by
Lenders pursuant to this Section 6.10 shall be coordinated through the
Administrative Agent, (ii) if no Default exists, the Administrative Agent and
each Lender may visit no more than one time during any calendar year, and
(iii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

 

-123-



--------------------------------------------------------------------------------

6.11 Use of Proceeds. Use the proceeds of the initial Borrowing on the Closing
Date to finance a portion of the Transaction, including any fees, commissions
and expenses associated therewith. Use the proceeds of any Loans after the
Closing Date for working capital and general corporate purposes of the Borrower
and its Subsidiaries, including acquisitions and investments and payment of fees
and expenses in connection therewith. The Borrower will not request any
Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new Subsidiaries by any Loan Party
(provided that each of (i) any redesignation resulting in an Unrestricted
Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded Subsidiary
ceasing to be an Excluded Subsidiary but remaining a Restricted Subsidiary shall
be deemed to constitute the acquisition of a Restricted Subsidiary for all
purposes of this Section 6.12), including by means of a Division, or upon the
acquisition of any personal property (other than Excluded Assets) or any
Material Real Property by any Loan Party, which real or personal property, in
the reasonable judgment of the Collateral Agent, is not already subject to a
perfected Lien in favor of the Collateral Agent for the benefit of the Secured
Parties, and then the Borrower shall, in each case at the Borrower’s expense:

(i) in connection with the formation, including by means of a Division, or
acquisition of a Subsidiary, within forty-five (45) days after such formation or
acquisition or such longer period as the Administrative Agent or the Collateral
Agent, as applicable, may agree in its sole discretion, (A) cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents, and (B) (if not already so
delivered) deliver certificates representing the Pledged Equity Interests of
each such Subsidiary (other than any Unrestricted Subsidiary) accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the Pledged Debt of such Subsidiary indorsed in
blank to the Collateral Agent, together with, if requested by the Collateral
Agent, supplements to the Security Agreement or other pledge or security
agreements with respect to the pledge of any Equity Interests or Indebtedness;
provided, that only 65% of voting Equity Interests of any Foreign Subsidiary
that is a CFC or of any CFC Holdco shall be required to be pledged as Collateral
and no such restriction shall apply to non-voting Equity Interests of such
Subsidiaries; provided, further, (1) notwithstanding anything to the contrary in
this Agreement, no assets owned directly or indirectly by any CFC (including any
stock owned directly or indirectly by such CFC in a Domestic Subsidiary) or a
CFC Holdco shall be required to be pledged as Collateral and (2) pledge and
security agreements governed by any non-U.S. jurisdiction shall not be required.

(ii) within forty-five (45) days after such formation, including by means of a
Division, or acquisition (or such longer period, as the Collateral Agent may
agree in its sole discretion), furnish to the Collateral Agent a description of
the real and personal properties of the Loan Parties and their respective
Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to the Collateral Agent; provided that any such information
provided pursuant to this clause (ii) shall consist solely of information of the
type that would be set forth on Schedules 1 through 12 of the Perfection
Certificate and Schedule 5.08(b) hereto,

 

-124-



--------------------------------------------------------------------------------

(iii) within ninety (90) days after such formation, including by means of a
Division, or acquisition, or such longer period, as the Collateral Agent may
agree in its sole discretion, duly execute and deliver, and cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver, to
the Collateral Agent, Mortgages (with respect to Material Real Properties only),
Security Agreement Supplements, IP Security Agreement Supplements and other
security agreements, as specified by and in form and substance reasonably
satisfactory to the Collateral Agent (consistent with the Security Agreement, IP
Security Agreement and Mortgages), securing payment of all the Obligations of
the applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and constituting Liens on all such properties,

(iv) within ninety (90) days after such formation, including by means of a
Division, or acquisition, or such longer period, as the Collateral Agent may
agree in its sole discretion, take, and cause such Subsidiary that is not an
Excluded Subsidiary to take, whatever action (including, without limitation, the
recording of Mortgages (with respect to Material Real Properties only), the
delivery of life of loan flood hazard determinations (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and evidence of flood insurance in accordance with
Section 6.07(b), if applicable), the filing of Uniform Commercial Code financing
statements, the giving of notices and delivery of stock and membership interest
certificates) may be necessary or advisable in the reasonable opinion of the
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages, Security Agreement
Supplements, IP Security Agreement Supplements and security agreements delivered
pursuant to this Section 6.12, in each case, to the extent required under the
Loan Documents and subject to the Perfection Exceptions, enforceable against all
third parties in accordance with their terms,

(v) within forty-five (45) (or with respect to any local counsel opinion in
respect of Mortgaged Property, within ninety (90) days) after the request of the
Administrative Agent or the Collateral Agent, or such longer period as such
Agent may agree in its sole discretion, deliver to such Agent, a signed copy of
one or more opinions, addressed to such Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to such Agent as to such
matters as the Administrative Agent may reasonably request,

(vi) as promptly as practicable after the request of the Administrative Agent,
deliver to the Collateral Agent with respect to each Material Real Property
owned in fee by a Subsidiary that is the subject of such request, title reports
in scope, form and substance reasonably satisfactory to the Administrative
Agent, and fully paid American Land Title Association Lender’s Extended Coverage
title insurance policies or the equivalent or other form available in the
applicable jurisdiction in form and substance, with endorsements and in amounts,
reasonably acceptable to the Collateral Agent (not to exceed the Fair Market
Value of the Material Real Properties covered thereby),

(vii) as promptly as practicable after the request of the Administrative Agent,
deliver to the Collateral Agent with respect to each Material Real Property
owned in fee by a Subsidiary that is the subject of such request, an ALTA survey
sufficient for the title company issuing the title insurance policies on such
properties to remove all standard survey exceptions from said title insurance
policies and issue the customary survey-related endorsements thereto, and

(viii) at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Collateral Agent in its reasonable judgment may deem necessary in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
Mortgages, Security Agreement Supplements, IP Security Agreement Supplements and
other applicable security agreements.

 

-125-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, (i) the Collateral Agent shall not take a
security interest in those assets as to which the Collateral Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby,
(ii) neither the Borrower nor any of its Subsidiaries shall be required to take
any actions outside of the United States in order to perfect the security
interests granted to the Collateral Agent for the ratable benefit of the Secured
Parties under the law of any jurisdiction outside the United States and
(iii) any security interest or Lien, and any obligation of any Loan Party, shall
be subject to the relevant requirements of the Intercreditor Agreements.

6.13 Compliance with Environmental Laws. Each Loan Party shall promptly take,
and shall cause each of its Restricted Subsidiaries promptly to take, any and
all actions necessary to (i) except as could not reasonably be expected to have
a Material Adverse Effect, comply, and take commercially reasonable steps to
cause all lessees and other Persons operating or occupying its properties to
comply, in all material respects, with all applicable Environmental Laws,
(ii) cure any violation of applicable Environmental Laws by such Loan Party or
its Restricted Subsidiaries that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (iii) make an
appropriate response to any Environmental Claim against such Loan Party or any
of its Restricted Subsidiaries and discharge any obligations it may have to any
Person thereunder where failure to do so would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

6.14 Further Assurances. Promptly upon request by the Collateral Agent, or any
Lender through the Collateral Agent, and subject to the limitations described in
Section 6.12, (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Loan Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Collateral Agent, or any Lender through the Collateral Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents. Upon the exercise by the Collateral Agent or
any Lender of any power, right, privilege or remedy pursuant to any Loan
Document which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority execute and deliver all
applications, certifications, instruments and other documents and papers that
such or such Lender may require. Promptly following any request therefor,
provide information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under applicable anti-money-laundering laws, the PATRIOT
Act and the Beneficial Ownership Regulation. If the Collateral Agent or the
Required Lenders determine that they are required by applicable Law to have
appraisals prepared in respect of the real property of any Loan Party
constituting Collateral, the Borrower shall provide to the Collateral Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to the Collateral Agent.

6.15 Information Regarding Collateral and Loan Documents. Not effect any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s identity or corporate form,
(iv) in organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), unless (A) it shall give the Agents
prompt notice and in any event within 30 days of the occurrence thereof (or such
longer time as the Administrative Agent and the Collateral Agent shall agree)
(in the form of a certificate by a Responsible Officer), and (B) it shall take
all action reasonably requested by the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable. Each Loan Party
agrees to promptly provide the Agents with certified Organization Documents
reflecting any of the changes described in the preceding sentence.

 

-126-



--------------------------------------------------------------------------------

6.16 Maintenance of Ratings. Use commercially reasonable efforts to obtain and
maintain (but not obtain or maintain a specific rating) (i) a public corporate
family rating of the Borrower and a rating of the Facilities, in each case from
Moody’s, and (ii) a public corporate credit rating of the Borrower and a rating
of the Facilities, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees and cooperation with information and
data requests by Moody’s and S&P in connection with their ratings process).

6.17 Post-Closing Undertakings. Within the time periods specified on Schedule
6.17 hereto (as each may be extended by the Administrative Agent in its
reasonable discretion), complete such undertakings as are set forth on Schedule
6.17 hereto.

6.18 No Change in Line of Business. Not engage in any material lines of business
substantially different from those lines of business conducted by the Borrower
and the Restricted Subsidiaries on the date hereof or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

6.19 Transactions with Affiliates.

(a) Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any payment to, or sell, lease, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower involving
aggregate consideration in excess of $75,000,000 (each of the foregoing, an
“Affiliate Transaction”), unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s length basis (as
determined in good faith by the senior management or the Board of Directors of
the Borrower or any direct or indirect parent of the Borrower); and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100,000,000, the
Borrower delivers to the Administrative Agent a resolution adopted in good faith
by the majority of the Board of Directors of the Borrower or Holdings approving
such Affiliate Transaction, together with a certificate signed by a Responsible
Officer of the Borrower certifying that the Board of Directors of the Borrower
or Holdings determined or resolved that such Affiliate Transaction complies with
Section 6.19(a)(i).

(b) The foregoing provisions will not apply to the following:

(i) (a) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (b) any merger, amalgamation or consolidation of the
Borrower and Holdings or any U.S. direct or indirect parent thereof; provided
that Holdings or such parent entity shall have no material liabilities and no
material assets (other than cash, Cash Equivalents and the Capital Stock of the
Borrower) and such merger, amalgamation or consolidation is otherwise in
compliance with the terms of this Agreement and effected for a bona fide
business purpose;

 

-127-



--------------------------------------------------------------------------------

(ii) (a) Restricted Payments permitted by Section 7.06 and (b) Permitted
Investments (other than Permitted Investments under clause (13) of the
definition thereof);

(iii) transactions in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 6.19(a)(i);

(iv) payments, loans, advances or guarantees (or cancellation of loans, advances
or guarantees) to employees, officers, directors, managers, consultants or
independent contractors for bona fide business purposes or in the ordinary
course of business;

(v) any agreement or arrangement as in effect as of the Closing Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement or arrangement is not materially
disadvantageous (as determined in good faith by the senior management or the
Board of Directors of the Borrower or any direct or indirect parent of the
Borrower) to the Lenders when taken as a whole as compared to the original
agreement or arrangement as in effect on the Closing Date) or any transaction or
payments contemplated thereby;

(vi) [reserved];

(vii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Acquisition
Agreement, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
entered into as of the Closing Date or in connection with the Transactions or
similar transactions, arrangements or agreements which it may enter into
thereafter; provided, however, that the existence of, or the performance by the
Borrower or any of its Restricted Subsidiaries of its obligations under, any
future amendment to any such existing transaction, arrangement or agreement or
under any similar transaction, arrangement or agreement entered into after the
Closing Date shall only be permitted by this clause (vii) to the extent that the
terms of any such existing transaction, arrangement or agreement, together with
all amendments thereto, taken as a whole, or new transaction, arrangement or
agreement are not otherwise disadvantageous (as determined in good faith by the
senior management or the Board of Directors of the Borrower or any direct or
indirect parent of the Borrower) to the Lenders, in any material respect when
taken as a whole as compared with the original transaction, arrangement or
agreement as in effect on the Closing Date or entered into in connection with
the Transactions;

(viii) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to the
Borrower and its Restricted Subsidiaries or are on terms at least as favorable
(as determined in good faith by the senior management or the Board of Directors
of the Borrower or any direct or indirect parent of the Borrower) as might
reasonably have been obtained at such time from an unaffiliated party;

(ix) any transaction effected as part of a Qualified Receivables Financing or a
Qualified Receivables Factoring;

 

-128-



--------------------------------------------------------------------------------

(x) the sale, issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Borrower;

(xi) [reserved];

(xii) any contribution to the capital of the Borrower (other than Disqualified
Stock) or any investments by a direct or indirect parent of the Borrower in
Equity Interests (other than Disqualified Stock) of the Borrower (and payment of
reasonable out-of-pocket expenses incurred by a direct or indirect parent of the
Borrower in connection therewith);

(xiii) any transaction with a Person (other than an Unrestricted Subsidiary)
that would constitute an Affiliate Transaction solely because the Borrower or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person; provided that no Affiliate of the Borrower or any of its Subsidiaries
(other than the Borrower or a Restricted Subsidiary) shall have a beneficial
interest or otherwise participate in such Person;

(xiv) transactions between the Borrower or any of its Restricted Subsidiaries
and any Person that would constitute an Affiliate Transaction solely because
such Person is a director or such Person has a director who is also a director
of the Borrower or any direct or indirect parent of the Borrower; provided,
however, that such director abstains from voting as a director of the Borrower
or such direct or indirect parent of the Borrower, as the case may be, on any
matter involving such other Person;

(xv) the entering into of any tax sharing agreement or arrangement and any
payments pursuant thereto, in each case to the extent permitted by Sections
7.06(b)(12) or, solely with respect to franchise or similar Taxes required to
maintain the corporate existence of Holdings or any other direct or indirect
parent of the Borrower, Section 7.06(b)(13)(i);

(xvi) transactions to effect the Transactions and the payment of all
transaction, underwriting, commitment and other fees and expenses related to the
Transactions (including the Transaction Costs);

(xvii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xviii) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of the Borrower,
Holdings or of a Restricted Subsidiary, as appropriate, in good faith;

(xix) (i) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Borrower or any of
its Restricted Subsidiaries with current, former or future officers, directors,
employees, managers, consultants and independent contractors of the Borrower or
any of its Restricted Subsidiaries (or of any direct or indirect parent of the
Borrower to the extent such agreements or arrangements are in respect of
services performed for the Borrower or any of the Restricted Subsidiaries), (ii)
any subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with current,
former or future officers, directors, employees, managers, consultants and
independent contractors of the Borrower or any of its Restricted Subsidiaries or
of any direct or indirect parent of the Borrower and (iii) any payment of
compensation or other employee compensation, benefit plan or arrangement, any
health, disability or similar insurance

 

-129-



--------------------------------------------------------------------------------

plan which covers officers, directors, employees, managers, consultants and
independent contractors of the Borrower or any of its Restricted Subsidiaries or
any direct or indirect parent of the Borrower (including amounts paid pursuant
to any management equity plan or any other management or employee benefit plan
or agreement or any stock subscription or shareholder agreement, stock option or
similar plans and any successor plan thereto and any supplemental executive
retirement benefit plans or arrangements), in each case in the ordinary course
of business or as otherwise approved in good faith by the Board of Directors of
a Borrower or of a Restricted Subsidiary or any direct or indirect parent of the
Borrower;

(xx) investments by Affiliates in Indebtedness or Preferred Stock of the
Borrower or any of its Subsidiaries, so long as non-Affiliates were also offered
the opportunity to invest in such Indebtedness or Preferred Stock, and
transactions with Affiliates solely in their capacity as holders of Indebtedness
or Preferred Stock of the Borrower or any of its Subsidiaries, so long as such
transaction is with all holders of such class (and there are such non-Affiliate
holders) and such Affiliates are treated no more favorably than all other
holders of such class generally;

(xxi) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any
registration rights agreement or shareholder’s agreement to which they are a
party or become a party in the future;

(xxii) investments by a direct or indirect parent of the Borrower in securities
of the Borrower or debt securities or Preferred Stock of any Restricted
Subsidiary (and payment of reasonable out-of-pocket expenses incurred by a
direct or indirect parent of the Borrower in connection therewith);

(xxiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(xxiv) any lease entered into between the Borrower or any Restricted Subsidiary,
as lessee, and any Affiliate of the Borrower, as lessor, in the ordinary course
of business;

(xxv) (i) intellectual property licenses and (ii) intercompany intellectual
property licenses and research and development agreements, in each case, in the
ordinary course of business;

(xxvi) transactions pursuant to, and complying with, Section 7.03 (to the extent
such transaction complies with Section 6.19(a)) or Section 7.04; or

(xxvii) intercompany transactions undertaken in good faith for the purpose of
improving the tax efficiency of the Borrower and its Restricted Subsidiaries and
not for the purpose of circumventing any covenant set forth herein.

6.20 Lender Conference Calls. At the reasonable request of the Administrative
Agent, after the date of delivery of the financial information required pursuant
to Section 6.01(a), the Borrower will hold and participate in an annual
conference call or teleconference at a time selected by the Borrower and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
year of the Borrower and its Restricted Subsidiaries.

 

-130-



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder which is accrued
and payable shall remain unpaid or unsatisfied:

7.01 Liens.

(a) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether owned on the
Closing Date or thereafter acquired (except Permitted Liens) (each, a “Subject
Lien”) that secures obligations under any Indebtedness on any asset or property
of the Borrower or any Restricted Subsidiary, unless:

(1) in the case of Subject Liens on any Collateral, such Subject Lien is a
Permitted Lien; and

(2) in the case of any other asset or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Financing) the obligations secured
by such Subject Lien or (ii) such Subject Lien is a Permitted Lien.

(b) Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph (2) shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

7.02 [Reserved].

7.03 Indebtedness.

(a) the Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock and the
Borrower will not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Borrower and any Restricted
Subsidiary may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock and any Restricted Subsidiary may issue shares of
Preferred Stock, in each case if the Fixed Charge Coverage Ratio of the Borrower
and its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 determined on a Pro Forma Basis (including a pro forma application of the
net proceeds therefrom), as if the additional Indebtedness had been Incurred, or
the Disqualified Stock or Preferred Stock had been issued, as the case may be,
and the application of proceeds therefrom had occurred at the beginning of such
four-quarter period; provided, further, that the aggregate amount of
Indebtedness (including Acquired Indebtedness) that may be Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to the
foregoing by Restricted Subsidiaries that are not Guarantors of the Loans shall
not exceed the greater of (x) $500,000,000 and (y) 26.0% of Four Quarter
Consolidated EBITDA at the time of Incurrence, at any one time outstanding, on a
Pro Forma Basis (such Indebtedness Incurred and Disqualified Stock and Preferred
Stock issued, “Ratio Debt”).

 

-131-



--------------------------------------------------------------------------------

(b) In addition, the following shall be permitted (collectively, the “Permitted
Debt”):

(1) the Incurrence by the Borrower or its Restricted Subsidiaries of (i) (x)
Indebtedness arising under the Loan Documents including any refinancing thereof
in accordance with Section 2.19, (y) Indebtedness of the Loan Parties evidenced
by Refinancing Notes and any Permitted Refinancing thereof (or successive
Permitted Refinancings thereof) and (z) Indebtedness of the Loan Parties
evidenced by Incremental Equivalent Debt and any Permitted Refinancing thereof
(or successive Permitted Refinancings thereof), and (ii) the ABL Credit
Agreement and Guarantees thereof and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof) up to an aggregate amount not to exceed at any one time outstanding,
the greater of (x) $1,400,000,000 and (y) the Borrowing Base as of the date of
such Incurrence;

(2) the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by (A) the Closing Date Senior Secured Notes and the Guarantees
thereof, as applicable (and any exchange notes and Guarantees thereof) and
(B) the Senior Notes (other than the Closing Date Senior Secured Notes), and in
each case, the Guarantees thereof, as applicable (and any exchange notes and
Guarantees thereof);

(3) Indebtedness and Disqualified Stock of the Borrower and its Restricted
Subsidiaries and Preferred Stock of its Restricted Subsidiaries (other than
Indebtedness described in clause (1) or (2) above) that is existing on the
Closing Date and listed on Schedule 7.03 and for the avoidance of doubt,
including all Capitalized Lease Obligations existing on the Closing Date listed
on Schedule 7.03;

(4) Indebtedness (including, without limitation, Capitalized Lease Obligations
and mortgage financings as purchase money obligations) Incurred by the Borrower
or any of its Restricted Subsidiaries, Disqualified Stock issued by the Borrower
or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries to finance all or any part of the purchase, lease,
construction, installation, repair or improvement of property (real or
personal), plant or equipment or other fixed or capital assets (whether through
the direct purchase of assets or the Capital Stock of any Person owning such
assets) and Indebtedness, Disqualified Stock or Preferred Stock arising from the
conversion of the obligations of the Borrower or any Restricted Subsidiary under
or pursuant to any “synthetic lease” transactions to on-balance sheet
Indebtedness of the Borrower or such Restricted Subsidiary, in an aggregate
principal amount or Maximum Fixed Repurchase Price, as applicable, including all
Indebtedness Incurred and Disqualified Stock or Preferred Stock issued to renew,
refund, refinance, replace, defease or discharge any Indebtedness Incurred and
Disqualified Stock or Preferred Stock issued pursuant to this clause (4), not to
exceed the greater of (x) $350,000,000 and (y) 18.0% of Four Quarter
Consolidated EBITDA at the time of Incurrence, at any one time outstanding plus,
in the case of any refinancing of any Indebtedness, Disqualified Stock or
Preferred Stock permitted under this clause (4) or any portion thereof, any
Refinancing Expenses; provided that Capitalized Lease Obligations Incurred by
the Borrower or any Restricted Subsidiary pursuant to this clause (4) in
connection with a Sale/Leaseback Transaction shall not be subject to the
foregoing limitation so long as the proceeds of such Sale/Leaseback Transaction
are used by the Borrower or such Restricted Subsidiary to permanently repay
outstanding Term Loans under this Agreement or other Pari Passu Indebtedness
that is secured by pari passu Liens on the Collateral (it being understood that
any Indebtedness, Disqualified Stock or Preferred Stock Incurred pursuant to
this clause (4) shall cease to be deemed Incurred or outstanding pursuant to
this clause (4) but shall be deemed Incurred and outstanding as Ratio Debt from
and after the first date on which Borrower or such Restricted Subsidiary, as the
case may be, could have Incurred such Indebtedness, Disqualified Stock or
Preferred Stock as Ratio Debt (to the extent Borrower or such Restricted
Subsidiary is able to Incur any Liens related thereto as Permitted Liens after
such reclassification));

 

-132-



--------------------------------------------------------------------------------

(5) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
and Preferred Stock issued by its Restricted Subsidiaries constituting
reimbursement obligations with respect to letters of credit or bank guarantees
or similar instruments issued in the ordinary course of business, including,
without limitation, (i) letters of credit or performance or surety bonds in
respect of workers’ compensation claims, health, disability or other employee
benefits (whether current or former) or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance and (ii) guarantees of Indebtedness Incurred by
customers in connection with the purchase or other acquisition of equipment or
supplies in the ordinary course of business;

(6) the Incurrence of Indebtedness, Disqualified Stock or Preferred Stock
arising from agreements of the Borrower or its Restricted Subsidiaries providing
for indemnification, earn-outs, adjustment of purchase or acquisition price or
similar obligations, in each case, Incurred in connection with the Transactions
or with the acquisition or disposition of any business, assets or a Subsidiary
of the Borrower in accordance with this Agreement, other than guarantees of
Indebtedness Incurred or Disqualified Stock or Preferred Stock issued by any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition;

(7) Indebtedness or Disqualified Stock of the Borrower owing to a Restricted
Subsidiary; provided that (x) such Indebtedness or Disqualified Stock owing to a
non-Loan Party shall be subordinated in right of payment to such Borrower’s
Obligations with respect to this Agreement pursuant to the Intercompany
Subordination Agreement and (y) any subsequent issuance or transfer of any
Capital Stock or any other event that results in any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness or Disqualified Stock (except to the Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness or an issuance of such Disqualified Stock not permitted by
this clause (7);

(8) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event that results in any Restricted
Subsidiary that holds such shares of Preferred Stock of another Restricted
Subsidiary ceasing to be a Restricted Subsidiary or any other subsequent
transfer of any such shares of Preferred Stock (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an issuance
of shares of Preferred Stock not permitted by this clause (8);

(9) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary or the Borrower owing to the Borrower or another Restricted
Subsidiary; provided that (x) if Borrower or a Loan Party Incurs such
Indebtedness, Disqualified Stock or Preferred Stock owing to a non-Loan Party,
such Indebtedness, Disqualified Stock or Preferred Stock is subordinated in
right of payment to the Borrower’s Obligations or Guarantee of such Loan Party,
as applicable, pursuant to the Intercompany Subordination Agreement and (y) any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any Restricted Subsidiary lending such Indebtedness, Disqualified
Stock or Preferred Stock ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness, Disqualified Stock or Preferred
Stock (except to the Borrower or another Restricted Subsidiary) shall be deemed,
in each case, to be an Incurrence of such Indebtedness, Disqualified Stock or
Preferred Stock not permitted by this clause (9);

 

-133-



--------------------------------------------------------------------------------

(10) Swap Contracts Incurred (including, without limitation, in connection with
any Qualified Receivables Financing), other than for speculative purposes;

(11) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees or similar instruments) in respect of customs,
self-insurance, performance, bid, appeal and surety bonds and completion
guarantees and similar obligations provided by the Borrower or any Restricted
Subsidiary;

(12) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary and Preferred Stock of any Restricted Subsidiary in an aggregate
principal amount or Maximum Fixed Repurchase Price, as applicable, that, when
aggregated with the principal amount or Maximum Fixed Repurchase Price of all
other Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (12), does not exceed the greater of
(x) $600,000,000 and (y) 31.0% of Four Quarter Consolidated EBITDA at the time
of Incurrence, at any one time outstanding plus, in the case of any refinancing
of any Indebtedness, Disqualified Stock or Preferred Stock permitted under this
clause (12) or any portion thereof, any Refinancing Expenses (it being
understood that any Indebtedness Incurred or Disqualified Stock or Preferred
Stock issued pursuant to this clause (12) shall cease to be deemed Incurred,
issued or outstanding pursuant to this clause (12) but shall be deemed Incurred
or issued and outstanding as Ratio Debt from and after the first date on which
Borrower or such Restricted Subsidiary, as the case may be, could have Incurred
such Indebtedness or issued such Disqualified Stock or Preferred Stock as Ratio
Debt (to the extent Borrower or such Restricted Subsidiary is able to Incur any
Liens related thereto as Permitted Liens after such reclassification));

(13) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness,
Disqualified Stock, Preferred Stock (other than Preferred Stock incurred
pursuant to Section 7.03(b)(8)) or other obligations of the Borrower or any of
its Restricted Subsidiaries so long as the Incurrence of such Indebtedness,
Disqualified Stock, Preferred Stock or other obligations by the Borrower or such
Restricted Subsidiary is permitted under the terms of this Agreement;

(14) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or the issuance of Preferred Stock of a
Restricted Subsidiary that serves to refund, refinance, replace, redeem,
repurchase, retire or defease, and is in an aggregate principal amount (or if
issued with original issue discount an aggregate issue price) that is less than
or equal to, Indebtedness Incurred or Disqualified Stock or Preferred Stock
issued as Ratio Debt or permitted under clause (2), clause (3), this clause
(14), clause (15) or clause (18) of this Section 7.03(b) or subclause (y) of
each of clauses (4), (12), (20), (29) or (31) of this Section 7.03(b) (provided
that any amounts Incurred under this clause (14) as Refinancing Indebtedness in
respect of Indebtedness Incurred pursuant to subclause (y) of any of these
clauses shall reduce the amount available under such subclause (y) of such
clause so long as such Refinancing Indebtedness remains outstanding (but, in
each case, not below $0)) or any Indebtedness Incurred or Disqualified Stock or
Preferred Stock issued to so refund, replace, refinance, redeem, repurchase,
retire or defease such Indebtedness, Disqualified Stock or Preferred Stock, plus
any Refinancing Expenses (subject to the following proviso, “Refinancing
Indebtedness”); provided, however, that such Refinancing Indebtedness:

 

-134-



--------------------------------------------------------------------------------

(i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, redeemed, repurchased or retired (which,
in the case of bridge loans or Extendable Bridge Loans/Interim Debt, shall be
determined by reference to the notes or loans into which such bridge loans or
Extendable Bridge Loans/Interim Debt are converted or for which such bridge
loans or Extendable Bridge Loans/Interim Debt are exchanged at maturity and will
be subject to other customary offers to repurchase or mandatory prepayments upon
a change of control, asset sale or event of loss and customary acceleration
rights after an event of default);

(ii) in the case of any revolving Indebtedness, has a Stated Maturity that is no
earlier than the Stated Maturity of the Indebtedness being refunded, refinanced,
replaced, redeemed, repurchased or retired (which, in the case of bridge loans
or Extendable Bridge Loans/Interim Debt, shall be determined by reference to the
notes or loans into which such bridge loans or Extendable Bridge Loans/Interim
Debt are converted or for which such bridge loans or Extendable Bridge
Loans/Interim Debt are exchanged at maturity and will be subject to other
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default);

(iii) to the extent that such Refinancing Indebtedness refinances
(i) Subordinated Indebtedness, such Refinancing Indebtedness is Subordinated
Indebtedness or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock, respectively;

(iv) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of a non-Loan Party that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Borrower or any Guarantor, or (y) Indebtedness or
Disqualified Stock of the Borrower or Indebtedness, Disqualified Stock or
Preferred Stock of a Restricted Subsidiary that refinances Indebtedness,
Disqualified Stock or Preferred Stock of an Unrestricted Subsidiary; and

(v) to the extent the Indebtedness being refunded, refinanced, replaced,
redeemed, repurchased or retired is secured, the Liens securing such Refinancing
Indebtedness may have a Lien priority equal to or junior to (but not greater
than) the Indebtedness being refunded, refinanced, replaced, redeemed,
repurchased or retired;

(15) Indebtedness, Disqualified Stock or Preferred Stock (i) of the Borrower or
any Restricted Subsidiaries Incurred, issued or assumed in anticipation of, or
in connection with, an acquisition of any assets (including Capital Stock),
business or Person or any similar Investment and (ii) of any Person that is
acquired by the Borrower or any of its Restricted Subsidiaries or merged into or
consolidated or amalgamated with the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement; provided, however, that after
giving Pro Forma Effect to such acquisition, merger, consolidation or
amalgamation and the Incurrence of such Indebtedness, Disqualified Stock or
Preferred Stock, either:

(x) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness as Ratio Debt; or

(y) the Fixed Charge Coverage Ratio of the Borrower is greater than or equal to
such ratio immediately prior to giving Pro Forma Effect to such acquisition,
merger, consolidation, amalgamation or similar Investment;

 

-135-



--------------------------------------------------------------------------------

provided further, that (1) the aggregate amount of Indebtedness Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to this clause
(15) by non-Loan Parties (together with the aggregate amount of Indebtedness
(including Acquired Indebtedness) that may be Incurred and Disqualified Stock or
Preferred Stock that may be issued pursuant to the first paragraph of this
Section 7.03 by non-Loan Parties) shall not exceed the greater of (x)
$500,000,000 and (y) 26.0% of Four Quarter Consolidated EBITDA, at any one time
outstanding on a Pro Forma Basis (including pro forma application of the
proceeds therefrom) and (2) such Indebtedness, Disqualified Stock or Preferred
Stock (A) other than with respect to the initial maturity date for Extendable
Bridge Loans/Interim Debt and Refinancing Notes in an amount not in excess of
the Inside Maturity Basket at the time of Incurrence, has a Stated Maturity that
is no earlier than the Latest Maturity Date, (B) has a Weighted Average Life to
Maturity at the time such Indebtedness is Incurred that is not less than the
remaining Weighted Average Life to Maturity of the Initial Term Loans; provided,
that any such Indebtedness in the form of Extendable Bridge Loans/Interim Debt
and amounts not in excess of the Inside Maturity Basket at the time of
Incurrence may have a Weighted Average Life to Maturity shorter than the then
longest remaining Weighted Average Life to Maturity of any then outstanding Term
Loans, and (C) shall for purposes of mandatory prepayments not be treated more
favorably than the existing Term Loans;

(16) Indebtedness, Disqualified Stock or Preferred Stock arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;

(17) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Restricted Subsidiary supported by a letter of credit or bank guarantee issued
pursuant to any credit facility permitted hereunder, so long as such letter of
credit has not been terminated and is in a principal amount not in excess of the
stated amount of such letter of credit or bank guarantee;

(18) Contribution Indebtedness;

(19) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;

(20) Indebtedness, Disqualified Stock or Preferred Stock of non-Loan Parties in
an aggregate principal amount or Maximum Fixed Repurchase Price, as applicable,
not to exceed the greater of (x) $500,000,000 and (y) 26.0% of Four Quarter
Consolidated EBITDA, at any one time outstanding, plus, in the case of any
refinancing of any Indebtedness, Disqualified Stock or Preferred Stock permitted
under this clause (20) or any portion thereof, any Refinancing Expenses (it
being understood that any Indebtedness Incurred or Disqualified Stock or
Preferred Stock issued pursuant to this clause (20) shall cease to be deemed
Incurred, issued or outstanding pursuant to this clause (20) but shall be deemed
Incurred or issued and outstanding as Ratio Debt from and after the first date
on which such non-Loan Party could have Incurred such Indebtedness or issued
such Disqualified Stock or Preferred Stock as Ratio Debt (to the extent such
non-Loan Party is able to Incur any Liens related thereto as Permitted Liens
after such reclassification));

(21) Indebtedness, Disqualified Stock or Preferred Stock of a joint venture to
the Borrower or a Restricted Subsidiary and to the other holders of Equity
Interests or participants of such joint venture, so long as the percentage of
the aggregate amount of such Indebtedness, Disqualified Stock or Preferred Stock
of such joint venture owed to such holders of its Equity Interests or
participants of such joint venture does not exceed the percentage of the
aggregate outstanding amount of the Equity Interests of such joint venture held
by such holders or such participant’s participation in such joint venture;

 

-136-



--------------------------------------------------------------------------------

(22) Indebtedness Incurred or Disqualified Stock or Preferred Stock issued in a
Qualified Receivables Financing or Qualified Receivables Factoring that is not
recourse to the Borrower or any Restricted Subsidiary (except for Standard
Securitization Undertakings) other than (x) a Receivables Subsidiary or (y) a
Person described in the definition of “Factoring Transaction”;

(23) Indebtedness, Disqualified Stock or Preferred Stock owed on a short-term
basis to banks and other financial institutions in the ordinary course of
business of the Borrower and the Restricted Subsidiaries with such banks or
financial institutions that arises in connection with ordinary banking
arrangements, including cash management, cash pooling arrangements and related
activities to manage cash balances of the Borrower and its Subsidiaries and
joint ventures including treasury, depository, overdraft, credit, purchasing or
debit card, electronic funds transfer and other cash management arrangements and
Indebtedness in respect of netting services, overdraft protection, credit card
programs, automatic clearinghouse arrangements and similar arrangements;

(24) Indebtedness, Disqualified Stock or Preferred Stock consisting of
Indebtedness, Disqualified Stock or Preferred Stock issued by the Borrower or
any Restricted Subsidiary to future, current or former officers, directors,
managers, employees, consultants and independent contractors thereof or any
direct or indirect parent thereof, their respective estates, heirs, family
members, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower or any direct or indirect parent
of the Borrower to the extent permitted under Section 7.06;

(25) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(26) Indebtedness incurred by a Restricted Subsidiary or Preferred Stock issued
a Restricted Subsidiary in connection with bankers’ acceptances, discounted
bills of exchange, warehouse receipts or similar facilities or the discounting
or factoring of receivables for credit management purposes, in each case
incurred or undertaken in the ordinary course of business;

(27) Indebtedness Incurred or Disqualified Stock issued by the Borrower or any
Restricted Subsidiary or Preferred Stock issued by any of its Restricted
Subsidiaries to the extent that the net proceeds thereof are promptly deposited
with the trustee to satisfy and discharge the Senior Notes in accordance with
any Senior Notes Indenture;

(28) (i) guarantees Incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors, licensees,
sub-licensees and distribution partners and (ii) Indebtedness Incurred by the
Borrower or a Restricted Subsidiary as a result of leases entered into by the
Borrower or such Restricted Subsidiary or any direct or indirect parent of the
Borrower in the ordinary course of business;

(29) the Incurrence by the Borrower or any Restricted Subsidiary of Indebtedness
Incurred or Disqualified Stock or Preferred Stock issued on behalf of, or
representing guarantees of Indebtedness Incurred or Disqualified Stock or
Preferred Stock issued by, joint ventures; provided that the aggregate principal
amount of Indebtedness Incurred or guaranteed or Maximum Fixed Repurchase Price
of Disqualified Stock or Preferred Stock issued or guaranteed pursuant to this
clause (29) does not exceed the greater of (x) $200,000,000 and (y) 10.5% of
Four Quarter Consolidated EBITDA at any one time outstanding, plus, in the case
of any refinancing of any

 

-137-



--------------------------------------------------------------------------------

Indebtedness, Disqualified Stock or Preferred Stock permitted under this clause
(29) or any portion thereof, any Refinancing Expenses (it being understood that
any Indebtedness Incurred or Disqualified Stock or Preferred Stock issued
pursuant to this clause (29) shall cease to be deemed Incurred, issued or
outstanding pursuant to this clause (29) but shall be deemed Incurred or issued
and outstanding as Ratio Debt from and after the first date on which Borrower or
such Restricted Subsidiary could have Incurred or guaranteed such Indebtedness
or issued or guaranteed such Disqualified Stock or Preferred Stock as Ratio Debt
(to the extent Borrower or such Restricted Subsidiary is able to Incur any Liens
related thereto as Permitted Liens after such reclassification));

(30) [reserved];

(31) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary Incurred to finance or assumed in connection with an
acquisition of any assets (including Capital Stock), business or Person in an
aggregate principal amount or Maximum Fixed Repurchase Price, as applicable,
that does not exceed the greater of (x) $350,000,000 and (y) 18.0% of Four
Quarter Consolidated EBITDA, at any one time outstanding, plus, in the case of
any refinancing of any Indebtedness, Disqualified Stock or Preferred Stock
permitted under this clause (31) or any portion thereof, any Refinancing
Expenses (it being understood that any Indebtedness Incurred or Disqualified
Stock or Preferred Stock issued pursuant to this clause (31) shall cease to be
deemed Incurred, issued or outstanding pursuant to this clause (31) but shall be
deemed Incurred or issued and outstanding as Ratio Debt from and after the first
date on which Borrower or such Restricted Subsidiary, as the case may be, could
have Incurred such Indebtedness or issued such Disqualified Stock or Preferred
Stock as Ratio Debt (to the extent Borrower or such Restricted Subsidiary is
able to Incur any Liens related thereto as Permitted Liens after such
reclassification));

(32) Indebtedness, Disqualified Stock or Preferred Stock consisting of
obligations of the Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions or any Permitted Investment;

(33) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law; and

(34) Indebtedness incurred or deemed incurred in the ordinary course of business
in connection with supply-chain financing programs or similar arrangements.

(c) For purposes of determining compliance with this Section 7.03, (i) in the
event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) meets the criteria of more than one of the categories of
Permitted Debt or is entitled to be Incurred or issued as Ratio Debt, the
Borrower shall, in its sole discretion, at the time of Incurrence or issuance,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) in any manner that complies with this Section 7.03;
provided that all Indebtedness under this Agreement and the ABL Credit Agreement
Incurred on the Closing Date shall be deemed to have been Incurred pursuant to
Section 7.03(b)(1) and all Indebtedness under the Senior Notes on the Closing
Date shall be deemed to have been Incurred pursuant to Section 7.03(b)(2) and
the Borrower shall not be permitted to reclassify all or any portion of such
Indebtedness Incurred on the Closing Date pursuant to Section 7.03(b)(1) or
7.03(b)(2), as applicable and (ii) in the event that the Borrower shall classify
Indebtedness Incurred on any date of determination as Incurred in part as Ratio
Debt (including, without limitation, pursuant to Section 7.03(b)(15)) or as
having been incurred under the Ratio-Based Incremental Facility and in part
pursuant to one or more other clauses of Section 7.03, then any calculation of
Ratio Debt or the Ratio-Based Incremental Facility on such date (but not in
respect of any future

 

-138-



--------------------------------------------------------------------------------

calculation following such date) shall not include any such Indebtedness
Incurred pursuant to one or more such other clauses of Section 7.03 (and shall
not give effect to any repayment, repurchase, redemption, defeasance or other
acquisition, retirement or discharge of Indebtedness from the proceeds thereof).
Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest or dividends
in the form of additional Indebtedness with the same terms, the payment of
dividends on Disqualified Stock or Preferred Stock in the form of additional
shares of Disqualified Stock or Preferred Stock of the same class, the accretion
of Maximum Fixed Repurchase Price and increases in the amount of Indebtedness,
Disqualified Stock or Preferred Stock outstanding solely as a result of
fluctuations in the exchange rate of currencies or increases in the value of
property securing Indebtedness will not be deemed to be an Incurrence of
Indebtedness or issuance of Disqualified Stock or Preferred Stock for purposes
of this Section 7.03. Guarantees of, or obligations in respect of letters of
credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 7.03.

(d) For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness or the issuance of Disqualified
Stock or Preferred Stock, the Dollar equivalent principal amount or Maximum
Fixed Purchase Price, as applicable, of Indebtedness, Disqualified Stock or
Preferred Stock denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar equivalent), in the case of revolving credit
debt; provided that if such Indebtedness, Disqualified Stock or Preferred Stock
is Incurred or issued to refinance other Indebtedness, Disqualified Stock or
Preferred Stock denominated in a foreign currency, and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount or Maximum Fixed Repurchase Price,
as applicable, of such refinancing Indebtedness, Disqualified Stock or Preferred
Stock does not exceed the principal amount or Maximum Fixed Repurchase Price, as
applicable, of such Indebtedness, Disqualified Stock or Preferred Stock being
refinanced. The principal amount or Maximum Fixed Repurchase Price, as
applicable, of any Indebtedness Incurred or Disqualified Stock or Preferred
Stock issued to refinance other Indebtedness, Disqualified Stock or Preferred
Stock, as the case may be, if Incurred or issued in a different currency from
the Indebtedness, Disqualified Stock or Preferred Stock being refinanced, shall
be calculated based on the currency exchange rate applicable to the currencies
in which such respective Indebtedness, Disqualified Stock or Preferred Stock is
denominated that is in effect on the date of such refinancing.

7.04 Fundamental Changes.

The Borrower may not, and will not permit any of its Restricted Subsidiaries to,
merge, dissolve, liquidate, amalgamate, consolidate with or into another Person,
consummate a Division as the Dividing Person or dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that (other than in the case of clause (e) below) so long as no Event of
Default would result therefrom:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower; provided that (A) the Borrower shall be a Person organized under the
laws of the United States, any state thereof or the District of Columbia, and
(B) the surviving Person shall provide any documentation and other information
about such Person as shall have been reasonably requested in writing by any
Lender through the Administrative Agent that such Lender shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and

 

-139-



--------------------------------------------------------------------------------

regulations, including Title III of the USA PATRIOT Act, or (ii) any one or more
other Restricted Subsidiaries; provided that (x) any Restricted Subsidiary that
is not a CFC or CFC Holdco may not merge with any Restricted Subsidiary that is
a CFC or CFC Holdco if such CFC or CFC Holdco shall be the continuing or
surviving Person and (y) when any Guarantor is merging with another Restricted
Subsidiary that is not a Loan Party either (A) the Guarantor shall be the
continuing or surviving Person or (B) such merger, amalgamation or consolidation
shall be deemed to constitute either an Investment or disposition, as elected by
the Borrower, and such Investment must be a Permitted Investment or Indebtedness
of a Restricted Subsidiary which is not a Loan Party in accordance with
Section 7.03, respectively or such disposition must be a disposition permitted
hereunder;

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party and (ii) any Restricted Subsidiary may liquidate or dissolve, or the
Borrower or any Restricted Subsidiary may (if the validity, perfection and
priority of the Liens securing the Obligations is not adversely affected thereby
and subject to compliance with Sections 6.12, 6.14 and 6.15, as applicable)
change its legal form if Borrower determines in good faith that such action is
in the best interest of Holdings and its Subsidiaries and is not disadvantageous
to the Lenders in any material respect (it being understood that in the case of
any dissolution of a Restricted Subsidiary that is a Guarantor, such Subsidiary
shall at or before the time of such dissolution transfer its assets to another
Restricted Subsidiary that is a Guarantor in the same jurisdiction or a
different jurisdiction reasonably satisfactory to the Administrative Agent
unless such disposition of assets is permitted hereunder; and in the case of any
change in legal form, a Restricted Subsidiary that is a Guarantor will remain a
Guarantor unless such Guarantor is otherwise permitted to cease being a
Guarantor hereunder and, in each case, will comply with Sections 6.12, 6.14 and
6.15, as applicable);

(c) any Restricted Subsidiary (other than the Borrower) may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to any Restricted Subsidiary; provided that if the transferor in
such a transaction is a Guarantor, then either (i) the transferee must either be
the Borrower or a Guarantor in the same jurisdiction or a different jurisdiction
reasonably satisfactory to the Administrative Agent or (ii) to the extent such
merger, amalgamation or consolidation shall be deemed to constitute either an
Investment or disposition, such Investment must be a Permitted Investment or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Section 7.03, respectively, or such disposition must be a disposition
permitted hereunder; provided, however, that the Borrower may dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
Loan Party or a Guarantor in the same jurisdiction as the disposing party or in
another jurisdiction reasonably acceptable to the Administrative Agent;

(d) any Restricted Subsidiary (other than the Borrower) may merge, amalgamate or
consolidate with, or dissolve into, any other Person, or consummate a Division
as the Dividing Person, in order to effect a Permitted Investment; provided that
(i) the continuing or surviving Person shall, to the extent subject to the terms
hereof, have complied with the requirements of Section 6.12, 6.14 and 6.15, as
applicable, (ii) to the extent constituting an Investment, such Investment must
be a Permitted Investment, and (iii) to the extent constituting a disposition,
such disposition must be permitted hereunder;

(e) any Restricted Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Restricted
Subsidiaries at such time, or, with respect to assets not so held by one or more
Restricted Subsidiaries, such Division, in the aggregate, would otherwise result
in an Asset Sale permitted by Section 7.05; provided that if the Dividing Person
is a Guarantor, then any Division Successor other than the Dividing Person shall
become a Guarantor to the extent required by and in accordance with
Section 6.12(a) and the Lien on and security interest in such property granted
or to be granted in favor of the Collateral Agent under the Collateral Documents
shall be maintained or created to the extent required by and in accordance with
the provisions of Section 6.12, 6.14 and 6.15, as applicable.

 

-140-



--------------------------------------------------------------------------------

(f) Borrower and its Restricted Subsidiaries may consummate the Transactions;

(g) any Restricted Subsidiary (other than the Borrower) may merge, dissolve,
liquidate, amalgamate, consolidate with or into another Person or consummate a
Division as the Dividing Person in order to effect a disposition (whether in one
transaction or in a series of transactions) of all or substantially all of its
assets (whether now owned or hereafter acquired) permitted pursuant to
Section 7.05 (other than dispositions permitted by this Section 7.04); and

(h) any Permitted Investment may be structured as a merger, consolidation,
amalgamation or Division.

7.05 Asset Sales.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale of any assets that do not
constitute ABL Collateral (“Non-ABL Collateral”), unless:

(1) except in the case of any Governmental Asset Sale, the Borrower or any of
its Restricted Subsidiaries, as the case may be, receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value (as determined
in good faith by the Borrower) of the assets sold or otherwise disposed of; and

(2) except in the case of any Governmental Asset Sale or a Permitted Asset Swap,
at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents or Replacement Assets.

Within 365 days after the Borrower’s or any Restricted Subsidiary’s receipt of
the Net Cash Proceeds of any Asset Sale or Casualty Event with respect to
Non-ABL Collateral, the Borrower or such Restricted Subsidiary shall apply an
amount equal to the Net Cash Proceeds from such Asset Sale or such Casualty
Event, at its option:

(1) to prepay Loans in accordance with Section 2.05(b)(ii);

(2) to an Investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), assets, or property or capital expenditures, in each case used or
useful in a Similar Business;

(3) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Casualty Event; or

(4) any combination of the foregoing;

provided that the Borrower and its Restricted Subsidiaries will be deemed to
have complied with the provisions described in clause (2) or (3) of this
paragraph if and to the extent that, within 365 days after the Asset Sale that
generated the Net Cash Proceeds, the Borrower or such Restricted Subsidiary, as
applicable, has entered into and not abandoned or rejected a binding agreement
to make an investment in compliance with the provision described in clauses
(2) or (3) of this paragraph, and that investment is thereafter completed within
180 days after the end of such 365-day period.

 

-141-



--------------------------------------------------------------------------------

Pending the final application of any such amount of Net Cash Proceeds pursuant
to Section 2.05(b)(ii) and this Section 7.05, the Borrower or such Restricted
Subsidiary may temporarily reduce Indebtedness under a revolving credit
facility, or otherwise invest or utilize such Net Cash Proceeds in any manner
not prohibited by this Agreement.

(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale of any assets that constitute ABL
Collateral, unless:

(1) except in the case of any Governmental Asset Sale, the Borrower or any of
its Restricted Subsidiaries, as the case may be, receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value (as determined
in good faith by the Borrower) of the assets sold or otherwise disposed of; and

(2) except in the case of any Governmental Asset Sale or a Permitted Asset Swap,
at least 75% of the consideration therefor received by the Borrower or such
Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents or Replacement Assets.

Within 365 days after the Borrower’s or any Restricted Subsidiary’s receipt of
the Net Cash Proceeds of any Asset Sale or Casualty Event with respect to ABL
Collateral, the Borrower or such Restricted Subsidiary shall apply an amount
equal to the Net Cash Proceeds from such Asset Sale or such Casualty Event, at
its option:

(1) to prepay Loans in accordance with Section 2.05(b)(ii);

(2) to an Investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), assets, or property or capital expenditures, in each case used or
useful in a Similar Business;

(3) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Casualty Event;

(4) to permanently reduce any Indebtedness under the ABL Credit Agreement or any
other Indebtedness of the Borrower or a Guarantor that in each case is secured
by a Lien on the ABL Collateral that is prior to the Lien on the ABL Collateral
securing the Obligations (and, in the case of revolving obligations, to
correspondingly reduce commitments with respect thereto), in each case other
than Indebtedness owed to the Borrower or a Restricted Subsidiary; or

(5) any combination of the foregoing;

provided that the Borrower and its Restricted Subsidiaries will be deemed to
have complied with the provisions described in clauses (2) and (3) above if and
to the extent that, within 365 days after the Asset Sale of Non-ABL Collateral
that generated the Net Cash Proceeds, the Borrower has entered into and not
abandoned or rejected a binding agreement to acquire the assets or Capital Stock
of a Similar Business, make an Investment in Replacement Assets or make a
capital expenditure in compliance with the provision

 

-142-



--------------------------------------------------------------------------------

described in clauses (2) and (3) of this paragraph, and that acquisition,
purchase or capital expenditure is thereafter completed within 180 days after
the end of such 365-day period. Pending the final application of any such Net
Cash Proceeds, the Borrower or such Restricted Subsidiary of the Borrower may
temporarily reduce Indebtedness under a revolving credit facility, if any, or
otherwise invest such Net Cash Proceeds in Cash Equivalents.

(c) For purposes of this Section 7.05, the amount of:

(i) any liabilities (as shown on Borrower’s or such Restricted Subsidiary’s most
recent balance sheet or in the notes thereto for which internal financial
statements are available immediately preceding such date or, if incurred or
accrued subsequent to the date of such balance sheet, such liabilities that
would have been reflected on Borrower’s or such Restricted Subsidiary’s balance
sheet or in the footnotes thereto if such incurrence or accrual had taken place
on or prior to the date of such balance sheet in the good faith determination of
the Borrower) of the Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
extinguished by the buyer in connection with the transactions relating to such
Asset Sale, or that are assumed by the transferee of any such assets or Equity
Interests, in each case, pursuant to an agreement that releases or indemnifies
Borrower or such Restricted Subsidiary, as the case may be, from further
liability;

(ii) any notes or other obligations or other securities or assets received by
the Borrower or such Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents, or by their terms are required to be satisfied for cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received), in each
case, within 180 days of the receipt thereof; and

(iii) any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this subclause (iii) that is at that time outstanding, not to exceed
the greater of (x) $450,000,000 and (y) 23.5% of Four Quarter Consolidated
EBITDA, calculated at the time of the receipt of such Designated Non-cash
Consideration (with the Fair Market Value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value) shall each be deemed to be Cash Equivalents.

(d) For purposes of this Section 7.05, any sale by the Borrower or a Restricted
Subsidiary of the Capital Stock of a Restricted Subsidiary that owns assets
constituting Non-ABL Collateral or ABL Collateral shall be deemed to be a sale
of such Non-ABL Collateral or ABL Collateral (or, in the event of a Restricted
Subsidiary that owns assets that include any combination of Non-ABL Collateral
and ABL Collateral, shall be deemed to be a separate sale of each of such
Non-ABL Collateral and ABL Collateral). In the event of any such sale (or a sale
of assets that includes any combination of Non-ABL Collateral and ABL
Collateral), the proceeds received by the Borrower and the Restricted
Subsidiaries in respect of such sale shall be allocated to the Non-ABL
Collateral and ABL Collateral in accordance with their respective Fair Market
Values, which shall be determined by the Borrower or, at the Borrower’s
election, an independent third party. In addition, for purposes of this
Section 7.05, any sale by the Borrower or any Restricted Subsidiary of the
Capital Stock of any Person that owns only ABL Collateral will not be subject to
subsection (a) hereof, but rather will be subject to subsection (b) hereof.

 

-143-



--------------------------------------------------------------------------------

7.06 Restricted Payments.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s or any of its Restricted Subsidiaries’ Equity Interests,
including any payment made in connection with any merger, amalgamation or
consolidation involving the Borrower (other than (A) dividends or distributions
by the Borrower payable solely in Equity Interests (other than Disqualified
Stock) of the Borrower; or (B) dividends or distributions by a Restricted
Subsidiary so long as, in the case of any dividend or distribution payable on or
in respect of any class or series of securities issued by a Restricted
Subsidiary other than a Wholly Owned Restricted Subsidiary, the Borrower or a
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution in accordance with its Equity Interests in such class or series of
securities);

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, including in connection with any merger, amalgamation or
consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any (i) Subordinated Indebtedness of the
Borrower or any Guarantor (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness of the
Borrower or any Guarantor in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under
Section 7.03(b)(7) or (9)) or (ii) any Indebtedness that is secured by a
security interest in the Collateral that is expressly junior to the Liens
securing the Obligations (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of ABL Debt) (clauses (i) and (ii), the
“Junior Financing”); or

(4) make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(i) (x) in the case of a Restricted Investment, no Event of Default under
Sections 8.01(a), (f) or (g) shall have occurred and be continuing or would
occur as a consequence thereof and (y) in the case of all other Restricted
Payments, no Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;

(ii) immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower could Incur $1.00 of additional Indebtedness as Ratio Debt; and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by Section 7.06(b)(1),
but excluding all other Restricted Payments permitted by Section 7.06(b)), is
less than the sum of, without duplication,

(A) the greater of $900,000,000 and 46.5% of Four Quarter Consolidated EBITDA,
on a Pro Forma Basis, plus

(B) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period) from January 1, 2019 to the end of the Borrower’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit), plus

 

-144-



--------------------------------------------------------------------------------

(C) 100% of the aggregate net proceeds, including cash and the Fair Market Value
of assets other than cash, received by the Borrower after the Closing Date from
the issue or sale of Equity Interests of the Borrower (other than Excluded
Equity), including such Equity Interests issued upon exercise of warrants or
options, plus

(D) 100% of the aggregate amount of contributions to the capital of the Borrower
received in cash and the Fair Market Value of assets other than cash after the
Closing Date (other than Excluded Equity), plus

(E) the principal amount of any Indebtedness, or the Maximum Fixed Repurchase
Price of any Disqualified Stock, of the Borrower or any Restricted Subsidiary
thereof issued after the Closing Date (other than Indebtedness or Disqualified
Stock issued to a Restricted Subsidiary or an employee stock ownership plan or
trust established by the Borrower or any Restricted Subsidiary (other than to
the extent such employee stock ownership plan or trust has been funded by the
Borrower or any Restricted Subsidiary)) which has been converted into or
exchanged for Equity Interests in the Borrower or Holdings or any other direct
or indirect parent of the Borrower (other than Excluded Equity), plus

(F) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of assets other than cash received
by the Borrower or any Restricted Subsidiary from:

(x) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from the Borrower and its Restricted Subsidiaries by any Person (other than the
Borrower or any of its Subsidiaries) and from repayments of loans or advances
which constituted Restricted Investments (other than in each case to the extent
that the Restricted Investment was made pursuant to Section 7.06(b)(10) or
(20)),

(y) the sale (other than to the Borrower or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Borrower or any
Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary or to
the extent that such Investment constituted a Permitted Investment or a
Restricted Investment made pursuant to Section 7.06(b)(10) or (20))) of the
Equity Interests of an Unrestricted Subsidiary, or

(z) any distribution or dividend from an Unrestricted Subsidiary (to the extent
such distribution or dividend is not already included in the calculation of
Consolidated Net Income and other than the amount of any Permitted Investment or
any Restricted Investment made pursuant to Section 7.06(b)(20)), plus

 

-145-



--------------------------------------------------------------------------------

(G) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower, in each case after the
Closing Date, the Fair Market Value of the Investment of the Borrower in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to Section 7.06(b)(20) or constituted
a Permitted Investment), plus

(H) the aggregate amount of Retained Declined Proceeds since the Closing Date.

(b) Notwithstanding the foregoing, Section 7.06(a) will not prohibit:

(1) the payment of any dividend or distribution or consummation of any
redemption within 60 days after the date of declaration thereof or the giving of
a redemption notice related thereto, if at the date of declaration or notice
such payment would have complied with the provisions of this Agreement and
assuming for purposes of this provision that the delivery of such redemption
notice is a Restricted Payment;

(2) (x) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of the Borrower or Holdings or any
other direct or indirect parent of the Borrower, or Junior Financing of the
Borrower or any Guarantor, in exchange for, or out of the proceeds of the
issuance or sale of, Equity Interests of the Borrower or Holdings or any other
direct or indirect parent of the Borrower or contributions to the equity capital
of the Borrower (other than Excluded Equity) (collectively, including any such
contributions, “Refunding Capital Stock”);

(y) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the issuance or sale (other than to a Subsidiary of
the Borrower or to an employee stock ownership plan or any trust established by
the Borrower or any of its Subsidiaries) of Refunding Capital Stock; and

(z) if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under this covenant
and has not been made as of such time (the “Unpaid Amount”), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of the Borrower or Holdings or any other
direct or indirect parent) in an aggregate amount no greater than the Unpaid
Amount;

(3) (a) the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement of Junior Financing of the Borrower or any Subsidiary Guarantor
made by exchange for, or out of the proceeds of the Incurrence of, Refinancing
Indebtedness thereof, and (b) the prepayment, redemption, purchase, defeasance
or other satisfaction of any Indebtedness, Disqualified Stock or Preferred Stock
(1) existing at the time a Person becomes a Restricted Subsidiary or (2) assumed
in connection with the acquisition of assets, in each case so long as such
Indebtedness, Disqualified Stock or Preferred Stock was not incurred in
contemplation of, such Person becoming a Restricted Subsidiary or such
acquisition;

 

-146-



--------------------------------------------------------------------------------

(4) the purchase, retirement, redemption or other acquisition (or Restricted
Payments to the Borrower or any direct or indirect parent of the Borrower to
finance any such purchase, retirement, redemption or other acquisition) for
value of Equity Interests (including related stock appreciation rights or
similar securities) of the Borrower or any direct or indirect parent of the
Borrower held directly or indirectly by any future, present or former employee,
officer, director, manager, consultant or independent contractor of the Borrower
or any direct or indirect parent of the Borrower or any Subsidiary of the
Borrower or their estates, heirs, family members, spouses or former spouses or
permitted transferees (including for all purposes of this clause (4), Equity
Interests held by any entity whose Equity Interests are held by any such future,
present or former employee, officer, director, manager, consultant or
independent contractor or their estates, heirs, family members, spouses or
former spouses or permitted transferees) pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or other
agreement or arrangement or any stock subscription or shareholder or similar
agreement; provided, however, that the aggregate amounts paid under this clause
(4) shall not exceed $45,000,000 in any calendar year (in each case, with unused
amounts in any calendar year being permitted to be carried over for the next two
succeeding calendar years); provided further, however, that such amount in any
calendar year may be increased by an amount not to exceed:

(i) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Excluded Equity) of
the Borrower or Holdings or any other direct or indirect parent of the Borrower
(to the extent contributed to the Borrower) to members of management, directors
or consultants of the Borrower and its Restricted Subsidiaries or Holdings or
any other direct or indirect parent of the Borrower that occurs after the
Closing Date (provided that the amount of such cash proceeds utilized for any
such repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under clause (iii) of the first
paragraph of Section 7.06); plus

(ii) the cash proceeds of key man life insurance policies received by the
Borrower or Holdings or any other direct or indirect parent of the Borrower (to
the extent contributed to the Borrower) and its Restricted Subsidiaries after
the Closing Date; plus

(iii) the amount of any cash bonuses otherwise payable to employees, officers,
directors, managers, consultants or independent contractors of the Borrower or
its Restricted Subsidiaries or any direct or indirect parent of the Borrower
that are foregone in return for the receipt of Equity Interests,

(provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (i) and (ii) above in any calendar
year); provided, further, that cancellation of Indebtedness owing to the
Borrower or any Restricted Subsidiary from any future, current or former
officer, director, employee, manager, consultant or independent contractor (or
any permitted transferees thereof) of the Borrower or any of its Restricted
Subsidiaries or any direct or indirect parent of the Borrower, in connection
with a repurchase of Equity Interests of the Borrower or any direct or indirect
parent of the Borrower from such Persons will not be deemed to constitute a
Restricted Payment for purposes of this Section 7.06 or any other provisions of
this Agreement;

(5) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 7.03;

 

-147-



--------------------------------------------------------------------------------

(6) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
and the declaration and payment of dividends to the Borrower or any direct or
indirect parent of the Borrower, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock (other than Disqualified Stock) of the Borrower or any direct or indirect
parent of the Borrower issued after the Closing Date; provided, however, that
(A) the Fixed Charge Coverage Ratio of the Borrower for the Test Period most
recently ended prior to such date of determination (calculated on a Pro Forma
Basis) is 2.00 to 1.00 or greater and (B) the aggregate amount of dividends
declared and paid pursuant to this clause (6) does not exceed the net cash
proceeds actually received by the Borrower from the sale (or the contribution of
the net cash proceeds from the sale) of Designated Preferred Stock;

(7) any Restricted Payments made in connection with the consummation of the
Transactions or as contemplated by the Acquisition Agreement, including any
dividends, payments or loans made to the Borrower or any direct or indirect
parent of the Borrower to enable it to make any such payments or any future
payments to employees of the Borrower, any Restricted Subsidiary of the Borrower
or any direct or indirect parent of the Borrower under agreements entered into
in connection with the Transactions;

(8) the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to Holdings or any other direct or indirect parent of
the Borrower to fund the payment by Holdings or any other direct or indirect
parent of the Borrower of dividends on such entity’s common stock) of up to
6.0% per annum of the net cash proceeds received by the Borrower from any public
offering of Equity Interests or contributed to the Borrower by Holdings or any
other direct or indirect parent of the Borrower from any public offering of
Equity Interests (other than public offerings with respect to Equity Interests
registered on Form S-4 or S-8 or successor form thereto and other than any
public sale constituting an Excluded Contribution);

(9) Restricted Payments that are made with Excluded Contributions;

(10) Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (10) not to exceed the greater
of (x) $600,000,000 and (y) 31.0% of Four Quarter Consolidated EBITDA;

(11) the declaration and payment of dividends or distributions to the Closing
Date Preferred Equity Purchaser or any holder of the Closing Date Preferred
Equity pursuant to the terms of the Closing Date Preferred Equity and the
declaration and payment of dividends to the Borrower or any direct or indirect
parent of the Borrower, the proceeds of which will be used to fund the payment
of dividends to the Closing Date Preferred Equity Purchaser or any holder of the
Closing Date Preferred Equity pursuant to the terms of the Closing Date
Preferred Equity; provided, however, that the aggregate amount of dividends
declared and paid pursuant to this clause (11) does not exceed the aggregate
amount of dividends that may be paid in cash pursuant to the terms of the
definitive documentation for the Closing Date Preferred Equity in effect on the
Closing Date;

(12) for so long as the Borrower is a member of a group filing a consolidated or
combined income Tax return with Holdings or any other direct or indirect parent
of the Borrower, the payment of dividends or other distributions to Holdings or
such other direct or indirect parent of the Borrower in amounts required for
Holdings or such other parent company to pay federal, state and local income
Taxes imposed on such entity to the extent such income Taxes are attributable to
the income of the Borrower and its Subsidiaries; provided, however, that (i) the
amount of such payments in respect of any Tax year does not, in the aggregate,
exceed the amount

 

-148-



--------------------------------------------------------------------------------

that the Borrower and its Subsidiaries that are members of such consolidated or
combined group would have been required to pay in respect of federal, state and
local income Taxes (as the case may be) in respect of such year if the Borrower
and its applicable Subsidiaries paid such income Taxes directly as a separate
stand-alone consolidated or combined income Tax group (reduced by any such Taxes
paid directly by the Borrower or any Subsidiary) and (ii) the permitted payment
pursuant to this clause (12) with respect to any Taxes attributable to income of
any Unrestricted Subsidiary for such taxable year shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for the purposes of paying such
consolidated, combined or similar Taxes;

(13) the declaration and payment of dividends, other distributions or other
amounts to, or the making of loans to Holdings or any other direct or indirect
parent of the Borrower, in the amount required for such entity to, if
applicable:

(i) pay amounts equal to the amounts required for Holdings or any other direct
or indirect parent of the Borrower to pay fees and expenses (including franchise
or similar Taxes required to maintain its corporate existence), customary
salary, bonus and other benefits payable to, and indemnities provided on behalf
of, officers, employees, directors, managers, consultants or independent
contractors of Holdings or any other direct or indirect parent of the Borrower,
if applicable, and general corporate operating (including, without limitation,
expenses related to auditing and other accounting matters) and overhead costs
and expenses of the Borrower or any direct or indirect parent of the Borrower,
if applicable, in each case to the extent such fees, expenses, salaries,
bonuses, benefits and indemnities are attributable to the ownership or operation
of the Borrower and its Subsidiaries;

(ii) pay, if applicable, amounts equal to amounts required for Holdings or any
direct or indirect parent of the Borrower to pay interest and/or principal on
Indebtedness the proceeds of which have been contributed to the Borrower (other
than as Excluded Equity) and that has been guaranteed by, and is otherwise
considered Indebtedness of, the Borrower or any Restricted Subsidiary Incurred
in accordance with Section 7.03 (except to the extent any such payments have
otherwise been made by any such guarantor);

(iii) pay fees and expenses incurred by Holdings or any other direct or indirect
parent of the Borrower related to (i) the maintenance of such parent entity of
its corporate or other entity existence and performance of its obligations under
this Agreement and similar obligations under the ABL Credit Agreement and the
Senior Notes, (ii) any unsuccessful equity or debt offering of such parent
entity (or any debt or equity offering from which such parent does not receive
any proceeds) and (iii) any equity or debt issuance, incurrence or offering, any
disposition or acquisition or any investment transaction by the Borrower or any
of its Restricted Subsidiaries (or any acquisition of or investment in any
business, assets or property that will be contributed to the Borrower or any of
its Restricted Subsidiaries as part of the same or a related transaction)
permitted by this Agreement;

(iv) [reserved];

(v) make payments for the benefit of the Borrower or any of its Restricted
Subsidiaries to the extent such payments could have been made by the Borrower or
any of its Restricted Subsidiaries because such payments (x) (i) would not
otherwise be Restricted Payments or (ii) would be Restricted Payments that would
be permitted to be made by the Borrower or any of its Restricted Subsidiaries
pursuant to this covenant: provided that any payment made pursuant to this
clause (v)(x)(ii) shall, if applicable, reduce capacity under the Restricted
Payment exception or basket that would have been utilized if such payment were
made directly by the Borrower or such Restricted Subsidiary and (y) would be
permitted by Section 6.19; and

 

-149-



--------------------------------------------------------------------------------

(vi) make Restricted Payments to any direct or indirect parent of the Borrower
to finance, or to any direct or indirect parent of the Borrower for the purpose
of paying to any other direct or indirect parent of the Borrower to finance, any
Investment that, if consummated by the Borrower or any of its Restricted
Subsidiaries, would be a Permitted Investment; provided that (a) such Restricted
Payment is made substantially concurrently with the closing of such Investment
and (b) promptly following the closing thereof, such direct or indirect parent
of the Borrower causes (i) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or any Restricted Subsidiary or
(ii) the merger, consolidation or amalgamation (to the extent permitted by
Section 7.04) of the Person formed or acquired into the Borrower or any
Restricted Subsidiary in order to consummate such acquisition or Investment, in
each case, in accordance with the requirements of Section 6.12;

(14) [reserved];

(15) (i) repurchases of Equity Interests of the Borrower or any direct or
indirect parent of the Borrower deemed to occur upon exercise of stock options
or warrants if such Equity Interests represent a portion of the exercise price
of such options or warrants, (ii) payments made or expected to be made by the
Borrower or any Restricted Subsidiary in respect of withholding or similar taxes
payable or expected to be payable by any future, present or former director,
officer, employee, manager, consultant or independent contractor of the Borrower
or any direct or indirect parent of the Borrower or any Subsidiary of the
Borrower (or their respective Affiliates, estates or immediate family members)
in connection with the exercise of stock options or the grant, vesting or
delivery of Equity Interests of the Borrower or any direct or indirect parent of
the Borrower and (iii) loans or advances to officers, directors, employees,
managers, consultants and independent contractors of the Borrower or any direct
or indirect parent of the Borrower or any Subsidiary of the Borrower in
connection with such Person’s purchase of Equity Interests of the Borrower or
any direct or indirect parent of the Borrower; provided that no cash is actually
advanced pursuant to this subclause (iii) other than to pay taxes due in
connection with such purchase, unless immediately repaid;

(16) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Factoring or Qualified Receivables
Financing and the payment or distribution of Receivables Fees;

(17) payments or distributions to satisfy dissenters’ rights, pursuant to or in
connection with a consolidation, merger or transfer of assets that complies with
the provisions of this Agreement;

(18) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary of Holdings by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or Cash Equivalents);

(19) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests in connection with any merger, consolidation, amalgamation or other
business combination, or in connection with any dividend, distribution or split
of or upon exercise, conversion or exchange of Equity Interests, warrants,
options or other securities exercisable or convertible into, Equity Interests of
the Borrower or any direct or indirect parent of the Borrower;

 

-150-



--------------------------------------------------------------------------------

(20) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(20) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
$300,000,000 and 15.5% of Four Quarter Consolidated EBITDA (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(21) any Restricted Payment so long as immediately after giving effect to the
making of such Restricted Payment and any related Incurrence of Indebtedness,
the Consolidated Total Leverage Ratio does not exceed 3.75 to 1.00;

(22) [reserved];

(23) any payment that is intended to prevent any Indebtedness from being treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code; and

(24) the payment of any dividend or distribution made to repurchase, redeem,
retire or otherwise acquire Equity Interests of the Borrower or any direct or
indirect parent of the Borrower under any share repurchase plan; provided, that
the aggregate amount of Restricted Payments made under this clause (24) does not
exceed $125,000,000 in any calendar year (with unused amounts in any calendar
year being permitted to be carried over to succeeding calendar years subject to
a maximum of $250,000,000 in any calendar year);

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (10), (21) and (24), no Event of
Default shall have occurred and be continuing or would occur as a consequence
thereof.

(b) The Borrower will not permit any Restricted Subsidiary to become an
Unrestricted Subsidiary, or any Unrestricted Subsidiary to become a Restricted
Subsidiary, except pursuant to the definition of “Unrestricted Subsidiary.” For
purposes of designating any Restricted Subsidiary as an Unrestricted Subsidiary,
all outstanding Investments by the Borrower and its Restricted Subsidiaries
(except to the extent repaid) in the Subsidiary so designated will be deemed to
be Restricted Payments or Permitted Investments in an amount determined as set
forth in the last sentence of the definition of “Investments.” Such designation
will only be permitted if a Restricted Payment or Permitted Investment in such
amount would be permitted at such time and if such Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.

(c) For purposes of the covenant described above, if any Investment or
Restricted Payment would be permitted pursuant to one or more provisions
described above and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” the Borrower may divide and classify such Investment
or Restricted Payment in any manner that complies with this covenant and may
later divide and reclassify any such Investment or Restricted Payment so long as
the Investment or Restricted Payment (as so divided and/or reclassified) would
be permitted to be made in reliance on the applicable exception as of the date
of such reclassification. In addition, for purposes of the covenant described
above, any Restricted Payment permitted hereunder may, at the option of the
Borrower or its Restricted Subsidiaries, be structured in the form of a loan or
other Investment.

 

-151-



--------------------------------------------------------------------------------

7.07 [Reserved].

7.08 [Reserved]

7.09 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries on its Capital Stock; or (ii) pay any Indebtedness
owed to the Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries;

(c) create, incur, assume or suffer to exist Liens on the Collateral of such
Person for the benefit of the Lenders with respect to the Term Loan Facility and
the Obligations or under the Loan Documents; or

(d) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect or entered into on the
Closing Date, including pursuant to this Agreement, the Loan Documents and the
other documents relating to this agreement, any ABL Credit Agreement and the
other documents relating to any ABL Credit Agreement, related Swap Contracts and
Indebtedness permitted pursuant to Section 7.03(b)(3);

(2) any Senior Notes Indenture, the Senior Notes, and any exchange notes and
Guarantees thereof;

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person acquired by or merged,
amalgamated or consolidated with or into the Borrower or any Restricted
Subsidiary or an Unrestricted Subsidiary that is designated a Restricted
Subsidiary that was in existence at the time of such acquisition (or at the time
it merges with or into the Borrower or any Restricted Subsidiary or assumed in
connection with the acquisition of assets from such Person (but, in each case,
not created in contemplation thereof)), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired or designated;
provided that in connection with a merger, amalgamation or consolidation under
this clause (4), if a Person other than Borrower or such Restricted Subsidiary
is the successor company with respect to such merger, amalgamation or
consolidation, any agreement or instrument of such Person or any Subsidiary of
such Person, shall be deemed acquired or assumed, as the case may be, by the
Borrower or such Restricted Subsidiary, as the case may be, at the time of such
merger, amalgamation or consolidation;

(5) customary encumbrances or restrictions contained in contracts or agreements
for the sale of assets applicable to such assets pending consummation of such
sale, including customary restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Capital Stock or assets of such Restricted Subsidiary;

 

-152-



--------------------------------------------------------------------------------

(6) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(7) customary provisions in (x) joint venture agreements entered into in the
ordinary course of business with respect to the Equity Interests subject to the
joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;

(8) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business to the extent imposing
restrictions of the nature discussed in clause (c) above on the property so
acquired;

(9) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business to the extent
imposing restrictions of the type described in clause (c) above on the property
subject to such lease;

(10) any encumbrance or restriction effected in connection with a Qualified
Receivables Factoring or Qualified Receivables Financing that, in the good faith
determination of the Borrower, is necessary or advisable to effect such
Qualified Receivables Factoring or Qualified Receivables Financing, as
applicable;

(11) any encumbrance or restriction contained in other Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary of the
Borrower that is Incurred subsequent to the Closing Date pursuant to
Section 7.03; provided that such encumbrances and restrictions contained in any
agreement or instrument will not materially affect the Borrower’s ability to
make anticipated principal or interest payment on the Loans (as determined by
the Borrower in good faith);

(12) any encumbrance or restriction contained in secured Indebtedness otherwise
permitted to be Incurred pursuant to Sections 7.01 and 7.03 to the extent
limiting the right of the debtor to dispose of the assets securing such
Indebtedness;

(13) encumbrances or restrictions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, (x) detract from the value of the property or assets of the
Borrower or any Restricted Subsidiary in any manner material to the Borrower or
any Restricted Subsidiary or (y) materially affect the Borrower’s ability to
make anticipated principal or interest payment on the Loans (as determined by
the Borrower in good faith);

(14) encumbrances or restrictions existing under, by reason of or with respect
to Refinancing Indebtedness; provided that the encumbrances and restrictions
contained in the agreements governing that Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced; and

(15) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (14) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive as a whole with respect to such encumbrances or restrictions than
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

-153-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.09 (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

7.10 Accounting Changes. Make any change in fiscal year; provided, however, that
the Borrower or Holdings may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any amendments to this
Agreement that are necessary, in the judgment of the Administrative Agent and
the Borrower or Holdings, as applicable, to reflect such change in fiscal year.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan due
hereunder, or (iii) within ten (10) Business Days after the same becomes due and
payable, any fee due hereunder, or any other amount payable hereunder or with
respect to any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05 (solely with
respect to the Borrower), 6.11 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect (and in all respects if any such
representation or warranty is already qualified by materiality) when made or
deemed made and, to the extent capable of being cured, such representation,
warranty, certification or statement of fact is not corrected or clarified
within 30 days after it was initially made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
intercompany Indebtedness) having an aggregate outstanding principal amount
equal to or greater than the Threshold Amount; (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, or any other
event occurs (other than a default or an event of

 

-154-



--------------------------------------------------------------------------------

default in respect of the observance of or compliance with any financial
maintenance covenant, which is addressed by clause (C) below), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) after the expiration of any applicable grace or
cure period therefor to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or in an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, in each case, prior to its Stated Maturity;
provided that this clause (e)(B) shall not apply to (x) secured Indebtedness
that becomes due as a result of the sale or transfer or other disposition
(including a Casualty Event) of the property or assets securing such
Indebtedness permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness, (y) events of default, termination events or
any other similar event under the documents governing Swap Contracts for so long
as such event of default, termination event or other similar event does not
result in the occurrence of an early termination date or any acceleration or
prepayment of any amounts or other Indebtedness payable thereunder or
(z) Indebtedness that upon the happening of any such default or event
automatically converts into Equity Interests (other than Disqualified Stock or,
in the case of a Restricted Subsidiary, Disqualified Stock or Preferred Stock)
in accordance with its terms; provided further, that such failure is unremedied
and is not validly waived by the holders of such Indebtedness in accordance with
the terms of the documents governing such Indebtedness prior to any acceleration
of the Loans pursuant to Section 8.02; or (C) fails to observe or perform any
other agreement or condition relating to any such Indebtedness containing or
otherwise requiring observance or compliance with a financial maintenance
covenant and the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders or beneficiary or beneficiaries) have caused
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its Stated Maturity
(“Acceleration”); provided however that if such holder or holders (or a trustee
or an agent on behalf of such holder or holders or beneficiary or beneficiaries)
irrevocably rescind such Acceleration, the Event of Default with respect to this
clause (e)(C) shall automatically cease from and after such date; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and does not deny or fail to
acknowledge coverage) and there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

-155-



--------------------------------------------------------------------------------

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or satisfaction in full of all
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document covering a material portion of
the Collateral after delivery thereof pursuant to Section 4.01, 6.12, 6.14 or
6.17 or the Collateral Documents shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.05) cease to create a valid and perfected (subject to the
Perfection Exceptions) first priority Lien on and security interest in any
material Collateral covered thereby, subject to Liens permitted under
Section 7.01, except to the extent (i) resulting from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents or to file
Uniform Commercial Code continuation statements, or (ii) except as to Collateral
consisting of real property, to the extent that such losses are covered by a
lender’s title insurance policy and such insurers have not denied or failed to
acknowledge coverage.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) [Reserved];

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved]; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents, under any document
evidencing Indebtedness in respect of which the Facilities have been designated
as “Designated Senior Debt,” (or any comparable term) and/or under applicable
Law;

 

-156-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.18, be applied (subject to the terms of the
Intercreditor Agreements) by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent and the Collateral Agent in their
capacities as such;

Second, to payment of that portion of the Obligations constituting fees and
indemnities payable to the Lenders (including fees, disbursements and other
charges of counsel payable under Section 10.04) arising under the Loan Documents
and amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, obligations of the Loan Parties and Restricted
Subsidiaries then owing under the Secured Hedge Agreements and the Secured Cash
Management Agreements and all other Obligations, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent, the Lenders and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law;

provided that no amounts received from any Guarantor shall be applied to
Excluded Swap Obligations of such Guarantor.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto, and the Administrative Agent hereby accepts such
appointment. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, no Agent, including

 

-157-



--------------------------------------------------------------------------------

the Syndication Agents, the Documentation Agent, the Senior Co-Managers or the
Co-Manager, shall have any duties or responsibilities, except those expressly
set forth herein, nor shall any Agent, including the Syndication Agents, the
Documentation Agent, the Senior Co-Managers or the Co-Manager, have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent, including the Syndication Agents, the
Documentation Agent, the Senior Co-Managers or the Co-Manager. Without limiting
the generality of the foregoing sentence, the use of the term “agent” herein and
in the other Loan Documents with reference to any Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b) [Reserved].

(c) Each Lender hereby irrevocably appoints and authorizes the Collateral Agent
to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto, and the Collateral Agent hereby accepts
such appointment. In this connection, the Collateral Agent (and any co-agents,
sub-agents and attorneys-in-fact appointed by the Collateral Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Collateral Agent),
shall be entitled to the benefits of all provisions of this Article IX
(including, without limitation, Section 9.07, as though such co-agents,
sub-agents and attorneys-in-fact were the Collateral Agent under the Loan
Documents) as if set forth in full herein with respect thereto.

9.02 Delegation of Duties. Each of the Agents may execute any of its duties
under this Agreement or any other Loan Document (including, with respect to the
Collateral Agent, for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents or of
exercising any rights and remedies thereunder) by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Neither
Agent shall be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein, to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction) or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent or the Collateral Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the validity, perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
the value or sufficiency of the Collateral or for any failure of any Loan Party
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

-158-



--------------------------------------------------------------------------------

9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided, however, that unless
and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent taken after the Closing Date,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations

 

-159-



--------------------------------------------------------------------------------

as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and the other Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any Agent herein,
such Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

9.07 Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 9.07. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including the fees, disbursements and other
charges of counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

9.08 Agents in their Individual Capacities. Any Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though it were not an Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, an Agent or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that such Agent shall be under no obligation to
provide such information to them. With respect to its Loans, such Agent shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not an Agent, and the terms
“Lender” and “Lenders” include such Agent in its individual capacity.

9.09 Successor Agents. Each Agent may resign as the Agent upon thirty (30) days’
notice to the Borrower and the Lenders (or such shorter period of notice as such
Agent and the Borrower may agree). If any Agent resigns under this Agreement,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of an Event of Default under
Section 8.01(a), (f), or (g) (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no successor agent is appointed prior to
the effective date of the resignation of such Agent, such Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Agent and the term “Administrative
Agent” or “Collateral Agent,” as applicable, shall mean such successor
administrative agent and/or Supplemental Administrative

 

-160-



--------------------------------------------------------------------------------

Agent or successor collateral agent and/or Supplemental Collateral Agent, as the
case may be, and the retiring Agent’s appointment, powers and duties as such
Agent shall be terminated. After the retiring Agent’s resignation hereunder as
the applicable Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent or Collateral Agent, as applicable,
under this Agreement. If no successor agent has accepted appointment as the
Administrative Agent or Collateral Agent, as applicable, by the date which is
thirty (30) days following the retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of such Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Collateral Agent hereunder
by a successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, the Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges, and duties of the retiring
Collateral Agent. Upon the acceptance of any appointment as an Agent hereunder
by a successor or upon the expiration of the thirty-day period following the
retiring Agent’s notice of resignation without a successor agent having been
appointed, such retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Agent’s resignation
hereunder as the applicable Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the applicable Agent.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 10.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

-161-



--------------------------------------------------------------------------------

9.11 Collateral and Guaranty Matters. Each of the Lenders irrevocably authorizes
the Collateral Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), (ii) that is sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document to a Person that is not a
Loan Party, (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders, (iv) to the extent such property is secured
by a Permitted Lien under clause (6) of the definition thereof, (v) that
constitutes Excluded Assets as a result of an occurrence not prohibited
hereunder or (vi) owned by a Subsidiary Guarantor upon release of such
Subsidiary Guarantor from its obligations under its Guaranty or hereunder, as
applicable, pursuant to clause (c) below;

(b) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Loan Document to the holder
of any Permitted Lien on such property that is permitted by clauses (1), (4),
(5), (6) (only with regard to Section 7.03(b)(4)), (9), (11) (solely with
respect to cash deposits), (16), (17) (other than with respect to self-insurance
arrangements), (18) (solely to the extent constituting Excluded Assets), (19),
(21), (23) (solely to the extent relating to a lien of the type allowed pursuant
to clauses (9) and (11) (solely with respect to cash deposits) of the definition
thereof), (25) (solely to the extent relating to a lien of the type allowed
pursuant to clause (6) of the definition of “Permitted Liens” and securing
obligations under Indebtedness of the type allowed pursuant to
Section 7.03(b)(4)), (26) (solely to the extent the Lien of the Collateral Agent
on such property is not, pursuant to such agreements, permitted to be senior to
or pari passu with such Liens), (29) (solely with respect to cash deposits),
(35), (39) (only for so long as required to be secured for such letter of intent
or investment) and (45) of the definition thereof;

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(d) establish intercreditor arrangements as contemplated by this Agreement.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.11; provided that the Borrower shall have delivered to the
Collateral Agent a certificate of a Responsible Officer of the Borrower
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents.

9.12 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made

 

-162-



--------------------------------------------------------------------------------

with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. By accepting the benefits of the
Collateral, each Secured Party that is a party to any such arrangement in
respect of Secured Cash Management Agreements or Secured Hedge Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent under the Loan Documents, and shall be deemed to have
appointed the Collateral Agent to serve as collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.

9.13 Other Agents; Arranger and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “lead arranger,” “bookrunner,”
“senior co-manager,” or “co-manager” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

9.14 Appointment of Supplemental Agents, Incremental Arrangers, Incremental
Equivalent Debt Arrangers and Specified Refinancing Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent or the Collateral Agent, in each case, as applicable, deems that by reason
of any present or future Law of any jurisdiction it may not exercise any of the
rights, powers or remedies granted herein or in any of the other Loan Documents
or take any other action which may be desirable or necessary in connection
therewith, the Administrative Agent or the Collateral Agent, in each case, as
applicable, is hereby authorized to appoint an additional individual or
institution selected by such Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent,
collateral sub-agent, administrative co-agent or collateral co-agent (any such
additional individual or institution being referred to herein individually, as a
“Supplemental Administrative Agent” or a “Supplemental Collateral Agent,” in
each case, as applicable, and collectively as “Supplemental Administrative
Agents” or “Supplemental Collateral Agents,” in each case, as applicable).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article IX and of Sections 10.04 and 10.05 (obligating the Borrower to
pay the Agents’ expenses and to indemnify the Agents) that refer to the
Collateral Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Collateral Agent shall be deemed to be
references to the Collateral Agent and/or such Supplemental Collateral Agent, as
the context may require.

 

-163-



--------------------------------------------------------------------------------

(c) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent, (i) each and every right, power, privilege or duty
expressed or intended by this Agreement or any of the other Loan Documents to be
exercised by or vested in or conveyed to the Administrative Agent shall be
exercisable by and vest in such Supplemental Administrative Agent to the extent,
and only to the extent, necessary to enable such Supplemental Administrative
Agent to exercise such rights, powers and privileges and to perform such duties,
and every covenant and obligation contained in the Loan Documents and necessary
to the exercise or performance thereof by such Supplemental Administrative Agent
shall run to and be enforceable by either the Administrative Agent or such
Supplemental Administrative Agent, and (ii) the provisions of this Article IX
and of Sections 10.04 and 10.05 (obligating the Borrower to pay the Agents’
expenses and to indemnify the Agents) that refer to the Administrative Agent
shall inure to the benefit of such Supplemental Administrative Agent and all
references therein to the Administrative Agent shall be deemed to be references
to the Administrative Agent and/or such Supplemental Administrative Agent, as
the context may require.

(d) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Collateral Agent so appointed by the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, the Borrower or Holdings, as
applicable, shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Collateral
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by Law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

(e) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

(f) In the event that the Borrower appoints or designates any Incremental
Arranger, Incremental Equivalent Debt Arranger or Specified Refinancing Agent
pursuant to Sections 2.16, 2.17 and 2.19, as applicable, (i) each and every
right, power, privilege or duty expressed or intended by this Agreement or any
of the other Loan Documents to be exercised by or vested in or conveyed to an
agent or arranger with respect to New Loan Commitments, Incremental Equivalent
Debt or Specified Refinancing Debt, as applicable, shall be exercisable by and
vest in such Incremental Arranger, Incremental Equivalent Debt Arranger or
Specified Refinancing Agent to the extent, and only to the extent, necessary to
enable such Incremental Arranger, Incremental Equivalent Debt Arranger or
Specified Refinancing Agent to exercise such rights, powers and privileges with
respect to the New Loan Commitments, Incremental Equivalent Debt or Specified
Refinancing Debt, as applicable, and to perform such duties with respect to such
New Loan Commitments, Incremental Equivalent Debt or Specified Refinancing Debt,
and every covenant and obligation contained in the Loan Documents and necessary
to the exercise or performance thereof by such Incremental Arranger, Incremental
Equivalent Debt Arranger or Specified Refinancing Agent shall run to and be
enforceable by either the Administrative Agent or such Incremental Arranger,
Incremental Equivalent Debt Arranger or Specified Refinancing Agent, and
(ii) the provisions of this Article IX and of Sections 10.04 and 10.05
(obligating the Borrower to pay the Administrative Agent’s and the Collateral
Agent’s expenses and to indemnify the Administrative Agent and the Collateral
Agent) that

 

-164-



--------------------------------------------------------------------------------

refer to the Administrative Agent and/or the Collateral Agent shall inure to the
benefit of such Incremental Arranger, Incremental Equivalent Debt Arranger or
Specified Refinancing Agent and all references therein to the Administrative
Agent and/or Collateral Agent shall be deemed to be references to the
Administrative Agent and/or Collateral Agent and/or such Incremental Arranger,
Incremental Equivalent Debt Arranger or Specified Refinancing Agent, as the
context may require. Each Lender hereby irrevocably appoints any Incremental
Arranger, Incremental Equivalent Debt Arranger or Specified Refinancing Agent to
act on its behalf hereunder and under the other Loan Documents pursuant to
Sections 2.16, 2.17 and 2.19, as applicable, and designates and authorizes such
Incremental Arranger, Incremental Equivalent Debt Arranger or Specified
Refinancing Agent to take such actions on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to such Incremental Arranger,
Incremental Equivalent Debt Arranger or Specified Refinancing Agent by the terms
of this Agreement or any other Loan Document, together with such actions and
powers as are reasonably incidental thereto.

9.15 Withholding Taxes.

To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
all Taxes and all related losses, claims, liabilities and expenses (including
fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of such Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of, withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due the Administrative Agent under this Section 9.15. The
agreements in this Section 9.15 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

9.16 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement,

 

-165-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment pursuant to Section 8.02,
in each case without the written consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or the waiver
of any Default or Event of Default, mandatory prepayment or mandatory reduction
of the Commitments shall not constitute an extension or increase of any
Commitment of any Lender);

(b) postpone any date scheduled for, or the currency of, any payment of
principal of, or interest on, any Loan, or any fees or other amounts payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby, it being understood that the waiver of any mandatory
prepayment of Loans under any Facility shall not constitute a postponement of
any date scheduled for the payment of principal or interest;

 

-166-



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby; it being understood that any change to the definitions of Consolidated
First Lien Net Leverage Ratio shall not constitute a reduction in any rate of
interest based thereon; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

(d) modify Section 2.13 without the written consent of each Lender directly and
adversely affected thereby;

(e) change any provision of this Section 10.01 or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;

(f) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(g) other than in a transaction permitted under Section 7.04 or 7.05, release
all or substantially all of the value of the aggregate Guaranty, without the
written consent of each Lender;

(h) without the written consent of Lenders holding a majority in aggregate
principal amount of the adversely affected class of Loans, (i) change the order
of application of any prepayment of Loans among the Facilities or (ii) impose
any greater restriction on the ability of any Lender under a Facility to assign
any of its rights or obligations hereunder; or

(i) modify Section 8.03 in a manner that alters the order of application of
funds set forth therein without the written consent of each Lender directly and
adversely affected thereby;

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in its capacity as such, in
addition to the Lenders required above, affect the rights or duties of, or any
fees or other amounts payable to, the Administrative Agent under this Agreement
or any other Loan Document; (ii) Section 10.07(g) may not be amended, waived or
otherwise modified without the consent of each Granting Lender all or any part
of whose Loans are being funded by an SPC at the time of such amendment, waiver
or other modification; and (iii) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Affiliate Lender (other than
any Debt Fund Affiliate) shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Affiliate
Lenders (other than Debt Fund Affiliates)), except that (x) the Commitment of
any Affiliate Lender may not be increased or extended, the maturity of any of
its Loans may not be extended, the rate of interest on any of its Loans may not
be reduced and the principal amount of any of its Loans may not be forgiven, in
each case without the consent of such Affiliate Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Affiliate Lender in its capacity as a
Lender more adversely than other affected Lenders shall require the consent of
such Affiliate Lender.

 

-167-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, any amendment, modification,
waiver or other action which by its terms requires the consent of all Lenders or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders or Affiliate Lenders (other than Debt Fund
Affiliates), except that (x) no amendment, waiver or consent relating to
Section 10.01(a), (b) or (c) may be effected, in each case without the consent
of such Defaulting Lender or Affiliate Lender and (y) any amendment,
modification, waiver or other action that by its terms adversely affects any
Defaulting Lender or Affiliate Lender in its capacity as a Lender in a manner
that differs in any material respect from, and is more adverse to such
Defaulting Lender or Affiliate Lender than it is to, other affected Lenders
shall require the consent of such Defaulting Lender or Affiliate Lender.

Notwithstanding anything to the contrary herein, any waiver, amendment,
modification or consent in respect of this Agreement or any other Loan Document
that by its terms affects the rights or duties under this Agreement or any other
Loan Document of Lenders holding Loans or Commitments of a particular Tranche
(but not the Lenders holding Loans or Commitments of any other Tranche) may be
effected by an agreement or agreements in writing entered into by the Borrower
and the requisite percentage in interest of the Lenders with respect to such
Tranche that would be required to consent thereto under this Section 10.01 if
such Lenders were the only Lenders hereunder at the time.

This Section 10.01 shall be subject to any contrary provision of Sections 2.16,
2.17 or 2.19. In addition, notwithstanding anything else to the contrary
contained in this Section 10.01, (a) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical nature, in each case, in any provision of the Loan Documents,
then the Administrative Agent and the Borrower shall be permitted to amend such
provision and (b) the Administrative Agent and the Borrower shall be permitted
to amend any provision of any Collateral Document to better implement the
intentions of this Agreement and the other Loan Documents, and in each case,
such amendments shall become effective without any further action or consent of
any other party to any Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.

10.02 Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, telecopier number, electronic mail
address or telephone number as shall be designated by such party in a notice to
other parties, as provided in Section 10.02(d); and

 

-168-



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving, or is unwilling to receive, notices
under such Article II by electronic communication. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent-Related Person; provided,
however, that in no event shall any Agent-Related Person have any liability to
Holdings, the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

 

-169-



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of Holdings, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to the
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (a), (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

-170-



--------------------------------------------------------------------------------

10.04 Expenses and Taxes. The Borrower agrees (a) to pay or reimburse the
Administrative Agent and the other Agents for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents (including reasonable expenses incurred in connection with due
diligence and travel, courier, reproduction, printing and delivery expenses),
and any amendment, waiver, consent or other modification of the provisions
hereof and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel (limited to the reasonable fees, disbursements and
other charges of one counsel to the Administrative Agent and, if necessary, of
one local counsel in each relevant jurisdiction plus, in the event of any actual
or potential conflict of interest, one additional counsel in each relevant
jurisdiction for each Agent subject to such conflict), and (b) to pay or
reimburse the Administrative Agent, the other Agents and each Lender for all
reasonable documented out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law or in
connection with any workout or restructuring and all documentary taxes
associated with the Facilities), including the fees, disbursements and other
charges of counsel (limited to the fees, disbursements and other charges of one
counsel to the Administrative Agent and the Lenders taken as a whole, and, if
necessary, of one local counsel in each relevant jurisdiction and of special
counsel for each relevant specialty and, in the event of any actual or potential
conflict of interest, one additional counsel in each relevant jurisdiction for
each Lender or group of Lenders or Agent subject to such conflict), in each case
without duplication for any amounts paid (or indemnified) under Section 3.01.
The foregoing costs and expenses shall include all reasonable search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by any Agent. All amounts due
under this Section 10.04 shall be paid within thirty (30) days after invoiced or
demand therefor (with a reasonably detailed invoice with respect thereto)
(except for any such costs and expenses incurred prior to the Closing Date,
which shall be paid on the Closing Date). The agreements in this Section 10.04
shall survive the termination of the Aggregate Commitments and repayment of all
other Obligations. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent or any
Lender, in its sole discretion.

10.05 Indemnification by the Borrower. The Borrower and the Guarantors, jointly
and severally, shall indemnify and hold harmless the Arrangers, each
Agent-Related Person, each Lender and their respective Affiliates, partners,
directors, officers, employees, counsel, agents and, in the case of any funds,
trustees and advisors and attorneys-in-fact (collectively the “Indemnitees”)
from and against (and will reimburse each Indemnitee as the same are incurred
for) any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs), expenses
and disbursements (including the fees, disbursements and other charges of
(i) one counsel to the Indemnitees taken as a whole, (ii) in the case of any
actual or perceived conflict of interest, additional counsel to the affected
Lender or group of Lenders, limited to one such additional counsel for each
affected Lender or group of Lenders so long as representation of each such party
by a single counsel is consistent with and permitted by professional
responsibility rules, and (iii) if necessary, one local counsel in each relevant
jurisdiction and special counsel for each relevant specialty) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
or awarded against any such Indemnitee in any way relating to or arising out of
or in connection with or by reason of (x) any actual or prospective claim,
litigation, investigation or proceeding in any way relating to, arising out of,
in connection with or by reason of any of the following, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding): (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby or (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,

 

-171-



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee or
material breach of its express obligations under the Loan Documents by such
Indemnitee or its Related Parties or (y) any actual or alleged presence or
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by the Borrower, any Subsidiary or any other Loan
Party, or any Environmental Liability related in any way to the Borrower, any
Subsidiary or any other Loan Party, ((x) and (y), collectively, the “Indemnified
Liabilities”) in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee and regardless of whether any
Indemnitee is a party thereto. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other information transmission systems (including
electronic telecommunications) in connection with this Agreement unless
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, nor shall any Indemnitee or any Loan Party
(without limitation to the Loan Parties’ indemnification obligations hereunder)
have any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, shareholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto.
Should any investigation, litigation or proceeding be settled, or if there is a
judgment against an Indemnitee in any such investigation, litigation or
proceeding, the Borrower shall indemnify and hold harmless each Indemnitee in
the manner set forth above. All amounts due under this Section 10.05 shall be
payable within thirty (30) days after demand therefor. The agreements in this
Section 10.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent, to any Lender, or any Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee (other than to any Disqualified Institution) in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or (iv) to an
SPC in accordance with the provisions of Section 10.07(g)

 

-172-



--------------------------------------------------------------------------------

(and any other attempted assignment or transfer by any party hereto shall be
prohibited). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans at the time owing to it); provided, that:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment or, if the
applicable Commitment is not then in effect, the outstanding principal balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if a “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$500,000, unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a), (f) or (g) has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed) provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate Facilities on a non-pro rata basis;

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed; provided that (x) Borrower shall have absolute consent rights with
regard to any proposed assignment to a Disqualified Institution and
(y) investment objectives and/or history of any proposed lender or its
affiliates, shall be a reasonable basis for the Borrower to withhold consent)
shall be required unless (1) an Event of Default under Section 8.01(a), (f) or
(g) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund (other
than any Disqualified Institution); provided that the Borrower shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof and (B) the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) shall be required
unless such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund (provided that the Administrative Agent shall acknowledge any such
assignment);

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment);

 

-173-



--------------------------------------------------------------------------------

(v) no such assignment shall be made (A) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a Subsidiary of a Defaulting Lender, (B) to
any natural person, or (C) to any Disqualified Institution;

(vi) any assignment of any Loans to a Purchasing Borrower Party or Non-Debt Fund
Affiliate shall also be subject to the requirements of Section 10.07(k); and

(vii) the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit reasonably acceptable to the Borrower evidencing such Loans to
the Borrower or the Administrative Agent.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Note (or, in lieu
thereof, a lost note affidavit and indemnity reasonably acceptable to the
Borrower), the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement (other than any purported assignment or transfer to a
Disqualified Institution) that does not comply with this clause (b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(d). Notwithstanding anything to the contrary herein, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to, or the restrictions on any exercise of rights or remedies of,
any Disqualified Institution.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. The parties intend that all Loans be treated at all
times as being maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related U.S.
Treasury Regulations (including Proposed Treasury Regulations
Section 1.163-5(b)) (and any other relevant or successor provisions of the Code
or of such U.S. Treasury Regulations).

 

-174-



--------------------------------------------------------------------------------

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, an Affiliate Lender (other than a Debt Fund Affiliate), a
Person that the Administrative Agent has identified in a notice to the Lenders
as a Defaulting Lender or a Disqualified Institution) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
the limitations of such Sections, including Section 3.01(c) (it being understood
that the documentation required under Section 3.01(c) shall be delivered solely
to the participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(b). To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender, provided, such participant agrees to
be subject to Section 2.13 as though it were a Lender.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) (other than to a Disqualified Institution) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender; provided,
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided, that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
requirements and the limitations of such Sections, including the obligations to
provide the forms and certifications pursuant to Section 3.01(c) as if it were a
Lender (it being understood that the documentation required under
Section 3.01(c) shall be delivered solely to the granting Lender)); provided,
that neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01, 3.04 or 3.05) unless such increase or change results from a
change in any Law after the grant was made. Each party hereto further agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable,

 

-175-



--------------------------------------------------------------------------------

and (ii) the Granting Lender shall for all purposes, including the approval of
any amendment, waiver or other modification of any provision of any Loan
Document, remain the lender of record hereunder. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not, other than in respect of matters unrelated
to this Agreement or the transactions contemplated hereby, institute against, or
join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its rights hereunder with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided, that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans, Specified Refinancing Term Loans
and New Term Loans hereunder to any Affiliate Lender (including any Debt Fund
Affiliate), but only if:

(i) such assignment is made pursuant to an open market purchase;

(ii) the assigning Lender and Affiliate Lender purchasing such Lender’s Term
Loans, Specified Refinancing Term Loans or New Term Loans, as applicable, shall
execute and deliver to the Administrative Agent an assignment agreement
substantially in the form of Exhibit C-2 hereto (an “Affiliate Lender Assignment
and Assumption”) in lieu of an Assignment and Assumption;

(iii) after giving effect to such assignment, Affiliates (other than Debt Fund
Affiliates) shall not, in the aggregate, own or hold Term Loans, Specified
Refinancing Term Loans and New Term Loans with an aggregate principal amount in
excess of 30% of the principal amount of all Loans then outstanding; and

(iv) such Affiliate (other than Debt Fund Affiliates) shall at all times
thereafter be subject to the voting restrictions specified in Section 10.01.

(j) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” or “Majority Lenders” to the contrary, for purposes of determining
whether the Required Lenders or the Majority Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document:

 

-176-



--------------------------------------------------------------------------------

(x) all Loans held by any Non-Debt Fund Affiliate shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders or
Majority Lenders have taken any actions; and

(y) all Loans held by Debt Fund Affiliates may not account for more than 49.9%
of the Loans of consenting Lenders included in determining whether the Required
Lenders or the Majority Lender have consented to any action pursuant to
Section 10.01.

Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be counted to the extent any such plan of
reorganization proposes to treat the Obligations held by such Non-Debt Fund
Affiliate in a manner that is less favorable to such Non-Debt Fund Affiliate
than the proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower. Each Non-Debt Fund Affiliate hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Non-Debt Fund Affiliate’s attorney-in-fact, with full
authority in the place and stead of such Non-Debt Fund Affiliate and in the name
of such Non-Debt Fund Affiliate (solely in respect of Loans and participations
therein and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have), from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this paragraph.

(k) Notwithstanding anything else to the contrary contained in this Agreement,
any Lender may assign all or a portion of its Loans to any Non-Debt Fund
Affiliate or Purchasing Borrower Party in accordance with Section 10.07(b);
provided that:

(A) the assigning Lender and Non-Debt Fund Affiliate or Purchasing Borrower
Party purchasing such Lender’s Loans, as applicable, shall execute and deliver
to the Administrative Agent an Affiliate Lender Assignment and Assumption in
lieu of an Assignment and Assumption;

(B) such assignment, if made to a Purchasing Borrower Party, is made pursuant to
a Dutch Auction in accordance with Section 2.05(c) open to all Lenders;

(C) any Loans assigned to any Purchasing Borrower Party shall be automatically
and permanently cancelled for upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder;

(D) [Reserved];

(E) [Reserved]; and

(F) no Loan may be assigned to a Non-Debt Fund Affiliates pursuant to this
Section 10.07(k), if after giving effect to such assignment, Non-Debt Fund
Affiliates in the aggregate would own in excess of 30% of all Loans then
outstanding.

 

-177-



--------------------------------------------------------------------------------

(l) Notwithstanding anything to the contrary contained herein, no Affiliate
Lender shall have any right to (i) attend (including by telephone) any meeting
or discussions (or portion thereof) among the Administrative Agent or any Lender
to which representatives of the Borrower are not then present, (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among Administrative Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives (and in any case, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans required to be delivered to Lenders pursuant to Article II), or
(iii) make or bring (or participate in, other than as a passive participant in
or recipient of its pro rata benefits of) any claim, in its capacity as a
Lender, against Administrative Agent, the Collateral Agent or any other Lender
with respect to any duties or obligations or alleged duties or obligations of
such Agent or any other such Lender under the Loan Documents.

(m) The applicable Lender, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement.

10.08 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its directors, officers, employees and agents, including accountants,
legal counsel and other advisors, and other Affiliates (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with customary practices); (b) to the extent requested by any
regulatory authority having jurisdiction over such Agent, Lender or its
respective Affiliates or in connection with any pledge or assignment permitted
under Section 10.07(f); (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; provided that no such disclosure shall be made
by such Lender or such Agent or any of their respective Affiliates to any such
Person that is a Disqualified Institution; (g) with the written consent of the
Borrower; (h) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08; (i) to the extent such
Information is received by such Agent, Lender or their respective Affiliates
from a third party that is not, to such Agent’s, Lender’s, or their respective
Affiliates’ knowledge, subject to contractual or fiduciary confidentiality
obligations owing to any Loan Party or any Subsidiary thereof; (j) to the extent
such Information is independently developed by such Agent, Lender or their
respective Affiliates so long as not based on Information obtained in a manner
that would otherwise violate this Section 10.08; (k) to any state, Federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; or
(l) to any rating agency when required by it (it being understood that, prior to
any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this

 

-178-



--------------------------------------------------------------------------------

Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from any Loan Party
or any Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
relating to any Loan Party or its business, other than any such information that
is publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 10.08; provided, that,
in the case of information received from a Loan Party after the Closing Date,
such information is clearly identified at the time of delivery as confidential
or is delivered pursuant to Section 6.01, 6.02, or 6.03 hereof and is not
publicly available. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.08 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material non-public information concerning the Borrower,
Holdings or a Subsidiary of either, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-public information and
(iii) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

10.09 Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in fiduciary accounts as to which a Loan Party is acting as fiduciary for
another Person who is not a Loan Party, at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document (or other Secured
Agreement (as defined in the Security Agreement)), as of the Closing Date or
thereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Loan Document (or other
Secured Document (as defined in the Security Agreement)) and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Secured
Party agrees promptly to notify the Borrower and each of the Agents after any
such set-off and application made by such Secured Party; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. Each Secured Party agrees promptly to notify Borrower and the
Administrative Agent after any such set-off and application made by such Secured
Party; provided, however, that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of any Agent and each
Secured Party under this Section 10.09 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) that any Agent
and such Secured Party may have. Notwithstanding anything herein or in any other
Loan Document to the contrary, in no event shall the assets of any Foreign
Subsidiary constitute security, or shall the proceeds of such assets be
available for, payment of the Obligations of the Borrower or any Domestic
Subsidiary, it being understood that (a) the Equity Interests of any Foreign
Subsidiary that is directly owned by a Domestic Subsidiary does not constitute
such an asset (and may be pledged to the extent set forth in Section 6.12) and
(b) the provisions hereof shall not limit, reduce or otherwise diminish in any
respect the Borrower’s obligations to make any mandatory prepayment pursuant to
Section 2.05(b)(ii).

 

-179-



--------------------------------------------------------------------------------

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.11 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided, that the failure to request or deliver the same
shall not limit the effectiveness of any document or signature delivered by
telecopier or other electronic transmission.

10.12 Integration; Effectiveness. This Agreement and the other Loan Documents,
and those provisions of the Commitment Letter, dated as of November 8, 2018,
among Holdings, the Borrower, and the Arrangers that by their terms survive the
termination of such Commitment Letter, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided, that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation (other than contingent indemnification or other obligations and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied.

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

-180-



--------------------------------------------------------------------------------

10.15 [Reserved].

10.16 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY IN
THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY
HAVE ON THE CLOSING DATE OR THEREAFTER TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER EXISTING AS OF THE CLOSING DATE OR THEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY

 

-181-



--------------------------------------------------------------------------------

SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE
OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL
BY JURY.

10.18 Binding Effect. When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any of the Borrower, Holdings and their
respective Subsidiaries and any Agent or Arranger is intended to be or has been
created in respect of any of the transactions contemplated hereby and by the
other Loan Documents, irrespective of whether any Agent or Arranger has advised
or is advising any of the Borrower, Holdings and their respective Subsidiaries
on other matters, (B) the arranging and other services regarding this Agreement
provided by the Agents and the Arrangers are arm’s-length commercial
transactions between the Borrower, Holdings and their respective Subsidiaries,
on the one hand, and the Agents and the Arrangers, on the other hand, (C) each
of the Borrower and Holdings has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (D) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents and the Arrangers each is and has been
acting solely as a principal and, except as may otherwise be expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, Holdings or any of their
respective Affiliates, or any other Person and (B) neither any Agent nor any
Arranger has any obligation to the Borrower, Holdings or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, Holdings and their respective Affiliates, and neither any
Agent nor any Arranger has any obligation to disclose any of such interests and
transactions to the Borrower, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrower and Holdings hereby
waives and releases any claims that it may have against the Agents and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.20 Affiliate Activities. Each of the Borrower and Holdings acknowledge that
each Agent and each Arranger (and their respective Affiliates) is a full service
securities firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, it may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for its own account and for the accounts of its customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of the Borrower, Holdings and their respective affiliates, as well
as of other entities and Persons and their Affiliates which may (i) be involved
in transactions arising from or relating to the engagement

 

-182-



--------------------------------------------------------------------------------

contemplated hereby and by the other Loan documents (ii) be customers or
competitors of the Borrower, Holdings and their respective Affiliates, or
(iii) have other relationships with the Borrower, Holdings and their respective
Affiliates. In addition, it may provide investment banking, underwriting and
financial advisory services to such other entities and Persons. It may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of the Borrower, Holdings and their respective Affiliates or such
other entities. The transactions contemplated hereby and by the other Loan
Documents may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.

10.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.22 USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

10.23 Intercreditor Agreements. Notwithstanding anything herein to the contrary,
the Lien and security interest granted to the Administrative Agent pursuant to
any Loan Document and the exercise of any right or remedy in respect of the
Collateral by the Administrative Agent hereunder or under any other Loan
Document are subject to the provisions of any Intercreditor Agreement. In the
event of any conflict between the terms of any Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of such Intercreditor Agreement
shall govern and control with respect to any right or remedy in respect of the
Collateral. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies with
respect to the Collateral of the Administrative Agent (and the Secured Parties)
shall be subject to the terms of the Intercreditor Agreements. Prior to the
Discharge of Revolving Credit Obligations (as defined in the ABL Intercreditor
Agreement) the delivery of any ABL Collateral to the collateral agent under the
ABL Credit Agreement pursuant to the ABL Credit Agreement shall satisfy any
delivery requirement hereunder or under any other Loan Document to the extent
that such delivery is consistent with the terms of any Intercreditor Agreement.

10.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion

 

-183-



--------------------------------------------------------------------------------

Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEA Financial
Institution; and (b) the effects of any Bail-In Action on any such liability,
including, if applicable: (i) a reduction in full or in part or cancellation of
any such liability; (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

-184-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMMSCOPE HOLDING COMPANY, INC. By:  

/s/ Alexander W. Pease

  Name: Alexander W. Pease   Title: Executive Vice President and Chief  
          Financial Officer COMMSCOPE, INC. By:  

/s/ Alexander W. Pease

  Name: Alexander W. Pease   Title: Executive Vice President and Chief  
          Financial Officer

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A, as Administrative Agent and Collateral Agent By:  

/s/ Inderjeet Singh Aneja

  Name: Inderjeet Singh Aneja   Title: Vice President J.P. MORGAN CHASE BANK,
N.A, as Lender By:  

/s/ Inderjeet Singh Aneja

  Name: Inderjeet Singh Aneja   Title: Vice President

Signature Page to Credit Agreement

 